Exhibit 10.1

 

    Published CUSIP Number:    57633AAA0     Revolving Credit CUSIP Number:   
57633AAC6     Term Loan CUSIP Number:    57633AAB8    
Delayed Draw Term Loan CUSIP Number:    57633AAD4

$27,500,000 REVOLVING CREDIT FACILITY

$30,500,000 TERM LOAN FACILITY

$7,000,000 DELAYED DRAW TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

MASTECH DIGITAL, INC.,

THE OTHER BORROWERS PARTY HERETO,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Loan Lender and Issuing Lender,

and

PNC CAPITAL MARKETS LLC, as Sole Lead Arranger and Sole Bookrunner,

Dated as of July 13, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   1.   CERTAIN DEFINITIONS      1     1.1   Certain
Definitions      1     1.2   Construction      37     1.3   Accounting
Principles; Changes in GAAP      38     1.4   Currency Calculations      39   2.
  REVOLVING CREDIT AND SWING LOAN FACILITIES      39     2.1   Revolving Credit
Commitments      39       2.1.1  

Revolving Credit Loans

     39       2.1.2  

Swing Loan Commitment

     39     2.2   Nature of Lenders’ Obligations with Respect to Revolving
Credit Loans      40     2.3   Commitment Fee      40     2.4   Loan Requests;
Swing Loan Requests      40       2.4.1  

Loan Requests

     40       2.4.2  

Swing Loan Requests

     41     2.5   Making Revolving Credit Loans and Swing Loans; Presumptions by
the Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to
Repay Swing Loans      41       2.5.1  

Making Revolving Credit Loans

     41       2.5.2  

Presumptions by the Administrative Agent

     42       2.5.3  

Making Swing Loans

     42       2.5.4  

Repayment of Revolving Credit Loans

     42       2.5.5  

Borrowings to Repay Swing Loans

     42       2.5.6  

Swing Loans Under Cash Management Agreements

     43     2.6   Revolving Credit Notes and Swing Notes      43     2.7  
Letter of Credit Subfacility      43       2.7.1  

Issuance of Letters of Credit

     43       2.7.2  

Letter of Credit Fees

     46       2.7.3  

Disbursements, Reimbursement

     46       2.7.4  

Repayment of Participation Advances

     47       2.7.5  

Documentation

     47       2.7.6  

Determinations to Honor Drawing Requests

     47       2.7.7  

Nature of Participation and Reimbursement Obligations

     47       2.7.8  

Indemnity

     49       2.7.9  

Liability for Acts and Omissions

     49       2.7.10  

Issuing Lender Reporting Requirements

     51       2.7.11  

Cash Collateral

     51     2.8   Termination or Reduction of Revolving Credit Commitments     
51     2.9   Increase in Revolving Credit Commitments      51       2.9.1  

Increasing Lenders and New Lenders

     51       2.9.2  

Treatment of Outstanding Loans and Letters of Credit

     53  

 

- i -



--------------------------------------------------------------------------------

  2.10   Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Canadian Dollar Loans and Letters of Credit Outstanding Repayment
in Same Currency      53     2.11   Settlement Date Procedures      53   3.  
TERM LOANS      54     3.1   Term Loan Commitments      54     3.2   Nature of
Lenders’ Obligations with Respect to Term Loans      54       3.2.1   Repayment
of Term Loans      54     3.3   Term Notes      55   4.   DELAYED DRAW TERM
LOANS      55     4.1   Delayed Draw Term Loan Commitments      55     4.2  
Nature of Lenders’ Obligations with Respect to Delayed Draw Term Loans      55  
  4.3   Delayed Draw Ticking Fees      55     4.4   Delayed Draw Term Loan
Requests      56     4.5   Making Delayed Draw Term Loans; Presumptions by the
Administrative Agent; Repayment of Delayed Draw Term Loans      56       4.5.1  

Making Delayed Draw Term Loans

     56       4.5.2  

Presumptions by the Administrative Agent

     56       4.5.3  

Repayment of Delayed Draw Term Loans

     57     4.6   Delayed Draw Term Notes      57   5.   INTEREST RATES      57
    5.1   Interest Rate Options      57       5.1.1  

Revolving Credit Interest Rate Options; Swing Line Interest Rate

     58       5.1.2  

Term Loan Interest Rate Options

     58       5.1.3  

Rate Calculations; Rate Quotations

     58       5.1.4  

Interest Act (Canada)

     59       5.1.5  

Canadian Usury Provision

     59     5.2   Interest Periods      59       5.2.1  

Amount of Borrowing Tranche

     59       5.2.2  

Renewals

     60       5.2.3  

No Conversion of Canadian Dollar Loans

     60     5.3   Interest After Default      60       5.3.1  

Letter of Credit Fees, Interest Rate

     60       5.3.2  

Other Obligations

     60       5.3.3  

Acknowledgment

     60     5.4   Euro-Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available      60       5.4.1  

Unascertainable

     60       5.4.2  

Illegality; Increased Costs; Deposits Not Available

     60       5.4.3  

Canadian Dollar Loans Not Available

     61       5.4.4  

Administrative Agent’s and Lender’s Rights

     61     5.5   Selection of Interest Rate Options      62  

 

- ii -



--------------------------------------------------------------------------------

6.  

PAYMENTS

     62    

6.1

   Payments      62    

6.2

   Pro Rata Treatment of Lenders      63    

6.3

   Sharing of Payments by Lenders      63    

6.4

   Presumptions by Administrative Agent      64    

6.5

   Interest Payment Dates      64    

6.6

   Voluntary Prepayments      64        6.6.1    Right to Prepay      64       
6.6.2    Replacement of a Lender      65        6.6.3    Designation of a
Different Lending Office      66    

6.7

   Mandatory Prepayments      66        6.7.1    Currency Fluctuations      66  
     6.7.2    Borrowing Base Exceeded      66        6.7.3    Sale of Assets   
  66        6.7.4    Additional Indebtedness      67        6.7.5.    Insurance
or Condemnation Proceeds      67        6.7.6    Excess Cash Flow      67       
6.7.7    Application Among Loans and Interest Rate Options      68    

6.8

   Increased Costs      68        6.8.1    Increased Costs Generally      68    
   6.8.2    Capital Requirements      69        6.8.3    Certificates for
Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans      69  
     6.8.4    Delay in Requests      69        6.8.5    Additional Reserve
Requirements      69    

6.9

   Taxes      70        6.9.1    Issuing Lender      70        6.9.2    Payments
Free of Taxes      70        6.9.3    Payment of Other Taxes by the Loan Parties
     70        6.9.4    Indemnification by the Loan Parties      70        6.9.5
   Indemnification by the Lenders      71        6.9.6    Evidence of Payments
     71        6.9.7    Status of Lenders      71        6.9.8    Treatment of
Certain Refunds      73        6.9.9    Survival      73    

6.10

   Indemnity      74    

6.11

   Currency Conversion Procedures for Judgments      74    

6.12

   Indemnity in Certain Events      74    

6.13

   Defaulting Lenders      75    

6.14

   Designated Lenders      76    

6.15

   Illegality      77   7.  

REPRESENTATIONS AND WARRANTIES

     77    

7.1

   Representations and Warranties      77        7.1.1    Organization and
Qualification; Power and Authority; Compliance With Laws; Title to Properties;
Event of Default      77        7.1.2    Capitalization; Subsidiaries;
Investment Companies      77        7.1.3    Validity and Binding Effect      78
 

 

- iii -



--------------------------------------------------------------------------------

    7.1.4  

No Conflict; Material Agreements; Consents

     78       7.1.5  

Litigation

     78       7.1.6  

Financial Statements

     79       7.1.7  

Margin Stock

     79       7.1.8  

Full Disclosure

     79       7.1.9  

Taxes

     80       7.1.10  

Patents, Trademarks, Copyrights, Licenses, Etc.

     80       7.1.11  

Liens in the Collateral

     80       7.1.12  

Insurance

     80       7.1.13  

ERISA Compliance

     80       7.1.14  

Canadian Pension Plans

     81       7.1.15  

Environmental Matters

     81       7.1.16  

Solvency

     82       7.1.17  

Anti-Terrorism Laws

     82       7.1.18  

Acquisition Documents

     82       7.1.19  

Location of Assets in the Province of Quebec

     82     7.2   Updates to Schedules      82   8.   CONDITIONS OF LENDING AND
ISSUANCE OF LETTERS OF CREDIT      83     8.1   Initial Loans and Letters of
Credit      83       8.1.1  

Deliveries

     83       8.1.2  

Payment of Fees

     85     8.2   Each Loan or Letter of Credit      85   9.   COVENANTS      85
    9.1   Affirmative Covenants      85       9.1.1  

Preservation of Existence, Etc.

     85       9.1.2  

Payment of Liabilities, Including Taxes, Etc.

     85       9.1.3  

Maintenance of Insurance

     86       9.1.4  

Maintenance of Properties and Leases

     86       9.1.5  

Visitation Rights

     86       9.1.6  

Keeping of Records and Books of Account

     87       9.1.7  

Compliance with Laws; Use of Proceeds

     87       9.1.8  

Further Assurances

     87       9.1.9  

Anti-Terrorism Laws; International Trade Law Compliance

     88       9.1.10  

Keepwell

     88     9.2   Negative Covenants      88       9.2.1  

Indebtedness

     88       9.2.2  

Liens; Lien Covenants

     89       9.2.3  

Guaranties

     89       9.2.4  

Loans and Investments

     89       9.2.5  

Dividends and Related Distributions

     90       9.2.6  

Liquidations, Mergers, Consolidations, Acquisitions

     90       9.2.7  

Dispositions of Assets

     92       9.2.8  

Affiliate Transactions

     93       9.2.9  

Subsidiaries and Joint Ventures

     93       9.2.10  

Continuation of or Change in Business

     93       9.2.11  

Fiscal Year

     93  

 

- iv -



--------------------------------------------------------------------------------

    9.2.12  

Changes in Organizational Documents or Acquisition Documents

     93       9.2.13  

Minimum Fixed Charge Coverage Ratio

     94       9.2.14  

Maximum Leverage Ratio

     94       9.2.15  

Limitation on Negative Pledges

     94       9.2.16  

Location of Assets in the Province of Quebec

     94     9.3   Reporting Requirements      95       9.3.1  

Quarterly Financial Statements

     95       9.3.2  

Annual Financial Statements

     95       9.3.3  

Certificate of the MDI

     96       9.3.4  

Borrowing Base Certificate; Schedule of Receivables; Schedule of Payables

     96       9.3.5  

Notices

     96   10.   DEFAULT      97     10.1   Events of Default      97      
10.1.1  

Payments Under Loan Documents

     97       10.1.2  

Breach of Warranty

     98       10.1.3  

Anti-Terrorism Laws

     98       10.1.4  

Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws

     98       10.1.5  

Breach of Other Covenants

     98       10.1.6  

Defaults in Other Agreements or Indebtedness

     98       10.1.7  

Final Judgments or Orders

     98       10.1.8  

Loan Document Unenforceable

     98       10.1.9  

Uninsured Losses Proceedings Against Assets

     99       10.1.10  

Events Relating to Pension Plans and Multiemployer Plans

     99       10.1.11  

Change of Control

     99       10.1.12  

Relief Proceedings

     99     10.2   Consequences of Event of Default      99       10.2.1  

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

     99       10.2.2  

Bankruptcy, Insolvency or Reorganization Proceedings

     100       10.2.3  

Set-off

     100       10.2.4  

Application of Proceeds

     100   11.   THE ADMINISTRATIVE AGENT      101     11.1   Appointment and
Authority      101     11.2   Rights as a Lender      102     11.3   Exculpatory
Provisions      102     11.4   Reliance by Administrative Agent      103    
11.5   Delegation of Duties      103     11.6   Resignation of Administrative
Agent      103     11.7   Non-Reliance on Administrative Agent and Other Lenders
     104     11.8   No Other Duties, etc.      104     11.9   Administrative
Agent’s Fee      105     11.10   Authorization to Release Collateral and
Guarantors      105     11.11   No Reliance on Administrative Agent’s Customer
Identification Program      105  

 

- v -



--------------------------------------------------------------------------------

12.   MISCELLANEOUS      105     12.1   Modifications, Amendments or Waivers   
  105       12.1.1  

Increase of Commitment

     105       12.1.2  

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment

     105       12.1.3  

Release of Collateral or Guarantor

     106       12.1.4  

Miscellaneous

     106     12.2   No Implied Waivers; Cumulative Remedies      106     12.3  
Expenses; Indemnity; Damage Waiver      107       12.3.1  

Costs and Expenses

     107       12.3.2  

Indemnification by the Loan Parties

     107       12.3.3  

Reimbursement by Lenders

     108       12.3.4  

Waiver of Consequential Damages, Etc.

     108       12.3.5  

Payments

     108       12.3.6  

Survival

     108     12.4   Holidays      109     12.5   Notices; Effectiveness;
Electronic Communication      109       12.5.1  

Notices Generally

     109       12.5.2  

Electronic Communications

     109       12.5.3  

Change of Address, Etc.

     110     12.6   Severability      110     12.7   Duration; Survival      110
    12.8   Successors and Assigns      110       12.8.1  

Successors and Assigns Generally

     110       12.8.2  

Assignments by Lenders

     110       12.8.3  

Register

     112       12.8.4  

Participations

     112       12.8.5  

Certain Pledges; Successors and Assigns Generally

     113     12.9   Confidentiality      114       12.9.1  

General

     114       12.9.2  

Sharing Information With Affiliates of the Lenders

     114     12.10   Counterparts; Integration; Effectiveness      114      
12.10.1  

Counterparts; Integration; Effectiveness

     114       12.10.2  

Electronic Execution of Assignments

     115     12.11   CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL      115       12.11.1  

Governing Law

     115       12.11.2  

SUBMISSION TO JURISDICTION

     115       12.11.3  

WAIVER OF VENUE

     116       12.11.4  

SERVICE OF PROCESS

     116       12.11.5  

WAIVER OF JURY TRIAL

     116     12.12   USA Patriot Act Notice      116     12.13   Payment of
Debt; Joint and Several Obligations; Borrowing Agency; Bifurcation of
Obligations      116       12.13.1  

US Revolving Borrowers

     117       12.13.2  

Canadian Revolving Borrowers

     117       12.13.3  

Designation of Borrowing Agent; Nature of Borrowing Agency

     117       12.13.4  

Bifurcation of Obligations

     117  

 

- vi -



--------------------------------------------------------------------------------

    12.14  

Additional Waivers of Borrowers

     118       12.15  

Joinder

     119       12.16  

Canadian Anti-Money Laundering Legislation

     119       12.17  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     120       12.18  

No Advisory or Fiduciary Responsibility

     121  

 

- vii -



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES     

SCHEDULE 1.1(A)

  —      PRICING GRID

SCHEDULE 1.1(B)

  —      COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

  —      EXISTING LETTERS OF CREDIT

SCHEDULE 1.1(P)

  —      PERMITTED LIENS

SCHEDULE 7.1.2

  —      CAPITALIZATION; SUBSIDIARIES

SCHEDULE 9.2.1

  —      PERMITTED INDEBTEDNESS EXHIBITS     

EXHIBIT 1.1(A)

  —      ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

  —      BORROWER JOINDER

EXHIBIT 1.1(G)

  —      GUARANTOR JOINDER

EXHIBIT 1.1(L)

  —      LENDER JOINDER

EXHIBIT 1.1(N)(1)

  —      REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

  —      SWING LOAN NOTE

EXHIBIT 1.1(N)(3)

  —      TERM NOTE

EXHIBIT 1.1(N)(4)

  —      DELAYED DRAW TERM NOTE

EXHIBIT 2.4.1

  —      LOAN REQUEST

EXHIBIT 2.4.2

  —      SWING LOAN REQUEST

EXHIBIT 4.4

  —      DELAYED DRAW TERM LOAN REQUEST

EXHIBIT 6.9.7(A)

  —      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 6.9.7(B)

  —      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 6.9.7(C)

  —      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 6.9.7(D)

  —      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 9.2.6

  —      ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 9.3.3

  —      QUARTERLY COMPLIANCE CERTIFICATE

EXHIBIT 9.3.4

  —      BORROWING BASE CERTIFICATE

 

 

- viii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of July 13, 2017, and is made by and among
MASTECH DIGITAL, INC., a Pennsylvania corporation (“MDI”), each of the other
BORROWERS (as hereinafter defined), each of the GUARANTORS (as hereinafter
defined), the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as the Administrative Agent (as hereinafter
defined).

The Borrowers have requested the Lenders to provide (i) a revolving credit
facility to the Revolving Borrowers (as hereinafter defined) in an aggregate
principal amount, subject to Section 2.9 [Increase in Revolving Credit
Commitments], not to exceed Twenty-Seven Million Five Hundred Thousand and
00/100 Dollars ($27,500,000.00), including therein a Swing Loan (as hereinafter
defined) subfacility to the US Revolving Borrowers (as hereinafter defined) and
a Letter of Credit (as hereinafter defined) subfacility to the US Revolving
Borrowers, (ii) a Thirty Million Five Hundred Thousand and 00/100 Dollar
($30,500,000.00) term loan facility to the Acquisition Borrowers and (iii) a
Seven Million and 00/100 Dollar ($7,000,000.00) delayed draw term loan facility
to the Acquisition Borrowers. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Account Debtor means any Person who is or who may become obligated to a Loan
Party under, with respect to, or on account of, a Receivable.

Acquisitions means the purchases by Purchasers consummated pursuant to the
Acquisition Documents.

Acquisition Agreements means the US Acquisition Agreement, the Canadian
Acquisition Agreement and the Indian Acquisition Agreement.

Acquisition Borrowers means, singularly or collectively as the context may
require, MDDI and MII.

Acquisition Documents means the US Acquisition Documents, the Canadian
Acquisition Documents and the Indian Acquisition Documents.

Acquisition Earn-Out means the Deferred Amount (as such term is defined in the
Canadian Acquisition Agreement) due and payable in accordance with the terms of
the Canadian Acquisition Agreement.



--------------------------------------------------------------------------------

Administrative Agent means PNC Bank, National Association, and its successors
and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee has the meaning specified in Section 11.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter has the meaning specified in Section 11.9
[Administrative Agent’s Fee].

Affiliate as to any Person means any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten (10%) or more of any class of
the voting or other equity interests of such Person, or (iii) ten percent (10%)
or more of any class of voting interests or other equity interests of which is
beneficially owned or held, directly or indirectly, by such Person. For purposes
of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

Agreement means this Credit Agreement, as the same may be amended, supplemented,
modified or restated from time to time, including all schedules and exhibits.

AML Legislation has the meaning specified in Section 12.16 [Canadian Anti-Money
Laundering Legislation].

Anti-Terrorism Laws means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time
(including, without limitation, any Canadian Anti-Money Laundering &
Anti-Terrorism Legislation).

Applicable Commitment/Ticking Fee Rate means the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment/Ticking Fees.”

Applicable Letter of Credit Fee Rate means the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin means, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”,

(B) the percentage spread to be added to the Base Rate applicable to Term Loans
and Delayed Draw Term Loans under the Base Rate Option based on the Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Term Facility Base Rate Spread”,

 

- 2 -



--------------------------------------------------------------------------------

(C) the percentage spread to be added to the Euro-Rate applicable to Revolving
Credit Loans under the Euro-Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Euro-Rate Spread”, or

(D) the percentage spread to be added to the Euro-Rate applicable to Term Loans
and Delayed Draw Term Loans under the Euro-Rate Option based on the Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Term Facility Euro-Rate Spread”.

Approved Fund means any fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption Agreement means an assignment and assumption agreement
entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer means, with respect to any Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
such Loan Party, any other executive officer, including any Executive Vice
President or Senior Vice President of such Loan Party, any Vice President of any
Subsidiary of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrowing Agent, authorized to execute notices, reports and other documents on
behalf of such Loan Party required hereunder. The Borrowing Agent may amend such
list of individuals from time to time by giving written notice of such amendment
to the Administrative Agent.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bankruptcy Event has the meaning specified in the definition of Defaulting
Lender.

Base Rate means, for any day, a fluctuating per annum rate of interest equal to
the highest of (i) the Overnight Bank Funding Rate, plus fifty (50) basis points
(0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs. Notwithstanding
the foregoing, if the Base Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Base Rate Option means the option of the Borrowers to have Loans bear interest
at the rate and under the terms set forth in either Section 5.1.1(i) [Revolving
Credit Base Rate Option] or Section 5.1.2(i) [Term Facility Base Rate Option],
as applicable.

Borrower or Borrowers means, singularly or collectively as the context may
require, the US Revolving Borrowers, the Canadian Revolving Borrowers and the
Acquisition Borrowers.

Borrower Joinder means a joinder by a Person as a US Revolving Borrower or
Canadian Revolving Borrower under this Agreement, the Notes and the other Loan
Documents in substantially the form of Exhibit 1.1(B).

Borrowing Agent means MDI.

Borrowing Base means the sum of the US Borrowing Base and the Canadian Borrowing
Base.

Borrowing Base Certificate means a certificate in substantially the form of
Exhibit 9.3.4 pursuant to which the Borrowing Agent shall compute the US
Borrowing Base and the Canadian Borrowing Base. The Borrowing Agent shall
deliver the Borrowing Base Certificate at the time specified in Section 9.3.4
[Borrowing Base Certificate, Etc.].

Borrowing Date means, with respect to any Loan, the date for the making thereof
or the renewal or conversion thereof at or to the same or a different Interest
Rate Option, which shall be a Business Day.

Borrowing Tranche means specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request or Delayed Draw Term Loan
Request by the Borrowing Agent and which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.

Business Day means any day other than a Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required to be closed for business in
Pittsburgh, Pennsylvania and if the applicable Business Day relates to any Loan
to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the Relevant Interbank Market.

Canadian Acquisition means the purchase by Canadian Purchaser from InfoTrellis
consummated pursuant to the Canadian Acquisition Documents.

Canadian Acquisition Agreement means that certain Asset Purchase Agreement,
dated July 7, 2017, by and among Canadian Purchaser, InfoTrellis and Mr. Mahmood
Abbas, Mr. Zahid Naeem and Mr. Sachin Wadhwa, as principals, as such agreement
exists on the Closing Date or as the same may be amended, supplemented or
otherwise modified in compliance with the terms of the Loan Documents.

 

- 4 -



--------------------------------------------------------------------------------

Canadian Acquisition Documents means the Canadian Acquisition Agreement and all
other documents, agreements and instruments executed by a Loan Party in
connection with the Canadian Acquisition Agreement, as such documents,
agreements and instruments exist on the Closing Date or as the same may be
amended, supplemented or otherwise modified in compliance with the terms of the
Loan Documents.

Canadian Anti-Money Laundering & Anti-Terrorism Legislation means the Criminal
Code, R.S.C. 1985, c. C-46, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations al-Qaida and Taliban Regulations
promulgated under the United Nations Act.

Canadian Borrowing Base means the Dollar Equivalent of the difference between
(i) the sum of (a) up to eighty-five percent (85%) of Eligible Receivables of
Canadian Revolving Borrowers plus (b) up to sixty percent (60%) of Eligible
Unbilled Receivables of Canadian Revolving Borrowers, minus (ii) such reserves
as Administrative Agent may reasonably deem proper and necessary from time to
time in its Permitted Discretion (including, without limitation, in respect of
Priority Payables). Notwithstanding anything to the contrary herein, the
Administrative Agent may, in its sole but reasonable discretion, at any time
hereafter, decrease the advance percentage for Eligible Receivables and Eligible
Unbilled Receivables or increase the level of reserves or ineligibles, or define
or maintain such other reserves or ineligibles, as the Administrative Agent may
deem necessary or appropriate. Any such change shall become effective three
(3) Business Days from the date of written notice from the Administrative Agent
to the Borrowing Agent for the purpose of calculating the Canadian Borrowing
Base hereunder; provided, however, upon the occurrence of an Event of Default
hereunder, such change shall become effective immediately for the purpose of
calculating the Canadian Borrowing Base hereunder.

Canadian Collateral Documents means, individually or collectively as the context
may require, (i) the General Security Agreement, dated the Closing Date,
executed and delivered by each Canadian Loan Party to the Administrative Agent
for the benefit of the Lenders, and (ii) any other document, instrument or
agreement executed and delivered by a Canadian Loan Party in favor of the
Administrative Agent for the benefit of the Lenders pursuant to which a Lien is
granted by such Canadian Loan Party in its Collateral as security for the
Obligations.

Canadian Dollars means the official currency of Canada.

Canadian Guaranty Agreement or Canadian Guaranty Agreements means, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
executed and delivered by any Canadian Person to the Administrative Agent for
the benefit of the Lenders on or after the date hereof, in form and substance
satisfactory to the Administrative Agent.

Canadian Loan Parties means each Loan Party that is a Canadian Person.

 

- 5 -



--------------------------------------------------------------------------------

Canadian Obligations means all Obligations of the Canadian Loan Parties.

Canadian Pension Plan means each pension plan required to be registered under
Canadian federal or provincial pension standards legislation that is maintained
or contributed to by a Loan Party for its employees or former employees, but
does not include the Canada Pension Plan as maintained by the Government of
Canada.

Canadian Pension Termination Event means (a) the voluntary full or partial wind
up of a Specified Canadian Pension Plan by a Loan Party; (b) the institution of
proceedings by FSCO to wind up in whole or in part, or have a trustee appointed
to administer, a Specified Canadian Pension Plan; (c) any other event or
condition which could reasonably be expected to constitute grounds for the full
or partial wind up of, or the appointment of trustee to administer, a Specified
Canadian Pension Plan; or (d) the failure to remit contributions when due under
applicable pension standards legislation to a Canadian Pension Plan which
provides benefits on a defined contribution basis.

Canadian Person means an entity organized under the laws of Canada or any
province or territory thereof.

Canadian Purchaser means Mastech Canada.

Canadian Revolving Borrowers means, singularly or collectively as the context
may require, Mastech Canada and each other Person which joins this Agreement as
a Canadian Revolving Borrower after the date hereof pursuant to Section 12.15
[Joinder].

Canadian Revolving Facility Usage means at any time the sum of the Dollar
Equivalent amount of the outstanding Revolving Credit Loans to the Canadian
Revolving Borrowers.

Canadian Sublimit Amount means Ten Million and 00/100 Dollars ($10,000,000.00).

Capital Expenditures means expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Lease Obligations means, with respect to any Person and a Capital Lease,
the amount of the obligation of such Person as the lessee under such Capital
Lease which would, in accordance with GAAP, appear as a liability on a balance
sheet of such Person.

Capital Stock means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

- 6 -



--------------------------------------------------------------------------------

Cash Collateralize means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case in the aggregate amount of not less than one hundred five percent
(105%) of the Letter of Credit Obligations, and in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender.

Cash Management Agreements has the meaning specified in Section 2.5.6 [Swing
Loans Under Cash Management Agreements].

CDOR Rate has the meaning assigned to such term in the definition of Euro-Rate.

CEA means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from time
to time, and any successor statute.

CFTC means the Commodity Futures Trading Commission.

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (i) the adoption or taking effect of any Law, (ii) any change in
any Law or in the administration, interpretation, implementation or application
thereof by any Official Body or (iii) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of Law) by any
Official Body; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control means that any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of an amount of Voting Power that equals or
exceeds the aggregate amount of Voting Power owned by Ashok K. Trivedi and Sunil
Wadhwani. For purposes of calculating the amount of Voting Power owned by Ashok
K. Trivedi and Sunil Wadhwani, shares beneficially owned by members of their
immediate family in trust or family partnerships for the benefit of Messrs.
Trivedi and Wadhwani or members of their immediate family shall be deemed to be
beneficially owned by Messrs. Trivedi and Wadhwani, respectively.

CIP Regulations has the meaning specified in Section 11.11 [No Reliance Etc.].

 

- 7 -



--------------------------------------------------------------------------------

Closing Compliance Certificate has the meaning assigned to that term in
Section 8.1.1 [Deliveries].

Closing Date means the Business Day on which the first Loan shall be made, which
shall be July 13, 2017.

Code means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect, and to the
extent this defined term is applicable to any Canadian Loan Party, the Income
Tax Act (Canada).

Collateral means the personal and/or real property of any Person granted as
collateral to secure the Obligations or any portion thereof.

Collateral Assignment means the Collateral Assignment of Representations,
Warranties, Covenants, Indemnity, Escrow and Purchase Price Adjustment Rights,
dated the Closing Date, made by MDI for the benefit of the Administrative Agent,
in form and substance satisfactory to the Administrative Agent.

Collateral Documents means the Security Agreement, the Pledge Agreement, the
Collateral Assignment, the IP Security Agreement, the Canadian Collateral
Documents and any other agreement, document or instrument granting a Lien in
Collateral.

Commercial Letter of Credit means any letter of credit which is a commercial
letter of credit issued in respect of the purchase of goods or services by one
or more of the Loan Parties or their Subsidiaries in the ordinary course of
business.

Commitment means as to any Lender the aggregate of its Revolving Credit
Commitment (and in the case of PNC, including its Swing Loan Commitment), Term
Loan Commitment and Delayed Draw Term Loan Commitment, and Commitments means the
aggregate of the Revolving Credit Commitments, Term Loan Commitments and Delayed
Draw Term Loan Commitments of all of the Lenders.

Commitment Fee has the meaning specified in Section 2.3 [Commitment Fee].

Compliance Certificate has the meaning specified in Section 9.3.3 [Certificate
of MDI].

Computation Date has the meaning specified in Section 2.10 [Periodic
Computations of Dollar Equivalent Amounts, Etc.].

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Contras has the meaning specified in the definition of Eligible Receivables.

 

- 8 -



--------------------------------------------------------------------------------

Covered Entity means (a) each Loan Party and each Subsidiary of any Loan Party,
and (b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person means the direct or indirect (x) ownership of, or power to vote,
twenty-five percent (25%) or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

Daily LIBOR Rate means, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 6.8.5 [Additional Reserve Requirements]. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Defaulting Lender means any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swing Loans
or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as the
Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowing Agent or the Administrative Agent in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrowing Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s or the Borrowing Agent’s receipt of such
certification in form and substance satisfactory to the Administrative Agent or
the Borrowing Agent, as the case may be, (d) has become the subject of a
Bankruptcy Event or a Bail-In Action or (e) has failed at any time to comply
with the provisions of Section 6.3 [Sharing of Payments by Lenders] with respect
to purchasing participations from the other Lenders, whereby such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

As used in this definition and in Section 6.13 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, manager, receiver and
manager, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization

 

- 9 -



--------------------------------------------------------------------------------

or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person or such Person’s direct or indirect parent company by
an Official Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

Delayed Draw Commitment Period means the period beginning on the Closing Date
and ending on the Final Earn-Out Date.

Delayed Draw Term Loan Commitment means, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Delayed Draw Term Loans,” as such Commitment
is thereafter assigned or modified and Delayed Draw Term Loan Commitments means
the aggregate Delayed Draw Term Loan Commitments of all of the Lenders.

Delayed Draw Term Loan Request has the meaning given to such term in Section 4.4
[Delayed Draw Term Loan Requests].

Delayed Draw Term Loans means collectively and Delayed Draw Term Loan means
separately all Delayed Draw Term Loans or any Delayed Draw Term Loans made by
the Lenders or one of the Lenders to the Acquisition Borrowers pursuant to
Section 4.1 [Delayed Draw Term Loans Commitments].

Delayed Draw Ticking Fee has the meaning specified in Section 4.3 [Delayed Draw
Ticking Fees].

Designated Lender has the meaning specified in Section 6.14 [Designated
Lenders].

Disqualified Lender means any Person who is identified to the Administrative
Agent in writing prior to the date hereof that is engaged in a Mastech
competitive business; provided that, Borrowing Agent shall be permitted to
supplement such list in writing to the Administrative Agent from time to time
after the Closing Date to the extent that such supplemented Person (a) is an
Affiliate of any Person identified as a Disqualified Lender prior to the Closing
Date or (b) is or becomes, or Borrowing Agent hereafter learns that such Person
is, engaged in a Mastech competitive business (or is an Affiliate of any such
Person). Any supplement to the list of Disqualified Lenders shall become
effective five (5) Business Days after delivery to the Administrative Agent. As
used herein, “Mastech competitive business” means, as at any date of
determination, the sale or attempted sale of any products or services which are
the same as or similar to the products and services sold by any Loan Party or
any of its Subsidiaries.

Dollar, Dollars, U.S. Dollars and the symbol $ means lawful money of the United
States of America.

 

- 10 -



--------------------------------------------------------------------------------

Dollar Equivalent means, with respect to any amount of any currency, as of any
Computation Date, the Equivalent Amount of such currency expressed in Dollars.

Domestic Person means the US Persons and the Canadian Persons.

Domestic Subsidiary means any Subsidiary of any Loan Party that is a Domestic
Person.

Drawing Date has the meaning specified in Section 2.7.3.1 [Disbursements,
Reimbursement].

EBITDA means, for any period of determination, the sum of (i) net income (or
loss) (excluding extraordinary gains or losses including, without limitation,
those items created by mandated changes in accounting treatment), plus
(ii) interest expense, plus (iii) all charges against or minus credits to income
for federal, state and local income tax expenses, plus (iv) non-cash share
issuance and share option related compensation expense items (SFAS 123, 148 and
APB 25 and each of their respective successors), plus (v) depreciation, plus
(vi) amortization, plus (vii) non-cash stock based compensation, plus or minus
(as applicable) (viii) any non-cash charges related to the Acquisitions or
Permitted Acquisitions, including goodwill impairment or other expenses or
credits in connection with the consummation of the Acquisitions or Permitted
Acquisitions or adjustments to the contingent purchase price component of the
Acquisitions or a Permitted Acquisition, plus (ix) non-recurring costs and
expenses in connection with the Acquisitions and Permitted Acquisitions, in an
amount not to exceed $2,200,000 in the aggregate for the Acquisitions and all
Permitted Acquisitions, plus (x) costs and expenses related to severance in an
aggregate amount not to exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00) during the term of this Agreement, plus (xi) to the extent treated
as an expense item, the portion of the Acquisition Earn-Out paid as a bonus to
the employees of Mastech Canada in accordance with the Canadian Acquisition
Agreement, in an aggregate amount not to exceed Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00), in each case of MDI on a
Consolidated Basis. For purposes of calculating EBITDA, (a) with respect to a
business acquired by the Loan Parties pursuant to the Acquisitions or a
Permitted Acquisition, EBITDA shall be calculated on a pro forma basis, using
historical numbers, in accordance with GAAP as if the Acquisitions or the
Permitted Acquisition had been consummated at the beginning of such period, and
(b) with respect to a business liquidated, sold or disposed of by the Loan
Parties pursuant to Section 9.2.7 [Dispositions of Assets or Subsidiaries],
EBITDA shall be calculated on a pro forma basis, using historical numbers, in
accordance with GAAP as if such liquidation, sale or disposition had been
consummated at the beginning of such period.

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

- 11 -



--------------------------------------------------------------------------------

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Contract Participant means an “eligible contract participant” as
defined in the CEA and the regulations thereunder.

Eligible Receivables means and include with respect to each Revolving Borrower,
an account receivable of any Revolving Borrower arising in the ordinary course
of such Revolving Borrower’s business and which the Administrative Agent, in its
Permitted Discretion, shall deem to be an Eligible Receivable, based on such
considerations as the Administrative Agent may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to a first priority perfected security interest in favor of the
Administrative Agent, and is evidenced by an invoice or other documentary
evidence satisfactory to the Administrative Agent. In addition, a Receivable of
a Revolving Borrower shall be an Eligible Receivable only if:

(a) It is not more than ninety (90) days from the date of the invoice therefore;

(b) It arose from the performance of services or an outright sale of goods by a
Revolving Borrower in the ordinary course of such Revolving Borrower’s business
and such goods have been shipped, or services provided or will be provided, to
the Account Debtor and such Revolving Borrower has possession of, or has
delivered to the Administrative Agent, in the case of goods, shipping and
delivery receipts evidencing such shipment and, in the case of services,
receipts or other evidence satisfactory to the Administrative Agent that such
services have been provided or will be provided;

(c) It is not subject to any prior assignment, claim or Lien, and the Revolving
Borrowers will not make any further assignment of the Receivable or create any
further Lien on the Receivable (in each case other than (i) a Lien in favor of
the Administrative Agent, (ii) a Permitted Lien which does not have priority
over the Lien in favor of the Administrative Agent and (iii) unregistered Liens
in respect of Priority Payables that are not yet due and payable and which are
not being enforced or Permitted Liens subject to reserves under the Borrowing
Base and which are not being enforced), or permit its rights in the Receivable
to be reached by attachment, levy, garnishment or other judicial process;

(d) It is not subject to set-off, credit allowance or adjustment by the Account
Debtor, except discounts allowed for prompt payment, and the Account Debtor has
not complained as to its liability on the Receivable and has not returned, or
retained the right to return, any of the goods from the sale of which the
Receivable arose;

(e) It does not arise from a sale of goods that are delivered or to be delivered
outside the United States of America or a province or territory of Canada that
has adopted the PPSA or from a sale of goods to an Account Debtor domiciled
outside of the United States of America or a province or territory of Canada
that has adopted the PPSA, unless the sale is (i) on a letter of credit, which
is in form and substance and issued by a financial institution satisfactory to
the Administrative Agent and which has been issued or confirmed by a bank that
is organized

 

- 12 -



--------------------------------------------------------------------------------

under the Laws of the United States of America or a state thereof and which has
been transferred or assigned to the Administrative Agent as additional security
or (ii) insured by credit insurance, with an insurance company reasonably
acceptable to the Administrative Agent that names the Administrative Agent as an
additional insured and lender/loss payee with respect thereto;

(f) It arose in the ordinary course of a Revolving Borrower’s business and did
not arise from the performance of services or a sale of goods to a supplier, an
employee, member, officer, relative of an officer or any other Affiliate of a
Revolving Borrower;

(g) It does not arise with respect to an Account Debtor from whom fifty percent
(50%) or more of the total amount owed by such Account Debtor to any Revolving
Borrower (i) is more than ninety (90) days from the date of the invoice
therefore or (ii) is otherwise ineligible under this definition;

(h) It does not arise with respect to an Account Debtor whose Receivables
constitute twenty percent (20%) or more of the aggregate amount of all
outstanding Receivables of any Revolving Borrower; provided, however, that to
the extent that any one Account Debtor’s Receivables exceed the percentage set
forth above in this paragraph (h), such Receivables shall be ineligible solely
to the extent that such Receivables exceed the percentage set forth above in
this Paragraph (h), unless otherwise ineligible under this definition;

(i) It does not arise out of contracts with (i) the United States, any state or
any department, agency, or instrumentality thereof, unless the applicable
Revolving Borrower has executed all instruments and taken all steps required by
the Administrative Agent including but not limited to, steps to ensure that all
monies due and to become due under such contracts shall be assigned to the
Administrative Agent and notice thereof given to the government under the
Federal Assignment of Claims Act or other applicable Law and an agreement by
such Account Debtor to make payment directly to the Administrative Agent or
(ii) Her Majesty in right of Canada or any Provincial or local Official Body, or
any ministry, unless the applicable Revolving Borrower assigns its right to
payment of such Receivable to the Administrative Agent in compliance with the
particular provisions of the Financial Administration Act, R.S.C. 185, c.F 11,
as amended, or any similar applicable federal, provincial or local law,
regulation or requirement; and such assignment is enforceable against such
Official Body;

(j) It does not constitute a finance charge;

(k) No notice of bankruptcy, insolvency or material adverse change of the
Account Debtor has been received by or is known to the Revolving Borrowers;

(l) It is not a Receivable with respect to which there is an unresolved dispute
with respect to the Account Debtor’s obligation thereunder; provided, however,
that to the extent that there is an unresolved dispute with respect to the
Account Debtor’s obligations under such Receivable, such Receivable shall be
ineligible solely to the extent of the disputed amount thereof, unless otherwise
ineligible under this definition;

(m) It is not a Receivable evidenced by an “instrument” or “chattel paper” (each
as defined in the UCC) not in the possession of the Administrative Agent;

 

- 13 -



--------------------------------------------------------------------------------

(n) The Administrative Agent has not notified the Revolving Borrowers that,
despite the fact that the Account Debtor meets other specifications established
by the Administrative Agent in accordance with this Agreement, the
Administrative Agent has determined, in its Permitted Discretion, that the
Receivable or Account Debtor is unsatisfactory; and

(o) It is payable in freely transferable Dollars or Canadian Dollars.

In addition to the foregoing requirements, Receivables of any Account Debtor
that are otherwise Eligible Receivables shall be reduced to the extent of any
accounts payable (including, without limitation, the Administrative Agent’s
reasonable estimate of any contingent or accrued liabilities) by the applicable
Revolving Borrower to such Account Debtor (collectively, “Contras”); provided
that the Administrative Agent, in its Permitted Discretion, may determine that
none of the accounts with respect to such Account Debtor shall be Eligible
Receivables in the event that there exists an unreasonably large amount of
payables owing to such Account Debtor.

Eligible Unbilled Receivables means and refer to those certain Receivables
relating to which a Revolving Borrower has not yet billed for the completed
service or the completed sale giving rise thereto, and that otherwise would be
deemed Eligible Receivables in accordance with the provisions of the definition
thereof (other than for their unbilled status as described above); provided,
that for determining if such Receivables satisfy clause (a) of the definition of
Eligible Receivables, such Receivables shall be deemed to have been invoiced on
the date that such Receivables are first included in the US Borrowing Base or
Canadian Borrowing Base, as applicable.

Eligibility Date means, with respect to each Loan Party and each Swap, the date
on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Laws means all applicable federal, state, provincial, local,
tribal, territorial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

- 14 -



--------------------------------------------------------------------------------

Equivalent Amount means, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency for such
Reference Currency at a time determined by Administrative Agent on the second
Business Day immediately preceding the event for which such calculation is made.

Equivalent Currency has the meaning specified in the definition of “Equivalent
Amount”.

ERISA means the Employee Retirement Income Security Act of 1974, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

ERISA Event means (a) with respect to a Pension Plan, a reportable event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by MDI or any member of the ERISA Group from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by MDI or any member of the ERISA
Group from a Multiemployer Plan, notification that a Multiemployer Plan is in
reorganization, or occurrence of an event described in Section 4041A(a) of ERISA
that results in the termination of a Multiemployer Plan; (d) the filing of a
notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon MDI or
any member of the ERISA Group.

ERISA Group means, at any time, MDI and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control and all other entities which, together with MDI, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

Euro-Rate means the following:

(a) with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which

 

- 15 -



--------------------------------------------------------------------------------

is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which
U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period as the Relevant Interbank
Market offered rate for U.S. Dollars for an amount comparable to such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period; and

(b) with respect to Loans denominated in Canadian Dollars comprising any
Borrowing Tranche for any Interest Period, the interest rate per annum (the
“CDOR Rate”) as determined by the Administrative Agent, equal to the arithmetic
average rate applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the
applicable Interest Period appearing on the Bloomberg page BTMM CA, at
approximately 11:00 a.m. Eastern Time, two Business Days prior to the
commencement of such Interest Period, or if such day is not a Business Day, then
on the immediately preceding Business Day, provided that if such rate does not
appear on the Bloomberg page BTMM CA on such day the CDOR Rate on such day shall
be the rate for such period applicable to Canadian Dollar bankers’ acceptances
quoted by a bank listed in Schedule I of the Bank Act (Canada), as selected by
the Administrative Agent, as of 11:00 a.m. Eastern Time on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day.

With respect to any Loans available at a Euro-Rate, if at any time, for any
reason, the source(s) for the Euro-Rate described above for the applicable
currency or currencies is no longer available, then the Administrative Agent may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

Notwithstanding the foregoing, if the Euro-Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

Euro-Rate Option means the option of the Borrowers to have Loans bear interest
at the rate and under the terms set forth in Section 5.1.1(ii) [Revolving Credit
Euro-Rate Option] or Section 5.1.2(ii) [Term Facility Euro-Rate Option], as
applicable.

Event of Default means any of the events described in Section 10.1 [Events of
Default] and referred to therein as an “Event of Default.”

Excess Cash Flow means as for any fiscal period of MDI and its Subsidiaries,
(i) EBITDA minus (ii) Fixed Charges.

Excluded Hedge Liability or Liabilities means, with respect to each Loan Party,
each of its Swap Obligations if, and only to the extent that, all or any portion
of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this

 

- 16 -



--------------------------------------------------------------------------------

definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Loan Party for any reason to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap, (b) if a
guarantee of a Swap Obligation would cause such obligation to be an Excluded
Hedge Liability but the grant of a security interest would not cause such
obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest, and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.

Excluded Subsidiaries means each Subsidiary of any Loan Party that is not a
Domestic Person. The Excluded Subsidiaries are not required to join this
Agreement as Loan Parties.

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowing Agent under Section 6.6.2 [Replacement of a Lender]) or (b) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 6.9.7 [Status of Lenders], amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 6.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA (except to the extent imposed due to the failure of
any Loan Party to provide documentation or information to the IRS).

Existing Letters of Credit means the letters of credit set forth on Schedule
1.1(E) that were issued by PNC Bank prior to the date hereof upon the
application of a Loan Party and are outstanding on the Closing Date.

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

- 17 -



--------------------------------------------------------------------------------

Federal Funds Effective Rate for any day means the rate per annum (based on a
year of 360 days and actual days elapsed) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

Final Earn-Out Date means the date on which the final Acquisition Earn-Out
payment, if any, required to be made after the second (2nd) anniversary of the
Closing Date is due and payable.

Fixed Charge Coverage Ratio means, for any period of determination, the ratio of
(i) EBITDA to (ii) Fixed Charges.

Fixed Charges means for any period of determination, the sum of (a) cash
interest expense, plus (b) scheduled principal installments (excluding
prepayments of Loans) on Total Indebtedness (as adjusted for prepayments)
including, without limitation, payments under Capital Leases, plus (c) cash
income tax expense, plus (d) Capital Expenditures, plus (e) Stock Repurchases,
plus (f) dividends or distributions, in each case of MDI on a Consolidated
Basis.

Foreign Currency Hedge means any foreign exchange transaction, including spot
and forward foreign currency purchases and sales, listed or over-the-counter
options on foreign currencies, non-deliverable forwards and options, foreign
currency swap agreements, currency exchange rate price hedging arrangements, and
any other similar transaction providing for the purchase of one currency in
exchange for the sale of another currency.

Foreign Currency Hedge Liabilities has the meaning assigned in the definition of
Lender Provided Foreign Currency Hedge.

Foreign Lender means (i) if a Borrower is a US Person, a Lender that is not a US
Person, and (ii) if a Borrower is not a US Person, a Lender that is resident or
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

FSCO means The Financial Institutions Commission of British Columbia, the
Financial Services Commission of Ontario or like body in Canada or in any other
province or territory or jurisdiction of Canada with whom a Canadian Pension
Plan is required to be registered in accordance with applicable Law and any
other Official Body succeeding to the functions thereof.

GAAP means generally accepted accounting principles as are in effect from time
to time in the United States of America, subject to the provisions of
Section 1.3 [Accounting Principles; Changes in GAAP], and applied on a
consistent basis both as to classification of items and amounts.

 

- 18 -



--------------------------------------------------------------------------------

Guarantor means, collectively, any Person that is from time to time party to a
Guaranty Agreement or any other agreement pursuant to which it guarantees the
Obligations or any portion thereof.

Guarantor Joinder means a joinder by a Person as a Guarantor under the Loan
Documents in substantially the form of Exhibit 1.1(G).

Guaranty of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement or Guaranty Agreements means, singularly or collectively, as
the context may require, the US Guaranty Agreement and the Canadian Guaranty
Agreement.

Hedge Liabilities means collectively, the Foreign Currency Hedge Liabilities and
the Interest Rate Hedge Liabilities.

ICC has the meaning specified in Section 12.11.1 [Governing Law].

Increasing Lender has the meaning assigned to that term in Section 2.9.1
[Increasing Lenders and New Lenders].

Indebtedness means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement or bank guarantee, (iv) Hedge Liabilities, (v) any
other transaction (including forward sale or purchase agreements, Capital Leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than forty-five
(45) days past due), (vi) indebtedness constituting earn-out obligations of such
Person to the extent such become liabilities on the balance sheet of such Person
in accordance with GAAP or (vii) any Guaranty of Indebtedness for borrowed
money.

Indemnified Taxes means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document, and (ii) to the extent not otherwise described in the
preceding clause (i), Other Taxes.

Indemnitee has the meaning specified in Section 12.3.2 [Indemnification by the
Loan Parties].

 

- 19 -



--------------------------------------------------------------------------------

Indian Acquisition means the collective purchase by Indian Purchaser and Mastech
Digital Private Limited of all of the outstanding shares of InfoTrellis India
Private Limited consummated pursuant to the Indian Acquisition Documents.

Indian Acquisition Agreement means the Share Purchase Agreement, dated July 5,
2017, by and among Indian Purchaser, 2291496 Ontario Inc., a corporation
organized under the Laws of Ontario, Canada, InfoTrellis India Private Limited,
an Indian company, Mastech Digital Private Limited, an Indian company and Mr
Kumaran Sasikanthan, as such agreement exists on the Closing Date or as the same
may be amended, supplemented or otherwise modified in compliance with the terms
of the Loan Documents.

Indian Acquisition Documents means the Indian Acquisition Agreement and all
other documents, agreements and instruments executed by a Loan Party in
connection with the Indian Acquisition Agreement, as such documents, agreements
and instruments exist on the Closing Date or as the same may be amended,
supplemented or otherwise modified in compliance with the terms of the Loan
Documents.

Indian Purchaser means MDDI.

Information means all information received from the Loan Parties or any of their
Subsidiaries relating to the Loan Parties or any of such Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential or is
otherwise known by the recipient thereof to be confidential.

InfoTrellis means InfoTrellis Inc., a corporation organized under the Laws of
Ontario, Canada.

Insolvency Proceeding means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
manager, receiver and manager, interim receiver, monitor, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or otherwise relating to the liquidation, dissolution, winding-up,
arrangement, reorganization or relief of such Person, or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of such Person’s creditors
generally or any substantial portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement means the Intercompany Subordination
Agreement, dated the Closing Date, among MDI and various of its Subsidiaries, in
form and substance satisfactory to the Administrative Agent.

Interest Period means the period of time selected by the Borrowing Agent in
connection with (and to apply to) any election permitted hereunder by or on
behalf of the Borrowers to have Revolving Credit Loans, Term Loans or Delayed
Draw Term Loans bear

 

- 20 -



--------------------------------------------------------------------------------

interest under the Euro-Rate Option. Subject to the last sentence of this
definition, such period shall be one (1) Month with respect to Loans in Canadian
Dollars and one (1), two (2), three (3) or six (6) Months (and, if agreed to by
all Lenders (other than a Defaulting Lender), twelve (12) Months) with respect
to all other Loans. Such Interest Period shall commence on the effective date of
such Interest Rate Option, which shall be (i) the Borrowing Date if the
Borrowers are requesting new Loans, or (ii) the date of renewal of or conversion
to the Euro-Rate Option if the Borrowers are renewing or converting to the
Euro-Rate Option applicable to outstanding Loans. Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) the
Borrowing Agent shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Maturity Date.

Interest Rate Hedge means an interest rate exchange, collar, cap, swap, floor,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Option means the Base Rate Option or the Euro-Rate Option.

IP Security Agreement means the Patent, Trademark and Copyright Security
Agreement, dated the Closing Date, in form and substance satisfactory to the
Administrative Agent, executed and delivered by each US Loan Party to the
Administrative Agent for the benefit of the Lenders.

IRS means the Internal Revenue Service, and to the extent this defined term is
applicable to any Canadian Loan Party, the Canada Revenue Agency.

ISP98 has the meaning specified in Section 12.11.1 [Governing Law].

Issuing Lender means PNC in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender that Borrowing Agent, Administrative
Agent and such other Lender may agree may from time to time issue Letters of
Credit hereunder.

Joint Venture means a corporation, partnership, limited liability company or
other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Law means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender Provided Foreign Currency Hedge means a Foreign Currency Hedge which is
provided by any Person that was a Lender or its Affiliate at the time such
Foreign Currency Hedge was entered into or which was in existence on the Closing
Date and which: (a)

 

- 21 -



--------------------------------------------------------------------------------

is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, and (b) is entered
into for hedging (rather than speculative) purposes. The liabilities owing to
the provider of any Lender Provided Foreign Currency Hedge (the “Foreign
Currency Hedge Liabilities”) by any Loan Party that is party to such Lender
Provided Foreign Currency Hedge shall, for purposes of this Agreement and all
other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under the Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 10.2.4 [Application of Proceeds].

Lender Provided Interest Rate Hedge means an Interest Rate Hedge which is
provided by any Person that was a Lender or its Affiliate at the time such
Interest Rate Hedge was entered into or which was in existence on the Closing
Date and which: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement, or another reasonable and customary
manner, and (b) is entered into for hedging (rather than speculative) purposes.
The liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the “Interest Rate Hedge Liabilities”) by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 10.2.4 [Application of Proceeds].

Lenders means the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Lending Office means, as to the Administrative Agent, the Issuing Lender or any
Lender, the office or offices of such Person described as such in such Lender’s
administrative questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowing Agent and the Administrative Agent.

Letter of Credit has the meaning specified in Section 2.7.1 [Issuance of Letters
of Credit].

Letter of Credit Borrowing has the meaning specified in Section 2.7.3.3
[Disbursements, Reimbursement].

 

- 22 -



--------------------------------------------------------------------------------

Letter of Credit Fee has the meaning specified in Section 2.7.2 [Letter of
Credit Fees].

Letter of Credit Obligation means, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Leverage Ratio means, as of the date of determination, the ratio of (A) Total
Funded Debt to (B) EBITDA (i) for the four (4) consecutive fiscal quarters then
ending if such date is a fiscal quarter end or (ii) for the four (4) fiscal
quarters most recently ended if such date is not a fiscal quarter end.

Lien means any mortgage, deed of trust, pledge, lien, adverse claim or right,
deemed trust, security interest, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).

Loan Documents means this Agreement, the Administrative Agent’s Letter, the
Collateral Documents, each Guaranty Agreement, the Intercompany Subordination
Agreement, each Note and any other instruments, certificates or documents
delivered in connection herewith or therewith, and Loan Document means any of
the Loan Documents.

Loan Parties means the Borrowers and the Guarantors.

Loan Request has the meaning specified in Section 2.4 [Loan Requests; Swing Loan
Requests].

Loans means collectively and Loan means separately all Revolving Credit Loans,
Swing Loans, Term Loans and the Delayed Draw Term Loans or any Revolving Credit
Loan, Swing Loan, Term Loan or Delayed Draw Term Loan.

Mastech Canada means Mastech InfoTrellis Digital, Ltd., a corporation organized
under the Laws of British Columbia, Canada.

Material Adverse Change means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Loan Parties taken as a whole, (c) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties taken as a
whole to duly and punctually pay or perform any of the Obligations, or
(d) impairs materially or could reasonably be expected to impair materially the
ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

- 23 -



--------------------------------------------------------------------------------

Maturity Date means July 13, 2022.

MDA means Mastech Digital Alliances, Inc., a Pennsylvania corporation.

MDDI means Mastech Digital Data, Inc., a Delaware corporation.

MDI has the meaning specified in the Preamble hereof.

MDI on a Consolidated Basis means the consolidation of MDI and its Subsidiaries
in accordance with GAAP.

MDR means Mastech Digital Resourcing, Inc., a Pennsylvania corporation.

MDT means Mastech Digital Technologies, Inc., a Pennsylvania corporation.

MII means Mastech InfoTrellis, Inc., a Delaware corporation.

Month, with respect to an Interest Period means the interval between the days in
consecutive calendar months numerically corresponding to the first day of such
Interest Period. If any Interest Period begins on a day of a calendar month for
which there is no numerically corresponding day in the month in which such
Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

Moody’s means Moody’s Investors Service, Inc.

Multiemployer Plan means any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which MDI or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the plan year including the Closing
Date and the preceding five plan years, has made or had an obligation to make
such contributions, but, for greater certainty, does not include any Canadian
Pension Plan.

New Lender has the meaning assigned to that term in Section 2.9.1 [Increasing
Lenders and New Lenders].

Non-Consenting Lender has the meaning specified in Section 12.1 [Modifications,
Amendments or Waivers].

Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.

Non-Qualifying Party means any Loan Party that fails for any reason to qualify
as an Eligible Contract Participant on the effective date of the applicable
Swap.

Non-US Loan Party has the meaning assigned to that term in Section 12.13.4
[Bifurcation of Obligations].

 

- 24 -



--------------------------------------------------------------------------------

Notes means, collectively, the promissory notes in substantially the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in substantially the
form of Exhibit 1.1(N)(2) evidencing the Swing Loan, in substantially the form
of Exhibit 1.1(N)(3) evidencing the Term Loans and substantially in the form of
Exhibit 1.1(N)(4) evidencing the Delayed Draw Term Loans.

Obligation means any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

Official Body means the government of the United States of America, Canada or
any other nation, or of any political subdivision thereof, whether state, local
or provincial (which shall be deemed to include territories), and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

Order has the meaning specified in Section 2.7.9 [Liability for Acts and
Omissions].

Original Currency has the meaning specified in Section 6.11 [Currency Conversion
Procedures for Judgments].

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient (or an agent or
affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Currency has the meaning specified in Section 6.11 [Currency Conversion
Procedures for Judgments].

Other Lender Provided Financial Service Product means agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services.

 

- 25 -



--------------------------------------------------------------------------------

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 6.6.2 [Replacement of a Lender]).

Overnight Bank Funding Rate means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrowers.

Overnight Rate means for any day with respect to any Loans in a currency other
than Dollars, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 12.8.4 [Participations].

Participant Register has the meaning specified in Section 12.8.4
[Participations].

Participation Advance has the meaning specified in Section 2.7.3.3
[Disbursements, Reimbursement].

Payment Date means the first day of each calendar quarter after the date hereof
and on the Maturity Date or upon acceleration of the Notes.

Payment In Full and Paid in Full means the indefeasible payment in full in cash
of the Loans and other Obligations hereunder (other than contingent
indemnification obligations which by their terms survive the termination of the
Commitments and payment of the Loans), termination of the Commitments and
expiration, termination or cash collateralization (in accordance with the terms
of this Agreement) of all Letters of Credit.

 

- 26 -



--------------------------------------------------------------------------------

PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan means at any time an “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA) (including a “multiple employer plan” as
described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years,
but, for greater certainty, does not include any Canadian Pension Plan.

Permitted Acquisition has the meaning specified in Section 9.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions].

Permitted Discretion means a determination made by the Administrative Agent in
good faith in the exercise of its reasonable business judgment based on how a
lender with similar rights providing a secured credit facility of the type set
forth herein would act, in the circumstances then applicable to the Loan Parties
at the time with the information then available to it.

Permitted Investments means:

(a) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(b) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(c) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;

(d) money market or mutual funds whose investments are limited to those types of
investments described in clauses (i)-(iii) above; and

(e) investments made under any cash management agreements with any Lender or any
commercial bank that satisfies the criteria set forth in clause (c) above.

Permitted Liens means:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

 

- 27 -



--------------------------------------------------------------------------------

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and statutory and common law Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in default
and Liens arising by applicable law relating to employee contributions withheld
from payroll of a Canadian Loan Party but not yet due to be remitted to a
Canadian Pension Plan pursuant to applicable pension standards legislation;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges and Other Lender Provided Financial Services
Obligations);

(vii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

(viii) Subject to any limitation set forth in Section 9.2.1 [Indebtedness] with
respect to any related Indebtedness, (a) Purchase Money Security Interests and
Capital Leases; provided that such Liens shall be limited to the assets acquired
with such purchase money financing or leased pursuant to such Capital Lease; and
(b) Liens existing on property of any Person that becomes a Subsidiary after the
date of this Agreement that exists at the time such Person becomes a Subsidiary
and is not created in anticipation or contemplation of such Person becoming a
Subsidiary;

(ix) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

 

- 28 -



--------------------------------------------------------------------------------

(1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 10.1.7
[Final Judgments or Orders]; and

(x) Liens securing other obligations of the Loan Parties and their Subsidiaries
in an aggregate amount not to exceed One Million and 00/100 Dollars
($1,000,000.00) at any one time outstanding.

Person means any individual, corporation, partnership, limited partnership,
limited and unlimited liability company, association, joint-stock company,
trust, unincorporated organization, joint venture, government or political
subdivision or agency thereof, or any other entity.

Pledge Agreement means the Pledge Agreement, dated the Closing Date, in form and
substance satisfactory to the Administrative Agent, executed and delivered by
each US Loan Party to the Administrative Agent for the benefit of the Lenders.

PNC means PNC Bank, National Association, its successors and assigns.

Potential Default means any event or condition which with notice or passage of
time, or both, would constitute an Event of Default.

PPSA means the Personal Property Security Act (British Columbia), Personal
Property Security Act (Ontario) or any other applicable Canadian federal or
provincial statute pertaining to the granting, perfecting, priority or ranking
of security interests, liens, hypothecs on personal property, and any successor
statutes, together with any regulations thereunder, in each case as in effect
from time to time. References to sections of the PPSA shall be construed to also
refer to any successor sections.

Prime Rate means the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania.

 

- 29 -



--------------------------------------------------------------------------------

Priority Payables means (a) the full amount of the obligations, liabilities or
indebtedness of any Canadian Revolving Borrower which (i) has a trust, deemed
trust or statutory lien imposed to provide for payment or a Lien, choate or
inchoate, ranking or capable of ranking senior to or pari passu with Liens
securing the Canadian Obligations on any Collateral under any applicable Law or
(ii) have a right imposed to provide for payment ranking or capable of ranking
senior to or pari passu with the Canadian Obligations under any applicable Law,
including, but not limited to, claims for unremitted and/or accelerated rents,
utilities, taxes (including sales taxes and goods and services taxes and
harmonized sales taxes and withholding taxes), amounts payable to an insolvency
administrator, wages, employee withholdings or deductions and vacation pay,
severance and termination pay, including pursuant to the Wage Earner Protection
Program Act (Canada), government royalties and pension fund obligations
(including any amounts representing any unfunded liability, solvency deficiency
or wind-up deficiency with respect to a Canadian Pension Plan) and (b) the
amount equal to the aggregate value of the right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other applicable Laws granting revendication or similar rights to unpaid
suppliers or any similar laws of Canada or any other applicable jurisdiction.

Prior Security Interest means a valid and enforceable perfected first-priority
security interest under the UCC or PPSA, as applicable, in the Collateral which
is subject only to Permitted Liens.

Projections has the meaning specified in Section 7.1.6(ii) [Financial
Projections].

Published Rate means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Administrative Agent).

Purchase Money Security Interest means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property

Purchasers means US Purchaser, Canadian Purchaser and Indian Purchaser.

Qualified ECP Loan Party means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding Ten Million and
00/100 Dollars ($10,000,000.00), or (b) an Eligible Contract Participant that
can cause another person to qualify as an Eligible Contract Participant on the
Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or
otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

- 30 -



--------------------------------------------------------------------------------

Ratable Share means:

(i) with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto, the proportion that such Lender’s Revolving Credit Commitment bears to
the Revolving Credit Commitments of all of the Lenders, provided that if the
Revolving Credit Commitments have terminated or expired, the Ratable Shares for
purposes of this clause shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments;

(ii) with respect to a Lender’s obligation to make Term Loans and receive
payments, interest, and fees related thereto, proportion that such Lender’s Term
Loan Commitment bears to the Term Loan Commitments of all of the Lenders;

(iii) with respect to a Lender’s obligation to make Delayed Draw Term Loans, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Delayed Draw Term Loan Commitment bears to the Delayed Draw Term Loan
Commitments of all of the Lenders, provided that if the Delayed Draw Term Loan
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Delayed Draw Term Loan Commitments
most recently in effect, giving effect to any assignments;

(iv) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (A) such Lender’s Revolving Credit Commitment plus Term
Loan plus Delayed Draw Term Loan Commitment, by (B) the sum of the aggregate
amount of the Revolving Credit Commitments plus Term Loans plus Delayed Draw
Term Loan Commitments of all Lenders; provided, however that (a) if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments, subject to Section 6.13 [Defaulting
Lenders] and (b) if the Delayed Draw Term Loan Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Delayed Draw Term Loan Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Delayed Draw Term Loan
Commitments, subject to Section 6.13 [Defaulting Lenders].

Receivable means any account, contract right, general intangible, chattel paper,
instrument or document representing any right to payment for goods sold or
services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by a Revolving Borrower. All Receivables, whether Eligible Receivables
or not, shall be subject to the Administrative Agent’s Prior Security Interest.

Recipient means (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Reference Currency has the meaning specified in the definition of “Equivalent
Amount.”

 

- 31 -



--------------------------------------------------------------------------------

Reimbursement Obligation has the meaning specified in Section 2.7.3.1
[Disbursements, Reimbursement].

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

Relevant Interbank Market means in relation to any currency other than Dollars,
the applicable offshore interbank market.

Relief Proceeding means any proceeding seeking a decree or order for relief in
respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, manager, receiver and manager, interim receiver, monitor, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
any Loan Party or Subsidiary of a Loan Party for any substantial part of its
property, or for the winding-up, reorganization, arrangement or liquidation of
its affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Required Lenders means

(A) If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(B) If there exist three (3) or more Lenders, Lenders (other than any Defaulting
Lender) having more than fifty percent (50%) of the sum of (a) the aggregate
amount of the Revolving Credit Commitments of the Lenders (excluding any
Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender), (b) the
aggregate outstanding amount of any Term Loans and (c) the aggregate amount of
the Delayed Draw Term Loan Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination of the Delayed Draw Term Loan Commitments, the
outstanding Delayed Draw Term Loans of the Lenders (excluding any Defaulting
Lender).

Required Share has the meaning assigned to such term in Section 2.11 [Settlement
Date Procedures].

Resolution Authority means any Person which has authority to exercise any
Write-down and Conversion Powers.

 

- 32 -



--------------------------------------------------------------------------------

Revolving Borrowers means the US Revolving Borrowers and the Canadian Revolving
Borrowers.

Revolving Credit Commitment means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned, increased pursuant to Section 2.9 [Increase in Revolving
Credit Commitments] or otherwise modified, and Revolving Credit Commitments
means the aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans means collectively and Revolving Credit Loan means
separately all Revolving Credit Loans or any Revolving Credit Loan made by the
Lenders or one of the Lenders to the Revolving Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.7.3 [Disbursements, Reimbursement].

Revolving Facility Usage means, collectively, the US Revolving Facility Usage
and the Canadian Revolving Facility Usage.

Sanctioned Country means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

Sanctioned Person means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Schedule of Accounts means a detailed aged trial balance of all then existing
Receivables in form and substance reasonably satisfactory to Administrative
Agent, specifying in each case the names, addresses, face amount and dates of
invoice(s) for each Account Debtor obligated on a Receivable so listed and, if
requested by the Administrative Agent, copies of proof of delivery and customer
statements and the original copy of all documents, including, without
limitation, repayment histories and present status reports, and such other
matters and information relating to the status of the Receivables and/or the
Account Debtors so scheduled as the Administrative Agent may from time to time
reasonably request.

Schedule of Payables means a detailed listing of the Revolving Borrowers’
(i) existing accounts payable, specifying the names of each creditor and the
amount owed to such creditor and such matters and information relating to the
status of the Revolving Borrowers’ accounts payable so scheduled as the
Administrative Agent may from time to time reasonably request and (ii) Priority
Payables.

SEC means the United States Securities and Exchange Commission.

Security Agreement means the Security Agreement, dated the Closing Date, in form
and substance satisfactory to the Administrative Agent, executed and delivered
by each US Loan Party to the Administrative Agent for the benefit of the
Lenders.

 

- 33 -



--------------------------------------------------------------------------------

Settlement Date means the Business Day on which the Administrative Agent elects
to effect settlement pursuant Section 2.11 [Settlement Date Procedures].

Solvent means, with respect to any Person on any date of determination, taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

Specified Canadian Pension Plan means any Canadian Pension Plan which contains a
“defined benefit provision”, as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

Standard & Poor’s means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

Standby Letter of Credit means a Letter of Credit (including a direct pay letter
of credit) issued to support obligations of one or more of the Loan Parties or
their Subsidiaries, contingent or otherwise, which finance the working capital
and business needs of the Loan Parties or their Subsidiaries, but excluding any
Letter of Credit (a) under which the stated amount of such Letter of Credit
increases automatically over time or (b) that is a Commercial Letter of Credit.

Statements has the meaning specified in Section 7.1.6(i) [Historical
Statements].

Stock Repurchase or Stock Repurchases means, from the period of determination,
all purchases, redemptions or other acquisitions by MDI of any shares of any
class of capital stock of MDI.

Subsidiary of any Person at any time means any corporation, trust, partnership,
limited liability company or other business entity (i) of which more than fifty
percent (50%) of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

 

- 34 -



--------------------------------------------------------------------------------

Subsidiary Equity Interests has the meaning specified in Section 7.1.2
[Capitalization; Subsidiaries; Investment Companies].

Swap means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

Swap Obligation means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.

Swing Loan Commitment means PNC’s commitment to make Swing Loans to the US
Revolving Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in
an aggregate principal amount up to Three Million and 00/100 Dollars
($3,000,000.00).

Swing Loan Lender means PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note means the Swing Loan Note of the US Revolving Borrowers in
substantially the form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together
with all amendments, extensions, renewals, replacements, refinancings or
refundings thereof in whole or in part.

Swing Loan Request means a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests].

Swing Loans means collectively and Swing Loan means separately all Swing Loans
or any Swing Loan made by PNC to the US Revolving Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment].

Target means, singularly or collectively, as the context may require,
InfoTrellis, 2291496 Ontario Inc., a corporation organized under the Laws of
Ontario, Canada and InfoTrellis India Pvt. Ltd., an Indian corporation.

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

Term Loan Commitment means, as to any Lender at any time, the amount initially
set forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment for Term Loans,” as such Commitment is thereafter assigned or
modified and Term Loan Commitments means the aggregate Term Loan Commitments of
all of the Lenders.

Term Loans means collectively and Term Loan means separately all Term Loans or
any Term Loans made by the Lenders or one of the Lenders to the Acquisition
Borrowers pursuant to Section 3.1 [Term Loans Commitments].

 

- 35 -



--------------------------------------------------------------------------------

Total Funded Debt means, as of any date of determination, the sum of all
Indebtedness representing borrowed money, including both current and long term
portion thereof, Capital Lease Obligations, reimbursement obligations under
letters of credit, obligations under any Swap (excluding net obligations under a
Swap (exclusive of any mark to market adjustment not requiring any actual cash
payment or settlement) and contingent and guaranty obligations (excluding any
Indebtedness in respect of the Acquisition Earn-Out), in each case of MDI on a
Consolidated Basis.

UCC means the Uniform Commercial Code as adopted in the State of New York from
time to time.

UCP has the meaning specified in Section 12.11.1 [Governing Law].

Undrawn Availability means, as of any date of determination, an amount equal to
(a) the lesser of (i) the Borrowing Base or (ii) the Revolving Credit
Commitments, minus (b) the sum of (i) the Revolving Facility Usage plus (ii) all
amounts due and owing to any Revolving Borrower’s trade creditors which are
outstanding beyond normal trade terms, plus (iii) fees and expenses then due
from the Revolving Borrowers hereunder which have not been paid or charged to
the account of the Revolving Borrowers.

Unpaid Drawing means, with respect to any Letter of Credit, the aggregate Dollar
Equivalent amount of the draws made on such Letters of Credit that have not been
reimbursed by the US Revolving Borrowers.

USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

US Acquisition means the purchase by US Purchaser from InfoTrellis consummated
pursuant to the US Acquisition Documents.

US Acquisition Agreement means the United States Asset Purchase Agreement, dated
July 7, 2017, by and among US Purchaser, InfoTrellis and Mr. Mahmood Abbas,
Mr. Zahid Naeem and Mr. Sachin Wadhwa, as principals, as such agreement exists
on the Closing Date or as the same may be amended, supplemented or otherwise
modified in compliance with the terms of the Loan Documents.

US Acquisition Documents means the US Acquisition Agreement and all other
documents, agreements and instruments executed by a Loan Party in connection
with the US Acquisition Agreement, as such documents, agreements and instruments
exist on the Closing Date or as the same may be amended, supplemented or
otherwise modified in compliance with the terms of the Loan Documents.

US Borrowing Base means the sum of (i) the sum of (a) up to eighty-five percent
(85%) of Eligible Receivables of US Revolving Borrowers plus (b) up to sixty
percent (60%) of Eligible Unbilled Receivables of US Revolving Borrowers, minus
(ii) such reserves as Administrative Agent may reasonably deem proper and
necessary from time to time in its Permitted Discretion. Notwithstanding
anything to the contrary herein, the Administrative Agent

 

- 36 -



--------------------------------------------------------------------------------

may, in its sole but reasonable discretion, at any time hereafter, decrease the
advance percentage for Eligible Receivables and Eligible Unbilled Receivables or
increase the level of reserves or ineligibles, or define or maintain such other
reserves or ineligibles, as the Administrative Agent may deem necessary or
appropriate. Any such change shall become effective three (3) Business Days from
the date of written notice from the Administrative Agent to the Borrowing Agent
for the purpose of calculating the US Borrowing Base hereunder; provided,
however, upon the occurrence of an Event of Default hereunder, such change shall
become effective immediately for the purpose of calculating the US Borrowing
Base hereunder.

US Guaranty Agreement or US Guaranty Agreements means, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
executed and delivered by any US Person to the Administrative Agent for the
benefit of the Lenders on or after the date hereof, in form and substance
satisfactory to the Administrative Agent.

US Loan Party has the meaning assigned to that term in Section 12.13.4
[Bifurcation of Obligations].

US Purchaser means MII.

US Revolving Borrowers means, singularly or collectively as the context may
require, MDI, MDT, MDA, MDR, MII and each other Person which joins this
Agreement as a US Revolving Borrower after the date hereof pursuant to
Section 12.15 [Joinder].

US Revolving Facility Usage means at any time the sum of the Dollar Equivalent
amount of the outstanding Revolving Credit Loans to the US Revolving Borrowers,
the outstanding Swing Loans, and the Letter of Credit Obligations.

US Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

US Tax Compliance Certificate has the meaning specified in Section 6.9.7 [Status
of Lenders].

Voting Power shall mean, the voting power of the then outstanding capital stock
of MDI entitled to vote generally in the election of directors of MDI.

Withholding Agent means any Loan Party and the Administrative Agent.

Write-down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in

 

- 37 -



--------------------------------------------------------------------------------

this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole; (iii) article, section, subsection, clause, schedule
and exhibit references are to this Agreement or other Loan Document, as the case
may be, unless otherwise specified; (iv) reference to any Person includes such
Person’s successors and assigns; (v) reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated; (vi) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall constitute
references to Eastern Time. Any reference in any of the Loan Documents to a
Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as an agreement to subordinate or
postpone, any Lien created by any of the Loan Documents to any Permitted Lien.

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 9.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 9.2) have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing Statements
referred to in Section 7.1.6(i) [Historical Statements]. Notwithstanding the
foregoing, if the Borrowing Agent notifies the Administrative Agent in writing
that the Loan Parties wish to amend any financial covenant in Section 9.2 of
this Agreement, any related definition and/or the definition of the term
Leverage Ratio for purposes of interest, Letter of Credit Fee, Commitment Fee
and Delayed Draw Ticking Fee determinations to eliminate the effect of any
change in GAAP occurring after the Closing Date on the operation of such
financial covenants and/or interest, Letter of Credit Fee, Commitment Fee or
Delayed Draw Ticking Fee determinations (or if the Administrative Agent notifies
the Borrowing Agent in writing that the Required Lenders wish to amend any
financial covenant in Section 9.2, any related definition and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee,
Commitment Fee and Delayed Draw Ticking Fee determinations to eliminate the
effect of any such change in GAAP), then the Administrative Agent, the Lenders
and the Loan Parties shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee, and
Delayed Draw Ticking Fee determinations shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenants or definitions are amended in
a manner satisfactory to the Loan Parties and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Section 9.3.1 [Quarterly Financial

 

- 38 -



--------------------------------------------------------------------------------

Statements] and 9.3.2 [Annual Financial Statements] of this Agreement, such
reconciliation statements as shall be reasonably requested by the Administrative
Agent. Notwithstanding the foregoing or anything in this Agreement to the
contrary, whenever in this Agreement it is necessary to determine whether a
lease is a Capital Lease or an operating lease, such determination shall be made
on the basis of GAAP as in effect on the Closing Date (provided that if there is
a change in GAAP after the Closing Date that effects the treatment of Capital
Leases or operating leases, all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such change in GAAP shall be accompanied by a schedule showing the
adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such accounting change).

1.4 Currency Calculations. Unless stated otherwise, all calculations,
comparisons, measurements or determinations under this Agreement, shall be made
in Dollars. For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted to
the Dollar Equivalent thereof on the date of calculation, comparison,
measurement or determination. All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Canadian Dollars shall be converted to
Dollars on a weighted average basis in accordance with GAAP.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans in either Dollars to the US
Revolving Borrowers or in Dollars or Canadian Dollars to the Canadian Revolving
Borrowers at any time or from time to time on or after the date hereof to the
Maturity Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, (iii) the US Revolving Facility Usage shall not exceed the US
Borrowing Base, (iv) the Canadian Revolving Facility Usage shall not exceed the
lesser of (a) the Canadian Sublimit Amount or (b) the Canadian Borrowing Base
and (v) no Revolving Credit Loan to which the Base Rate Option applies shall be
made in Canadian Dollars. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Revolving Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.1 [Revolving Credit
Commitments].

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, the Swing Loan
Lender may, at its option, cancelable at any time for any reason whatsoever,
make swing loans in Dollars (the “Swing Loans”) to the US Revolving Borrowers at
any time or from time to time after the date hereof to, but not including, the
Maturity Date, in an aggregate principal amount up to but not in excess of the
Swing Loan Commitment, provided that after giving effect to such Loan, (i) the
Revolving

 

- 39 -



--------------------------------------------------------------------------------

Facility Usage shall not exceed the Revolving Credit Commitments and (ii) the US
Revolving Facility Usage shall not exceed the US Borrowing Base. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the US Revolving Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.2 [Swing Loan Commitment].

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 [Loan Requests; Swing Loan Requests] in accordance
with its Ratable Share. The aggregate Dollar Equivalent of each Lender’s
Revolving Credit Loans outstanding hereunder to the Revolving Borrowers at any
time shall never exceed its Revolving Credit Commitment minus its Ratable Share
of the outstanding Swing Loans and Letter of Credit Obligations. The obligations
of each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Revolving
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders have no
obligation to make Revolving Credit Loans hereunder on or after the Maturity
Date.

2.3 Commitment Fee. Accruing at all times from the Closing Date until the
Maturity Date (and without regard to whether the conditions to making Revolving
Credit Loans are then met), the Revolving Borrowers agree to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee in Dollars (the “Commitment Fee”) equal to
the Applicable Commitment/Ticking Fee Rate (computed on the basis of a year of
three hundred sixty five (365) or three hundred sixty six (366) days, as the
case may be, and actual days elapsed) multiplied by the average daily difference
between the amount of (i) the Revolving Credit Commitments and (ii) the
Revolving Facility Usage (computed to exclude therefrom the full amount of the
outstanding Swing Loans); provided, however, that no Defaulting Lender shall be
entitled to receive any Commitment Fee for any period during which that Lender
is a Defaulting Lender (and the Revolving Borrowers shall not be required to pay
any such Commitment Fee that otherwise would have been required to have been
paid to that Defaulting Lender). Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on each
Payment Date.

2.4 Loan Requests; Swing Loan Requests.

2.4.1 Loan Requests. Except as otherwise provided herein, the Borrowing Agent
may, on behalf of the US Revolving Borrowers or the Canadian Revolving
Borrowers, from time to time prior to the Maturity Date request the Lenders to
make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans or Term Loans pursuant to
Section 5.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 2:00 p.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the Euro-Rate Option applies or the conversion to or the renewal of the
Euro-Rate Option for any Loans in Dollars; (ii) not later than 2:00 p.m.,
(i) four (4) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans in Canadian Dollars or the date of
conversion to or renewal of the Euro-Rate Option for any Loans in Canadian
Dollars, and (iii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding

 

- 40 -



--------------------------------------------------------------------------------

Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.4.1 or a request by telephone immediately confirmed in writing by
letter, facsimile, or e-mail (in “pdf”, “tif” or similar format) in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify (A) whether the proposed Loans are for the
account of the US Revolving Borrowers or the Canadian Revolving Borrowers,
(B) the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amount shall be in
(x) integral multiples of Five Hundred Thousand and 00/100 Dollars ($500,000.00)
(or the Dollar Equivalent thereof) and not less than One Million and 00/100
Dollars ($1,000,000.00) (or the Dollar Equivalent thereof) for each Borrowing
Tranche under the Euro-Rate Option, and (y) integral multiples of Five Hundred
Thousand and 00/100 Dollars ($500,000.00) and not less than One Million and
00/100 Dollars ($1,000,000.00) for each Borrowing Tranche under the Base Rate
Option, (B) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche, (C) the currency in
which such Revolving Credit Loans shall be funded if the Borrowers elect the
Euro-Rate Option, and (D) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche. No Canadian Dollar Loans may be converted
into a Base Rate Loan.

2.4.2 Swing Loan Requests. Except as otherwise provided herein, the Borrowing
Agent, on behalf of the US Revolving Borrowers, may from time to time prior to
the Maturity Date request the Swing Loan Lender to make Swing Loans by delivery
to the Swing Loan Lender not later than 2:00 p.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.4.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile, facsimile, or e-mail (in “pdf”, “tif” or similar format) (each, a
“Swing Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than One Hundred
Thousand and 00/100 Dollars ($100,000.00).

2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.5.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Loan Requests;
Swing Loan Requests], notify the Lenders of its receipt of such Loan Request
specifying the information provided by the Borrowing Agent, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested currency to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 8.2

 

- 41 -



--------------------------------------------------------------------------------

[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the US
Revolving Borrowers or Canadian Revolving Borrowers in the requested currency
and immediately available funds at the Principal Office prior to 2:00 p.m., on
the applicable Borrowing Date; provided that if any Lender fails to remit such
funds to the Administrative Agent in a timely manner, the Administrative Agent
may elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 6.4 [Presumptions by the Administrative
Agent].

2.5.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.5.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the applicable Revolving Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the applicable Revolving Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Revolving Borrowers to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate (or, for payments in
Canadian Dollars), the Overnight Rate) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Revolving
Borrowers, the interest rate applicable to Loans under the Base Rate Option (or
the Overnight Rate for Loans in Canadian Dollars). If such Lender pays its share
of the applicable Loan to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan. Any payment by the Revolving Borrowers
shall be without prejudice to any claim the Revolving Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

2.5.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.4.2 [Swing
Loan Requests], fund such Swing Loan to the US Revolving Borrowers in U.S.
Dollars and immediately available funds at the Principal Office prior to 4:00
p.m. on the Borrowing Date. A Swing Loan Note, if required by the Swing Loan
Lender, shall evidence the Swing Loans.

2.5.4 Repayment of Revolving Credit Loans. The Revolving Borrowers shall repay
the outstanding principal amount of all Revolving Credit Loans together with all
outstanding interest thereon on the Maturity Date.

2.5.5 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan to the US Revolving Borrowers in
an amount equal to such Lender’s Ratable Share of the aggregate principal amount
of the outstanding Swing Loans, plus, if PNC so requests, accrued interest
thereon, provided that no Lender shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment minus its
Ratable Share of Letter of Credit Obligations. Revolving Credit Loans made
pursuant to the

 

- 42 -



--------------------------------------------------------------------------------

preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in accordance with Section 2.4.1 [Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.5.5 [Borrowings to Repay Swing Loans] and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.4.1 [Loan Requests] are then satisfied) by the time PNC
so requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Lenders receive such notice from PNC.

2.5.6 Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowing Agent
pursuant to Section 2.4.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the US Revolving Borrowers in accordance with the
provisions of the agreements between the US Revolving Borrowers and such Swing
Loan Lender relating to the US Revolving Borrowers’ deposit, sweep and other
accounts at such Swing Loan Lender and related arrangements and agreements
regarding the management and investment of the US Revolving Borrowers’ cash
assets as in effect from time to time (the “Cash Management Agreements”) to the
extent of the daily aggregate net negative balance in the US Revolving
Borrowers’ accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the US
Revolving Borrowers, both as to principal and interest, at the rates and times
set forth in the Cash Management Agreements (but in no event later than the
Maturity Date), (iv) not be made at any time after such Swing Loan Lender has
received written notice of the occurrence of an Event of Default and so long as
such shall continue to exist, or, unless consented to by the Required Lenders, a
Potential Default and so long as such shall continue to exist, (v) if not repaid
by the US Revolving Borrowers in accordance with the provisions of the Cash
Management Agreements, be subject to each Lender’s obligation pursuant to
Section 2.5.5 [Borrowings to Repay Swing Loans], and (vi) except as provided in
the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.

2.6 Revolving Credit Notes and Swing Notes. The Obligation of the Revolving
Borrowers to repay the aggregate unpaid principal amount of the Revolving Credit
Loans and Swing Loans made to it by each Lender, together with interest thereon,
shall be evidenced by a revolving credit Note and a swing Note, dated the
Closing Date payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment or Swing Loan Commitment, as applicable, of such
Lender.

2.7 Letter of Credit Subfacility.

2.7.1 Issuance of Letters of Credit. The Borrowing Agent or any Loan Party may
at any time prior to the Maturity Date request the issuance of a letter of
credit (each a “Letter of Credit”), which may be denominated in either Dollars
or Canadian Dollars, for its

 

- 43 -



--------------------------------------------------------------------------------

own account or the account of another Loan Party or any Subsidiary (in which
case the Borrowing Agent and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), or the amendment or extension of an existing Letter
of Credit, by delivering or transmitting electronically, or having such other
Loan Party deliver or transmit electronically to the Issuing Lender (with a copy
to the Administrative Agent) a completed application for letter of credit, or
request for such amendment or extension, as applicable, in such form as the
Issuing Lender may specify from time to time by no later than 10:00 a.m. at
least five (5) Business Days, or such shorter period as may be agreed to by the
Issuing Lender, in advance of the proposed date of issuance. Each Letter of
Credit shall be a Standby Letter of Credit and not a Commercial Letter of
Credit. The Borrowing Agent or any Loan Party shall authorize and direct the
Issuing Lender to name the Borrowing Agent or any Loan Party or any Subsidiary
as the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof.

2.7.1.1 Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 8 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.7, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than the Maturity Date (except that, subject to the provisions of
Section 2.7.11 [Cash Collateral], a Letter of Credit may expire up to one year
beyond the Maturity Date) and provided further that in no event shall (i) the
Letter of Credit Obligations exceed, at any one time, Five Million and 00/100
Dollars ($5,000,000.00), (ii) the Revolving Facility Usage exceed, at any one
time, the Revolving Credit Commitments or (iii) the US Revolving Facility exceed
the US Borrowing Base. Each request by the Borrowing Agent or any Loan Party for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrowing Agent or such Loan Party that it shall be in
compliance with the preceding sentence and with Section 8 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrowing Agent and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

2.7.1.2 Notwithstanding Section 2.7.1.1, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing

 

- 44 -



--------------------------------------------------------------------------------

Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

Each Existing Letter of Credit shall be deemed to be a Letter of Credit for all
purposes of this Agreement.

2.7.2 Letter of Credit Fees. The US Revolving Borrowers shall pay in Dollars
(i) to the Administrative Agent for the ratable account of the Lenders a fee
(the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
on the aggregate Dollar Equivalent amount available to be drawn under all
outstanding Letters of Credit on such date, and (ii) to the Issuing Lender for
its own account a fronting fee equal to one-quarter of one percent (0.25%) per
annum (in each case computed on the basis of a year of three hundred sixty
(360) days and actual days elapsed) on the aggregate Dollar Equivalent amount
available to be drawn under all outstanding Letters of Credit on such date (or
such other amount as agreed to in writing between the Issuing Lender, the
fronting bank and the Borrowing Agent), which fees shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit. The US
Revolving Borrowers shall also pay in Dollars to the Issuing Lender for the
Issuing Lender’s sole account the Issuing Lender’s then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

2.7.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

2.7.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowing Agent and the Administrative Agent thereof. Provided that it shall
have received such notice, the US Revolving Borrowers shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent of the Issuing Lender. In the event the US Revolving
Borrowers fail to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 12:00
noon on the Drawing Date, the Administrative Agent will promptly notify each
Lender thereof, and the US Revolving Borrowers shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders to the US Revolving Borrowers
under the Base Rate Option to be disbursed on the Drawing Date under such Letter
of Credit, subject to the amount of the unutilized portion of the Revolving
Credit Commitment and subject to the conditions set

 

- 45 -



--------------------------------------------------------------------------------

forth in Section 8.2 [Each Loan or Letter of Credit] other than any notice
requirements. Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.7.3.1 [Disbursements, Reimbursement] may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

2.7.3.2 Each Lender shall upon any notice pursuant to Section 2.7.3.1
[Disbursements, Reimbursement] make available to the Administrative Agent for
the account of the Issuing Lender an amount in immediately available funds equal
to its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.7.3 [Disbursement; Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the US
Revolving Borrowers in that amount. If any Lender so notified fails to make
available to the Administrative Agent for the account of the Issuing Lender the
amount of such Lender’s Ratable Share of such amount by no later than 2:00 p.m.
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Loans under the Revolving Credit Base
Rate Option on and after the fourth (4th) day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.7.3.1 [Disbursements. Reimbursement]) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.7.3.2 [Disbursements.
Reimbursement].

2.7.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the US Revolving Borrowers
in whole or in part as contemplated by Section 2.7.3.1 [Disbursements.
Reimbursement], because of the US Revolving Borrowers’ failure to satisfy the
conditions set forth in Section 8.2 [Each Loan or Letter of Credit] other than
any notice requirements, or for any other reason, the US Revolving Borrowers
shall be deemed to have incurred from the Issuing Lender a borrowing (each a
“Letter of Credit Borrowing”) in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender’s payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section 2.7.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.7.3 [Disbursements. Reimbursement].

2.7.4 Repayment of Participation Advances.

2.7.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the US Revolving
Borrowers (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative

 

- 46 -



--------------------------------------------------------------------------------

Agent, or (ii) in payment of interest on such a payment made by the Issuing
Lender under such a Letter of Credit, the Administrative Agent on behalf of the
Issuing Lender will pay to each Lender, in the same funds as those received by
the Administrative Agent, the amount of such Lender’s Ratable Share of such
funds, except the Administrative Agent shall retain for the account of the
Issuing Lender the amount of the Ratable Share of such funds of any Lender that
did not make a Participation Advance in respect of such payment by the Issuing
Lender.

2.7.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, manager, receiver and manager, interim
receiver, monitor liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.7 [Letter of Credit Subfacility] in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
for the account of the Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate (or, for any payment in Canadian Dollars, the Overnight Rate) in
effect from time to time.

2.7.5 Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.7.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.7.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.7.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the US Revolving Borrowers to reimburse the Issuing Lender upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Section 2.7
[Letter of Credit Subfacility] under all circumstances, including the following
circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the US
Revolving Borrowers or any other Person for any reason whatsoever, or which any
Loan Party may have against the Issuing Lender or any of its Affiliates, any
Lender or any other Person for any reason whatsoever;

 

- 47 -



--------------------------------------------------------------------------------

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], Section 2.4 [Loan Requests; Swing Loan
Requests], Section 2.5 [Making Revolving Credit Loans and Swing Loans; Etc.] or
Section 8.2 [Each Loan or Letter of Credit] or as otherwise set forth in this
Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under
Section 2.7.3 [Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by the Borrowing Agent or any other Loan
Party, unless the Issuing Lender has received written notice from the Borrowing
Agent or such other Loan Party of such failure within three (3) Business Days
after the Issuing Lender shall have furnished the Borrowing Agent and the
Administrative Agent a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice;

 

- 48 -



--------------------------------------------------------------------------------

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Maturity Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.7.8 Indemnity. The US Revolving Borrowers hereby agree to protect, indemnify,
pay and save harmless each Issuing Lender and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Lender or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Lender as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any of
Issuing Lender’s Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Official Body.

2.7.9 Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with

 

- 49 -



--------------------------------------------------------------------------------

any conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, e-mail or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the US Revolving Borrowers or any Lender.

 

- 50 -



--------------------------------------------------------------------------------

2.7.10 Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent a schedule of
the Letters of Credit issued by it, in form and substance satisfactory to
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), and the expiration date of any
Letter of Credit outstanding at any time during the preceding month, and any
other information relating to such Letter of Credit that the Administrative
Agent may request.

2.7.11 Cash Collateral. Upon the request of Administrative Agent, if on or after
the date that is thirty (30) days prior to the Maturity Date, any Letter of
Credit Obligation for any reason remains outstanding, US Revolving Borrowers
shall immediately Cash Collateralize the then outstanding amount of all Letter
of Credit Obligations. US Revolving Borrowers hereby grant to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, a security
interest in all cash collateral pledged pursuant to this Section or otherwise
under this Agreement.

2.8 Termination or Reduction of Revolving Credit Commitments. The Borrowing
Agent shall have the right, upon not less than three (3) Business Days’ (or such
shorter period to which the Administrative Agent may agree) notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to One Million and
00/100 Dollars ($1,000,000.00), or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. Any such reduction
or termination shall be accompanied by prepayment of the revolving credit Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 6.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.8 shall
be irrevocable.

2.9 Increase in Revolving Credit Commitments.

2.9.1 Increasing Lenders and New Lenders. The Borrowing Agent may, at any time
and from time to time, by written notice to the Administrative Agent, request
that (1) any current Lender increase its Revolving Credit Commitment (any
current Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each, a
“New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:

(A) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

 

- 51 -



--------------------------------------------------------------------------------

(B) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

(C) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed Thirty-Seven
Million Five Hundred Thousand and 00/100 Dollars ($37,500,000.00).

(D) Minimum Increase. The amount of any individual increase to the total
Revolving Credit Commitments requested pursuant to this Section 2.9.1
[Increasing Lenders and New Lenders] shall be at least Five Million and 00/100
Dollars ($5,000,000.00).

(E) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent, if reasonably requested by the Administrative Agent, on or before the
effective date of such increase the following documents in a form reasonably
acceptable to the Administrative Agent: (1) certifications of their corporate
secretaries with attached resolutions certifying that the increase in the
Revolving Credit Commitment has been approved by such Loan Parties, and (2) an
opinion of counsel addressed to the Administrative Agent and the Lenders
addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Loan Parties.

(F) Notes and Other Documents. The Borrowers shall execute and deliver (1) to
each Increasing Lender a replacement revolving credit Note reflecting the new
amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated); (2) to each New Lender a revolving credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment; and
(3) an amendment or modification to this Agreement providing for such increased
or additional Revolving Credit Commitments, to be executed by the Borrowers, the
Administrative Agent and any Lenders (including any New Lender) agreeing to
increase their existing Revolving Credit Commitment or extend a new Revolving
Credit Commitment, as the case may be, along with such additional Loan Documents
as shall be required by the Administrative Agent in its reasonable discretion.

(G) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned.

(H) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(I) New Lenders; Joinder. Each New Lender shall execute a lender joinder,
substantially in the form of Exhibit (L) and substance satisfactory to the
Administrative Agent, pursuant to which such New Lender shall join and become a
party to this Agreement and the other Loan Documents with a Revolving Credit
Commitment in the amount set forth in such lender joinder.

 

- 52 -



--------------------------------------------------------------------------------

2.9.2 Treatment of Outstanding Loans and Letters of Credit.

2.9.2.1 Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase of Revolving Credit Commitments, the Borrowers shall repay
all Revolving Credit Loans then outstanding, subject to the Borrowers’ indemnity
obligations under Section 6.10 [Indemnity]; provided that they may borrow new
Revolving Credit Loans with a Borrowing Date on such date. Each of the Lenders
shall participate in any new Revolving Credit Loans made on or after such date
in accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.9
[Increase in Revolving Credit Commitments].

2.9.2.2 Outstanding Letters of Credit; Repayment of Outstanding Revolving Credit
Loans; Borrowing of New Revolving Credit Loans. On the effective date of such
increase of Revolving Credit Commitments, each Increasing Lender and each New
Lender (i) will be deemed to have purchased a participation in each then
outstanding Letter of Credit equal to its Ratable Share of such Letter of Credit
and the participation of each other Lender in such Letter of Credit shall be
adjusted accordingly and (ii) will acquire (and will pay to the Administrative
Agent, for the account of each Lender, in immediately available funds, an amount
equal to) its Ratable Share of all outstanding Participation Advances.

2.10 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Canadian Dollar Loans and Letters of Credit Outstanding;
Repayment in Same Currency For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are made in
Canadian Dollars and Letters of Credit to be denominated in Canadian Dollars as
of the requested Borrowing Date or date of issuance, as the case may be,
(ii) the outstanding Letter of Credit Obligations denominated in Canadian
Dollars as of the last Business Day of each month, and (iii) the outstanding
Revolving Credit Loans denominated in Canadian Dollars as of the end of each
Interest Period (each such date under clauses (i) through (iii), and any other
date on which the Administrative Agent determines it is necessary or advisable
to make such computation or any other conversion of any amount to the Dollar
Equivalent thereof, in its sole discretion, is referred to as a “Computation
Date”). Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Borrowers, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

2.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the US Revolving Borrowers may
borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as provided
in Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Revolving Borrowers to
the Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this

 

- 53 -



--------------------------------------------------------------------------------

Section 2.11 [Settlement Date Procedures] shall relieve the Lenders of their
obligations to fund Revolving Credit Loans on dates other than a Settlement Date
pursuant to Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may
at any time at its option for any reason whatsoever require each Lender to pay
immediately to the Administrative Agent such Lender’s Ratable Share of the
outstanding Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Revolving Borrowers to the Administrative Agent with
respect to the Revolving Credit Loans.

3. TERM LOANS

3.1 Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a Term Loan in Dollars to the Acquisition Borrowers on
the Closing Date in such principal amount as the Acquisition Borrowers shall
request up to, but not exceeding such Lender’s Term Loan Commitment. The Term
Loan Commitments are not revolving credit commitments, and the Acquisition
Borrowers shall not have the right to borrow, repay and reborrow under this
Section 3.1.

3.2 Nature of Lenders’ Obligations with Respect to Term Loans. Each Lender shall
be obligated to participate in the Term Loans pursuant to Section 3.1 [Term Loan
Commitments] in accordance with its Ratable Share. The aggregate of each
Lender’s Term Loans outstanding hereunder to the Acquisition Borrowers at any
time shall never exceed its Term Loan Commitment. The obligations of each Lender
hereunder are several. The failure of any Lender to perform its obligations
hereunder shall not affect the Obligations of the Acquisition Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Term Loans after the Closing Date, and any portion of the Term Loan
Commitment not drawn on the Closing Date shall automatically expire.

3.2.1 Repayment of Term Loans. The Term Loans shall be due and payable in
consecutive quarterly installments on each Payment Date commencing on October 1,
2017. The principal amount of each quarterly installment of the Term Loans shall
each be in the principal amount equal to the product of (A) the aggregate Term
Loan Commitments of all of the Lenders on the Closing Date, multiplied by
(B) (i) three and one eighth of one percent (3.125%) with respect to the
quarterly installments that are due and payable by the Acquisition Borrowers on
October 1, 2017 and on each Payment Date thereafter through and including
July 1, 2018, (ii) (i) three and three quarters of one percent (3.75%) with
respect to the quarterly installments that are due and payable by the
Acquisition Borrowers on October 1, 2018 and on each Payment Date thereafter
through and including July 1, 2021 and (iii) five percent (5.00%) with respect
to the quarterly installments that are due and payable by the Acquisition
Borrowers commencing on October 1, 2021 and on each Payment Date thereafter;
provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.

 

- 54 -



--------------------------------------------------------------------------------

3.3 Term Notes. The Obligation of the Acquisition Borrowers to repay the
aggregate unpaid principal amount of the Term Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a term Note, dated the
Closing Date payable to the order of such Lender in a face amount equal to the
Term Loan Commitment of such Lender.

4. DELAYED DRAW TERM LOANS

4.1 Delayed Draw Term Loan Commitments. Subject to the terms and conditions
hereof, and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Delayed Draw Term Loans in Dollars to the
Acquisition Borrowers at any time or from time to time during the Delayed Draw
Commitment Period in such principal amount as the Acquisition Borrowers shall
request up to, but not exceeding such Lender’s Delayed Draw Term Loan
Commitment. The Delayed Draw Term Loan Commitments are not revolving credit
commitments, and the Acquisition Borrowers shall not have the right to borrow,
repay and reborrow under this Section 4.1. Notwithstanding the foregoing, the
Acquisition Borrowers may only make a maximum of two (2) requests for Delayed
Draw Term Loans under this Agreement.

4.2 Nature of Lenders’ Obligations with Respect to Delayed Draw Term Loans. Each
Lender shall be obligated to participate in each request for Delayed Draw Term
Loans pursuant to Section 4.4 [Delayed Draw Term Loan Requests] in accordance
with its Ratable Share. The aggregate of each Lender’s Delayed Draw Term Loans
outstanding hereunder to the Acquisition Borrowers at any time shall never
exceed its Delayed Draw Term Loan Commitment. The obligations of each Lender
hereunder are several. The failure of any Lender to perform its obligations
hereunder shall not affect the Obligations of the Acquisition Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Delayed Draw Term Loans after the expiration of the Delayed Draw Commitment
Period.

4.3 Delayed Draw Ticking Fees. Accruing from the date hereof until the
expiration of the Delayed Draw Commitment Period, the Acquisition Borrowers
agree to pay to the Administrative Agent for the account of each Lender
according to its Ratable Share, a nonrefundable commitment fee (the “Delayed
Draw Ticking Fee”) equal to the Applicable Commitment/Ticking Fee Rate (computed
on the basis of a year of three hundred sixty five (365) or three hundred sixty
six (366) days, as the case may be, and actual days elapsed) multiplied by the
average daily difference between the amount of (i) the Delayed Draw Term Loan
Commitments and (ii) the Delayed Draw Term Loans funded; provided, however, that
any Delayed Draw Ticking Fee accrued with respect to the Delayed Draw Term Loan
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Acquisition Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that such Delayed Draw Term Commitment Fee shall otherwise
have been due and payable by the Acquisition Borrowers prior to such time; and
provided further that no Delayed Draw Ticking Fee shall accrue with respect to
the Delayed Draw Term Loan Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Delayed Draw Ticking Fees shall be payable in arrears on
each Payment Date.

 

- 55 -



--------------------------------------------------------------------------------

4.4 Delayed Draw Term Loan Requests. Except as otherwise provided herein and
subject to the last sentence of Section 4.1 [Delayed Draw Term Loan
Commitments], the Borrowing Agent may from time to time during the Delayed Draw
Commitment Period request the Lenders to make Delayed Draw Term Loans, or renew
or convert the Interest Rate Option applicable to existing Delayed Draw Term
Loans pursuant to Section 5.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 10:00 a.m. three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of the Delayed Draw Term
Loans or the conversion to or the renewal of the Euro-Rate Option for any
Delayed Draw Term Loan, a duly completed request therefor substantially in the
form of Exhibit 4.4 or a request by telephone immediately confirmed in writing
by letter, facsimile, electronic mail or telex in such form (each, a “Delayed
Draw Term Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Delayed Draw Term
Loan Request shall be irrevocable and shall specify the aggregate amount of the
proposed Delayed Draw Term Loans comprising each Borrowing Tranche, and, if
applicable, the Interest Period, which amounts shall be in (x) integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
One Million and 00/100 Dollars ($1,000,000.00) for each Borrowing Tranche under
the Euro-Rate Option, and (y) integral multiples of One Million and 00/100
Dollars ($1,000,000.00) and not less than One Million and 00/100 Dollars
($1,000,000.00) for each Borrowing Tranche under the Base Rate Option.

4.5 Making Delayed Draw Term Loans; Presumptions by the Administrative Agent;
Repayment of Delayed Draw Term Loans.

4.5.1 Making Delayed Draw Term Loans. The Administrative Agent shall, promptly
after receipt by it of a Delayed Draw Term Loan Request pursuant to Section 4.4
[Delayed Draw Term Loan Requests], notify the Lenders of its receipt of such
Delayed Draw Term Loan Request specifying the information provided by the
Borrowing Agent and the apportionment among the Lenders of the requested Delayed
Draw Term Loans as determined by the Administrative Agent in accordance with
Section 4.2 [Nature of Lenders’ Obligations with Respect to Delayed Draw Term
Loans]. Each Lender shall remit the principal amount of each Delayed Draw Term
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 4.4 [Delayed Draw Term
Loan Requests] and Section 8.2 [Each Loan or Letter of Credit], fund such
Delayed Draw Term Loans to the Acquisition Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds the Delayed Draw Term
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 4.5.2 [Presumptions by the Administrative
Agent].

4.5.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Delayed Draw Term Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Delayed Draw Term Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 4.5.1 [Making Delayed

 

- 56 -



--------------------------------------------------------------------------------

Draw Term Loans] and may, in reliance upon such assumption, make available to
the Acquisition Borrowers a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Delayed Draw Term Loan available to
the Administrative Agent, then the applicable Lender and the Acquisition
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Acquisition Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Acquisition Borrowers, the interest rate applicable to
Delayed Draw Term Loans under the Base Rate Option. If such Lender pays its
share of the applicable Delayed Draw Term Loan to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Delayed Draw Term Loan. Any
payment by the Acquisition Borrowers shall be without prejudice to any claim the
Acquisition Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

4.5.3 Repayment of Delayed Draw Term Loans. Each individual Delayed Draw Term
Loan shall amortize separately and be payable in consecutive quarterly
installments on each Payment Date commencing on the first (1st) Payment Date
after such Delayed Draw Term Loan is disbursed. The principal amount of each
quarterly installment of each Delayed Draw Term Loan shall be in the principal
amount equal to the product of (A) the original outstanding principal balance of
such Delayed Draw Term Loan on the date of disbursement of such Delayed Draw
Term Loan, multiplied by (B) (i) three and three quarters of one percent (3.75%)
with respect to any such quarterly installments that are due and payable by the
Acquisition Borrowers on October 1, 2018 and on each Payment Date thereafter
through and including July 1, 2021 and (ii) five percent (5.00%) with respect to
any such quarterly installments that are due and payable by the Acquisition
Borrowers commencing on October 1, 2021 and on each Payment Date thereafter;
provided, however, that the final principal repayment installment of all Delayed
Draw Term Loans shall be repaid on the Maturity Date and in any event shall be
in an amount equal to the aggregate principal amount of all Delayed Draw Term
Loans outstanding on such date.

4.6 Delayed Draw Term Notes. The Obligation of the Acquisition Borrowers to
repay the aggregate unpaid principal amount of the Delayed Draw Term Loans made
to it by each Lender, together with interest thereon, shall be evidenced by a
delayed draw term Note, dated the Closing Date payable to the order of such
Lender in a face amount equal to the Delayed Draw Credit Commitment of such
Lender.

5. INTEREST RATES

5.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by the Borrowing
Agent from the Base Rate Option or Euro-Rate Option set forth below applicable
to the Loans, it being understood that, subject to the provisions of this
Agreement, the Borrowing Agent may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Loans comprising any
Borrowing Tranche;

 

- 57 -



--------------------------------------------------------------------------------

provided that there shall not be at any one time outstanding more than seven
(7) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default or Potential Default exists and is
continuing, the Borrowing Agent may not request, convert to, or renew the
Euro-Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted immediately to the Base Rate Option as to Loans advanced in Dollars
and to Loans bearing interest at the Overnight Rate plus the Applicable Margin
for Euro-Rate Loans as to any Loans advanced in Canadian Dollars, subject to the
obligation of the Borrowers to pay any indemnity under Section 6.10 [Indemnity]
in connection with such conversion. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender’s highest lawful
rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Loan
shall be paid by the Borrowers in the currency in which in which such Loan was
made.

5.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowing Agent shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

(ii) Revolving Credit Euro-Rate Option: A rate per annum equal to the Euro-Rate
as determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 5.3 [Interest After Default], Swing Loans shall bear interest
at a rate per annum equal to (i) the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate, or (ii) if applicable, at the
applicable rate set forth in any Cash Management Agreement.

5.1.2 Term Loan Interest Rate Options. The Borrowing Agent shall have the right
to select from the following Interest Rate Options applicable to the Term Loans
and the Delayed Draw Term Loans:

(i) Term Facility Base Rate Option: A fluctuating rate per annum equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

(ii) Term Facility Euro-Rate Option: A rate per annum (computed on the basis of
a year of three hundred sixty (360) days and actual days elapsed) equal to the
Euro-Rate as determined for each applicable Interest Period plus the Applicable
Margin.

5.1.3 Rate Calculations; Rate Quotations. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Daily LIBOR
Rate) and Euro-Rate Loans in Canadian Dollars shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed or, in the case of interest in respect of Loans
denominated in a currency as to which market practice differs from the

 

- 58 -



--------------------------------------------------------------------------------

foregoing, in accordance with such market practice. The Borrowing Agent may call
the Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

5.1.4 Interest Act (Canada). For purposes of the Interest Act (Canada): (i)
whenever any interest or fee under this Agreement is calculated on the basis of
a period other than a calendar year, such rate used in such calculation, when
expressed as an annual rate, is equivalent to (x) such rate, multiplied by
(y) the actual number of days in the calendar year in which the period for which
such interest or fee is calculated ends, and divided by (z) the number of days
in such period of time, (ii) the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement, and (iii) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.

5.1.5 Canadian Usury Provision. If any provision of this Agreement would oblige
a Canadian Borrower to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by that Lender of “interest” at a “criminal rate”
(as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Lender of “interest” at a “criminal rate”, such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

5.2 Interest Periods. At any time when the Borrowing Agent shall select, convert
to or renew a Euro-Rate Option, the Borrowing Agent shall notify the
Administrative Agent thereof by delivering a Loan Request or Delayed Draw Term
Loan Request, as applicable (i) at least three (3) Business Days prior to the
effective date of such Euro-Rate Option with respect to a Loan denominated in
Dollars, and (ii) at least four (4) Business Days prior to the effective date of
such Euro-Rate Option with respect to a Loan denominated in Canadian Dollars.
The notice shall specify an Interest Period during which such Interest Rate
Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:

5.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of Five Hundred Thousand and
00/100 Dollars ($500,000.00) and not less than One Million and 00/100 Dollars
($1,000,000.00); and

 

- 59 -



--------------------------------------------------------------------------------

5.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

5.2.3 No Conversion of Canadian Dollar Loans. No Canadian Dollar Loan may be
converted into a Loan with a different Interest Rate Option.

5.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent:

5.3.1 Letter of Credit Fees, Interest Rate. The rate of interest otherwise
applicable to the outstanding principal amounts of the Loans (pursuant to
Section 5.1 [Interest Rate Options]) and the Letter of Credit Fees (pursuant to
Section 2.7.2 [Letter of Credit Fees]), respectively, shall be increased by two
percent (2.0%) per annum;

5.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
(including overdue interest) shall bear interest at a rate per annum equal to
the sum of the rate of interest applicable under the Base Rate Option plus an
additional two percent (2.0%) per annum from the time such Obligation becomes
due and payable and until it is paid in full; and

5.3.3 Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 5.3 [Interest After Default] reflects, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Lenders are entitled to
additional compensation for such risk; and all such interest shall be payable by
Borrowers upon demand by Administrative Agent.

5.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

5.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate,

then the Administrative Agent shall have the rights specified in Section 5.4.4
[Administrative Agent’s and Lender’s Rights].

5.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

 

- 60 -



--------------------------------------------------------------------------------

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan,

then the Administrative Agent shall have the rights specified in Section 5.4.4
[Administrative Agent’s and Lender’s Rights].

5.4.3 Canadian Dollar Loans Not Available. If at any time the Administrative
Agent shall have determined that a fundamental change has occurred in the
foreign exchange or interbank markets with respect to Canadian Dollars
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls), then (i) the Administrative Agent shall notify the Borrowing Agent of
any such determination, and (ii) the Administrative Agent shall have the rights
specified in Section 5.4.4 [Administrative Agent’s and Lender’s Rights].

5.4.4 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 5.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowing Agent thereof, in the
case of an event specified in Section 5.4.2 [Illegality; Increased Costs;
Deposits Not Available], and in the case of an event specified in Section 5.4.3
[Canadian Dollar Loans Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrowing Agent. Upon such date as shall be specified in such notice (which
shall not be earlier than the date such notice is given), the obligation of
(A) the Lenders, in the case of such notice given by the Administrative Agent,
or (B) such Lender, in the case of such notice given by such Lender, to allow
the Borrowing Agent to select, convert to or renew a Euro-Rate Option or select
Loans in Canadian Dollars, as applicable, shall be suspended until the
Administrative Agent shall have later notified the Borrowing Agent, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 5.4.1
[Unascertainable] and the Borrowing Agent has previously notified the
Administrative Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under
Section 5.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrowers’ indemnification Obligations under
Section 6.10 [Indemnity], as to any Loan of the Lender to which a Euro-Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or select Dollars, or (ii) prepay such Loan in accordance with
Section 6.6 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date. If the Administrative Agent makes a determination under

 

- 61 -



--------------------------------------------------------------------------------

Section 5.4.3 [Canadian Dollar Loans Not Available] then, until the
Administrative Agent notifies the Borrowing Agent that the circumstances giving
rise to such determination no longer exist, (i) the availability of Loans in
Canadian Dollars shall be suspended, (ii) the outstanding Loans in Canadian
Dollars shall be converted into Dollar Loans (in an amount equal to the Dollar
Equivalent of such outstanding Canadian Dollar Loans) (x) on the last day of the
then current Interest Period if the Lenders may lawfully continue to maintain
Loans in Canadian Dollars to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in Canadian Dollars, and interest thereon
shall thereafter accrue at the Base Rate Option.

5.5 Selection of Interest Rate Options. If the Borrowing Agent fail to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the
Euro-Rate Option at the expiration of an existing Interest Period applicable to
such Borrowing Tranche in accordance with the provisions of Section 5.2
[Interest Periods], the Borrowers shall be deemed to have converted such
Borrowing Tranche to the Base Rate Option commencing upon the last day of the
existing Interest Period, and any such currency conversion to U.S. Dollars shall
be determined by the Administrative Agent at the time of such conversion.

6. PAYMENTS

6.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Delayed Draw Ticking Fees, Letter of Credit Fees,
Administrative Agent’s Fee or other fees or amounts due from the Borrowers
hereunder shall be payable prior to 1:00 p.m. on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrowers, and without set-off, counterclaim or other
deduction of any nature (subject to Section 6.9.2 [Payments Free of Taxes]), and
an action therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans, Term Loans or Delayed Draw Term Loans in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 11:00 a.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate in the case of
Loans or other amounts due in Dollars, or the Overnight Rate in the case of
Loans or other amounts due in Canadian Dollars, with respect to the amount of
such payments for each day held by the Administrative Agent and not distributed
to the Lenders. The Administrative Agent’s and each Lender’s statement of
account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement (including the
Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated”. All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or Canadian Dollars) in which such Loan was made and all Unpaid
Drawings with respect to each Letter of Credit shall be made in the same
currency (whether Dollars or Canadian Dollars) in which such Letter of Credit
was issued. The Administrative Agent may (but shall not be obligated to) debit
the amount of any such payment which is not made by such time to any ordinary
deposit account of the applicable Borrower(s) with the Administrative Agent.

 

- 62 -



--------------------------------------------------------------------------------

6.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees, Delayed Draw Ticking Fees and Letter of Credit Fees (but
excluding the Administrative Agent’s Fee and the Issuing Lender’s fronting fee)
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Section 5.4.4 [Administrative Agent’s and Lender’s
Rights] in the case of an event specified in Section 5.4 [Euro-Rate
Unascertainable; Etc.], Section 6.6.2 [Replacement of a Lender] or Section 6.8
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees, Delayed
Draw Ticking Fees and Letter of Credit Fees, as set forth in this Agreement.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrowers of principal, interest, fees or other amounts from the Borrowers
with respect to Swing Loans shall be made by or to the Swing Loan Lender
according to Section 2.5.5 [Borrowings to Repay Swing Loans].

6.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 6.3 [Sharing of Payments by Lenders] shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary of a Borrower (as to
which the provisions of this Section 6.3 [Sharing of Payments of Lender] shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

- 63 -



--------------------------------------------------------------------------------

6.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in Canadian Dollars, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

6.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 6.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Maturity Date, upon acceleration
or otherwise).

6.6 Voluntary Prepayments.

6.6.1 Right to Prepay. The Borrowers shall have the right at their option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 6.6.2 [Replacement of a Lender], in Section 6.8
[Increased Costs] and Section 6.10 [Indemnity]). Whenever any Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 2:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans, Term Loans or Delayed Draw
Term Loans denominated in Dollars, and at least four (4) Business Days prior to
the date of prepayment of any Canadian Dollar Loans, or no later than 2:00 p.m.
on the date of prepayment of Swing Loans, setting forth the following
information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the
Revolving Credit Loans, Term Loans, Delayed Draw Term Loans and Swing Loans;

(y) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and

 

- 64 -



--------------------------------------------------------------------------------

(z) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) One Hundred Thousand and
00/100 Dollars ($100,000.00) for any Swing Loan or One Million and 00/100
Dollars ($1,000,000.00) for any Revolving Credit Loan, Term Loan or Delayed Draw
Term Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All Term Loan and
Delayed Draw Term Loan prepayments permitted pursuant to this Section 6.6.1
[Right to Prepay] shall be applied to the unpaid installments of principal of
the Term Loans or Delayed Draw Term Loans, as applicable, in the inverse order
of scheduled maturities. Except as provided in Section 5.4.4 [Administrative
Agent’s and Lender’s Rights] and subject to Section 12.13.4 [Bifurcation of
Obligations], if any Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which such Borrower is prepaying, the prepayment shall be
applied (i) first to Revolving Credit Loans, then to Term Loans and then to
Delayed Draw Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, and subject to Section 12.13.4
[Bifurcation of Obligations], first to the Revolving Credit Loans, Term Loans
and Delayed Draw Term Loans to which the Base Rate Option applies, then to
Revolving Credit Loans which are in Dollars, the Term Loans and the Delayed Draw
Term Loans to which the Euro-Rate Option applies, then to Canadian Dollar Loans,
then to Swing Loans to which the Base Rate Option applies. Any prepayment
hereunder shall be subject to the Borrowers’ obligation to indemnify the Lenders
under Section 6.10 [Indemnity]. Prepayments shall be made in the currency in
which such Loan was made unless otherwise directed by the Administrative Agent.

6.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 5.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 6.8 [Increased Costs], or requires the Borrowers to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 6.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 12.1 [Modifications,
Amendments or Waivers], then in any such event the Borrowers may, at their sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.8
[Successors and Assigns]), all of its interests, rights (other than existing
rights to payments pursuant to Sections 6.8 [Increased Costs] or 6.9 [Taxes])
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 12.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 6.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

- 65 -



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 6.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 6.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

6.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 6.8 [Increased Costs], or a Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 6.9 [Taxes],
then such Lender shall (at the request of the Borrowing Agent) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 6.8 [Increased Costs] or Section 6.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

6.7 Mandatory Prepayments

6.7.1 Currency Fluctuations. If on any Computation Date the Revolving Facility
Usage is equal to or greater than the Revolving Credit Commitments as a result
of a change in exchange rates between Canadian Dollars and Dollars, then the
Administrative Agent shall notify the Borrowing Agent of the same. The Borrowers
shall pay or prepay the Revolving Credit Loans within one (1) Business Day after
receiving such notice such that the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments after giving effect to such payments
or prepayments.

6.7.2 Borrowing Base Exceeded. Whenever the US Revolving Facility Usage exceeds
the US Borrowing Base or the Canadian Revolving Facility Usage exceeds the
Canadian Borrowing Base, the applicable Borrowers shall make, within one
(1) Business Day after any Borrower learns of such excess and whether or not the
Administrative Agent has given notice to such effect, a mandatory prepayment of
principal to be applied to the Revolving Credit Loans equal to the excess,
together with accrued interest on such principal amount.

6.7.3 Sale of Assets. Within five (5) Business Days of any sale of assets
authorized by Section 9.2.7(v) [Disposition of Assets or Subsidiaries] by any
Loan Party or any of its Subsidiaries, the Acquisition Borrowers shall make a
mandatory prepayment of principal on the Loans to be applied in accordance with
Section 6.7.7 [Application Among Loans and Interest Rate Options] equal to such
excess after-tax net proceeds of such sale (as estimated in good faith by the
Borrowing Agent), together with accrued interest on such principal amount,
unless (i) no Event of Default or Potential Default then exists, (ii) such
proceeds or the aggregate

 

- 66 -



--------------------------------------------------------------------------------

amount of such proceeds in any fiscal year are less than One Hundred Thousand
and 00/100 Dollars ($100,000.00), and (iii) the Borrowing Agent provides written
notice to the Administrative Agent that such Loan Party and/or such Subsidiary
intends to reinvest the sale proceeds for the purchase of replacement assets
within one hundred eighty (180) days after receipt of the sale proceeds. The
Loan Parties shall evidence to the Administrative Agent’s satisfaction the
replacement of such assets. In the event that the Borrowing Agent does not give
such notice or such replacement has not occurred within one hundred eighty
(180) days after the receipt of such sale proceeds, the Acquisition Borrowers
shall immediately make a mandatory prepayment of principal on the Loans as
required above. The foregoing shall not be deemed to be implied consent to any
such sale of assets otherwise prohibited by the terms and conditions hereof.

6.7.4 Additional Indebtedness. Within five (5) Business Days of any Loan Party’s
or any of its Subsidiaries’ receipt of the proceeds of Indebtedness incurred by
such Loan Party and/or such Subsidiary other than Indebtedness permitted under
Section 9.2.1 [Indebtedness], the Acquisition Borrowers shall make a mandatory
prepayment of principal on the Loans to be applied in accordance with
Section 6.7.7 [Application Among Loans and Interest Rate Options] equal to such
after-tax and expense (reasonably incurred in connection with the issuance of
such Indebtedness) proceeds (as estimated in good faith by the Borrowing Agent),
together with accrued interest on such principal amount. The foregoing shall not
be deemed to be implied consent to any such incurrence of Indebtedness otherwise
prohibited by the terms and conditions hereof.

6.7.5 Insurance or Condemnation Proceeds. Within five (5) Business Days of any
receipt of insurance or condemnation proceeds by any Loan Party or any of its
Subsidiaries, the Acquisition Borrowers shall make a mandatory prepayment of
principal on the Loans to be applied in accordance with Section 6.7.7
[Application Among Loans and Interest Rate Options] equal to such excess
after-tax proceeds (as estimated in good faith by the Borrowing Agent), together
with accrued interest on such principal amount, unless (i) no Event of Default
or Potential Default then exists, (ii) such proceeds or the aggregate amount of
such proceeds in any fiscal year are less than One Hundred Thousand and 00/100
Dollars ($100,000.00), and (iii) the Borrowing Agent provides written notice to
the Administrative Agent that such Loan Party and/or such Subsidiary intends to
reinvest the insurance or condemnation proceeds for the purchase or rebuilding
of replacement assets within one hundred eighty (180) days after receipt of the
insurance or condemnation proceeds. The Loan Parties shall evidence to the
Administrative Agent’s satisfaction the rebuilding or replacement of such
assets. In the event that the Borrowing Agent does not give such notice or such
rebuilding or replacement has not occurred within one hundred eighty (180) days
after the receipt of such insurance or condemnation proceeds, the Acquisition
Borrowers shall immediately make a mandatory prepayment of principal on the
Loans as required above.

6.7.6 Excess Cash Flow. The Acquisition Borrowers shall make a mandatory
prepayment of principal on the Loans to be applied in accordance with
Section 6.7.7 [Application Among Loans and Interest Rate Options] in an amount
equal to seventy-five percent (75%) of Excess Cash Flow for each fiscal year
commencing with the fiscal year ending December 31, 2019, payable upon delivery
of the financial statements to Agent referred to in and required by
Section 9.3.2 [Annual Financial Statements] for such fiscal year but in any
event not

 

- 67 -



--------------------------------------------------------------------------------

later than one hundred twenty (120) days after the end of each such fiscal year.
In the event that the financial statements are not so delivered, then a
calculation based upon estimated amounts shall be made by the Administrative
Agent upon which calculation the Acquisition Borrowers shall make the prepayment
required by this Section 6.7.5, subject to adjustment when the financial
statements are delivered to the Administrative Agent as required hereby. The
calculation made by the Administrative Agent shall not be deemed a waiver of any
rights Administrative Agent or Lenders may have as a result of the failure by
the Loan Parties to deliver such financial statements.

6.7.7 Application Among Loans and Interest Rate Options. All prepayments
required pursuant to Section 6.7.3 [Sale of Assets] through Section 6.7.6
[Excess Cash Flow] shall first be applied ratably to the Term Loans and the
Delayed Draw Term Loans by application to the unpaid installments of principal
in the inverse order of scheduled maturities. After giving effect to the
allocations in the immediately preceding sentence and Sections 6.7.1 and 6.7.2,
all prepayments required pursuant to this Section 6.7 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Loans subject to the
Euro-Rate Option. In accordance with Section 6.10 [Indemnity], the Borrowers
shall indemnify the Lenders for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
LIBOR Rate Option on any day other than the last day of the applicable Interest
Period.

6.8 Increased Costs.

6.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Euro-Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

- 68 -



--------------------------------------------------------------------------------

6.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrowers
will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

6.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Section 6.8.1
[Increased Costs Generally] or Section 6.8.2 [Capital Requirements] and
delivered to the Borrowing Agent shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

6.8.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowing Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

6.8.5 Additional Reserve Requirements. The Borrowers shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such

 

- 69 -



--------------------------------------------------------------------------------

Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrowing Agent
shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten days prior to the relevant Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.

6.9 Taxes.

6.9.1 Issuing Lender. For purposes of this Section 6.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

6.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 6.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

6.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

6.9.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 6.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowing Agent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

- 70 -



--------------------------------------------------------------------------------

6.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 6.9.5
[Indemnification by the Lenders].

6.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 6.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent

6.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowing Agent and the Administrative Agent, at the time or times reasonably
requested by the Borrowing Agent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowing Agent
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowing Agent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrowing Agent or the Administrative Agent as will enable the
Borrowing Agent or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 6.9.7(ii)(A), 6.9.7(ii)(B) and 6.9.7(ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A) any Lender that is a US Person shall deliver to the Borrowing Agent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

- 71 -



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 6.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
US Tax Compliance Certificate substantially in the form of Exhibit 6.9.7(B) or
Exhibit 6.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit 6.9.7(D) on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

- 72 -



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowing Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowing Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the applicable
Borrower or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowing Agent and the
Administrative Agent in writing of its legal inability to do so.

6.9.8 Treatment of Certain Refunds If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 6.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 6.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 6.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 6.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 6.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 6.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

6.9.9 Survival. Each party’s obligations under this Section 6.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

 

- 73 -



--------------------------------------------------------------------------------

6.10 Indemnity. In addition to the compensation or payments required by
Section 6.8 [Increased Costs] or Section 6.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice,

(ii) attempt by any Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests or Delayed Draw Term Loan
Requests, as applicable, under Section 2.4 [Loan Requests; Swing Loan Requests],
Section 4.4 [Delayed Draw Term Loan Requests] or Section 5.2 [Interest Periods]
or notice relating to prepayments under Section 6.6 [Voluntary Prepayments], or

(iii) any assignment of any Loan to which a Euro-Rate Option applies on a day
other than the last day of the corresponding Interest Period as a result of a
request of the Borrowers pursuant to Section 6.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowing Agent of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

6.11 Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures each Lender could purchase the Original Currency with the
Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.

6.12 Indemnity in Certain Events. The obligation of a Borrower in respect of any
sum due from such Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment or payment, to indemnify such Lender against such loss.

 

- 74 -



--------------------------------------------------------------------------------

6.13 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.3 [Commitment Fees]
and the Delayed Draw Term Loan Commitment of such Defaulting Lender pursuant to
Section 4.3 [Delayed Draw Ticking Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender pursuant to the terms of this Agreement;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(A) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(C) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (B) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.7.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(D) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.7.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

- 75 -



--------------------------------------------------------------------------------

(E) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.7.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be one hundred percent (100%) covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 6.13(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 6.13(iii)(A) (and such Defaulting Lender shall
not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowing Agent, PNC and the
Issuing Lender agree in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

6.14 Designated Lenders. Notwithstanding anything herein to the contrary, each
of the Administrative Agent, the Issuing Lender and each other Lender at its
option may make any Loan or otherwise perform its obligations hereunder through
any Lending Office (as hereinafter defined) (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay any Loan in accordance with the terms of this Agreement. Any
Designated Lender shall be considered a Lender; provided that in the case of an
Affiliate or branch of a Lender, all provisions applicable to a Lender shall
apply to such Affiliate or branch of such Lender to the same extent as such
Lender.

 

- 76 -



--------------------------------------------------------------------------------

6.15 Illegality. If, in any applicable jurisdiction, the Administrative Agent,
the Issuing Lender, any other Lender or its applicable Designated Lender
determines that any Law has made it unlawful, or that any Official Body has
asserted that it is unlawful, for the Administrative Agent, the Issuing Lender,
any other Lender or its applicable Designated Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) fund or maintain
its participation in any Loan, or (iii) issue, make, maintain, fund or charge
interest with respect to any Loan or other extension of credit hereunder to any
Canadian Borrower, such Person shall promptly notify the Administrative Agent,
then, upon the Administrative Agent notifying the Borrowing Agent, and until
such notice by such Person is revoked, any obligation of such Person to issue,
make, maintain, fund or charge interest with respect to any such Loan or other
extension of credit hereunder shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Borrowing
Agent or, if earlier, the date specified by such Person in the notice delivered
to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

7. REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

7.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
or unlimited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) has the lawful
power to own or lease its properties and to engage in the business it presently
conducts or proposes to conduct, (iii) is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary, (iv) has full power to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 7.1.15
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing.

7.1.2 Capitalization; Subsidiaries; Investment Companies. Schedule 7.1.2 states
(i) the name of each of MDI’s Subsidiaries, its jurisdiction of organization and
the amount, percentage and type of equity interests in such Subsidiary (the
“Subsidiary Equity Interests”), and (ii) any options, warrants or other rights
outstanding to purchase any such Subsidiary Equity Interests. MDI and each
Subsidiary of MDI has good and marketable title to all of the

 

- 77 -



--------------------------------------------------------------------------------

Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable. None of the Loan Parties or Subsidiaries of any
Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”

7.1.3 Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party that is a party thereto, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party that is a party thereto,
enforceable against such Loan Party in accordance with its terms, except to the
extent that enforceability of this Agreement or any other Loan Document may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance or by general principles of equity.

7.1.4 No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any material Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents other than those
which have been obtained.

7.1.5 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate may result in any Material
Adverse Change. None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which may result in any Material Adverse Change.

 

- 78 -



--------------------------------------------------------------------------------

7.1.6 Financial Statements.

(i) Historical Statements. The Loan Parties have delivered or caused to be
delivered to the Administrative Agent copies of the audited consolidated
year-end financial statements of MDI and its Subsidiaries for and as of the end
of the fiscal year ended December 31, 2016. In addition, the Loan Parties have
delivered or caused to be delivered to the Administrative Agent copies of the
unaudited consolidated interim financial statements of MDI and its Subsidiaries
for the fiscal year to date (all such annual and interim statements being
collectively referred to as the “Statements”). The Statements were compiled from
the books and records maintained by the Loan Parties’ management, are correct
and complete in all material respects and fairly represent in all material
respects the consolidated financial condition of MDI and its Subsidiaries as of
the respective dates thereof and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the interim statements) to normal year-end
audit adjustments.

(ii) Financial Projections. The Loan Parties have delivered to the
Administrative Agent summary projected financial statements (including, without
limitation, statements of operations and cash flow together with a detailed
explanation of the assumptions used in preparing such projected financial
statements) of MDI and its Subsidiaries for the period from the Closing Date
through December 31, 2021 derived from various assumptions of the Loan Parties’
management (the “Projections”). The Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Loan Parties’ management, it
being understood that such Projections are (a) as to future events and not to be
viewed as facts, (b) are subject to significant uncertainties and contingencies,
many of which are beyond the Loan Parties’ control, and (c) no assurance can be
given that the Projections will be realized.

(iii) Accuracy of Financial Statements. No Loan Party nor any Subsidiary thereof
has any liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the Statements or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of any Loan Party or any Subsidiary thereof and, in each
case, which could reasonably be expected to cause a Material Adverse Change.
Since December 31, 2016, no Material Adverse Change has occurred.

7.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than twenty-five (25%) of the reasonable value
of the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

7.1.8 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained

 

- 79 -



--------------------------------------------------------------------------------

herein and therein, in light of the circumstances under which they were made,
not misleading. There is no fact known to any Loan Party which materially
adversely affects the business, property, assets, financial condition, results
of operations or prospects of any Loan Party or Subsidiary of any Loan Party
which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

7.1.9 Taxes. All federal, state, provincial, local and other material tax
returns required to have been filed with respect to each Loan Party and each
Subsidiary of each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

7.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others.

7.1.11 Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents constitute and will continue to constitute Prior Security Interests.
All filing fees and other expenses in connection with the perfection of such
Liens have been or will be paid by the Borrowers.

7.1.12 Insurance. The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

7.1.13 ERISA Compliance.

(i) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of MDI,
nothing has occurred which would prevent, or cause the loss of, such
qualification. MDI and each member of the ERISA Group have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 or 430 of the Code has been made with respect to
any Pension Plan.

 

- 80 -



--------------------------------------------------------------------------------

(ii) No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither MDI nor any
member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither MDI
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) neither MDI nor any member of
the ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of ERISA
that a Multiemployer Plan is in reorganization and that additional contributions
are due to the Multiemployer Plan pursuant to Section 4243 of ERISA; and
(e) neither MDI nor any member of the ERISA Group has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

7.1.14 Canadian Pension Plans.

(i) No Loan Party nor any of its Subsidiaries maintains, sponsors, administers,
contributes to, participates in or has any liability in respect of any Specified
Canadian Pension Plan, nor has any such Person ever maintained, sponsored,
administered, contributed or participated in any Specified Canadian Pension
Plan.

(ii) The Canadian Pension Plans, if applicable, are duly registered under the
Income Tax Act (Canada) and any other applicable Laws which require
registration, have been administered in all material respects in accordance with
the Income Tax Act (Canada) and such other applicable Law and no event has
occurred which could reasonably be expected to cause the loss of such registered
status.

(iii) All obligations of the applicable Loan Parties and their Subsidiaries
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans, if
applicable, and the funding agreements relating thereto have been performed in
all material respects on a timely basis.

(iv) All contributions or premiums required to be made or paid by the applicable
Loan Parties and their Subsidiaries to the Canadian Pension Plans, if
applicable, have been made on a timely basis in accordance with the terms of
such plans and all applicable Laws.

(v) As of the Closing Date, there are no Canadian Pension Plans.

7.1.15 Environmental Matters. Each Loan Party and each Subsidiary of each Loan
Party is and has been in compliance with applicable Environmental Laws except to
the extent that any non-compliance would not in the aggregate reasonably be
expected to result in a Material Adverse Change.

 

- 81 -



--------------------------------------------------------------------------------

7.1.16 Solvency. Before and after giving effect to the transactions contemplated
by this Agreement, the other Loan Documents and the Acquisition Documents,
including all Indebtedness incurred thereby, the Liens granted by the Loan
Parties in connection therewith and the payment of all fees related thereto, the
Loan Parties, taken as a whole are Solvent.

7.1.17 Anti-Terrorism Laws . (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

7.1.18 Acquisition Documents. The Loan Parties have delivered to the
Administrative Agent complete and correct copies of the Acquisition Documents,
including all schedules and exhibits thereto, (ii) each of the Acquisition
Documents sets forth the entire agreement and understanding of the parties
thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral relating to the
matters covered thereby, (iii) no Acquisition Document has been amended or
otherwise modified without the prior written consent of the Administrative
Agent; provided, however, that to the extent such amendment or modification is
not or would not be materially adverse to the Lenders or the Administrative
Agent, no such consent shall be necessary, and (iv) the execution, delivery and
performance of the Acquisition Documents has been duly authorized by all
necessary action on the part of the Loan Parties.

7.1.19 Location of Assets in the Province of Quebec. None of the Canadian Loan
Parties has any Collateral or any office in the Province of Quebec, other than
property which has been acquired in, or moved to, the Province of Quebec in
compliance with Section 9.2.16 [Locations of Assets in the Province of Quebec].

7.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrowing Agent shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same. No Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Lenders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule;
provided however, that the Borrowing Agent may update Schedule 7.1.2 without any
Lender approval in connection with any transaction permitted under Sections
9.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], 9.2.7 [Dispositions
of Assets or Subsidiaries] and 9.2.9 [Subsidiaries and Joint Ventures].

 

- 82 -



--------------------------------------------------------------------------------

8. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

8.1 Initial Loans and Letters of Credit.

8.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i) A certificate of each Loan Party signed by an Authorized Officer of such
Loan Party, dated the Closing Date stating that (a) all representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents are true and correct,(b) no Event of Default or Potential Default
exists and (c) no Material Adverse Change shall have occurred since December 31,
2016;

(ii) A certificate dated the Closing Date and signed by an Authorized Officer of
each of the Loan Parties, certifying as appropriate as to: (a) all action taken
by such Loan Party in connection with this Agreement and the other Loan
Documents; (b) the names of the Authorized Officers of such Loan Party
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents of such Loan Party as in effect on the Closing
Date certified by the appropriate state official where such documents are filed
in a state office (other than in the case of any Canadian Loan Party) together
with certificates from the appropriate state officials as to the continued
existence and good standing of each Loan Party in its state of organization;

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv) Appropriate transfer powers and stock or other certificates evidencing the
pledged Collateral;

(v) Written opinions of counsel for the Loan Parties, dated the Closing Date for
the benefit of the Administrative Agent and each Lender;

(vi) Evidence that adequate insurance, including flood insurance, if applicable,
required to be maintained under this Agreement is in full force and effect, with
additional insured and lender loss payable special endorsements attached thereto
in form and substance satisfactory to the Administrative Agent and its counsel
naming the Administrative Agent as additional insured and lender loss payee;

(vii) Evidence that all Indebtedness not permitted under Section 9.2.1
[Indebtedness] shall have been paid in full (and all commitments in respect
thereof terminated) and that all necessary termination statements, release
statements and other releases in connection with all Liens (other than Permitted
Liens) have been filed or satisfactory arrangements have been made for such
filing (including payoff letters, if applicable, in form and substance
reasonably satisfactory to the Administrative Agent);

 

- 83 -



--------------------------------------------------------------------------------

(viii) The Statements and the Projections;

(ix) A duly completed Compliance Certificate signed by an Authorized Officer of
MDI evidencing, after giving effect to the Loans to be made hereunder on the
Closing Date and the consummation of the Acquisitions, a Leverage Ratio of less
than 3.00 to 1.00, as of the end of the fiscal quarter most recently ended for
which financial statements are available (the “Closing Compliance Certificate”);

(x) A Borrowing Base Certificate, evidencing a pro forma calculation of Undrawn
Availability of at least Five Million and 00/100 Dollars ($5,000,000.00) after
giving effect to any Loans to be made and Letters of Credit to be issued on the
Closing Date based on such certificate;

(xi) A certificate of an Authorized Officer of MDI as to the Solvency of each of
the Loan Parties taken as a whole after giving effect to the transactions
contemplated by this Agreement and the Acquisition Documents;

(xii) All material regulatory approvals and material consents and licenses
necessary for the consummation of the transactions contemplated hereunder and
the Acquisition shall have been completed and there shall be an absence of any
legal or regulatory prohibitions or restrictions in respect of the transactions
contemplated hereunder;

(xiii) Lien searches in acceptable scope and with acceptable results;

(xiv) An executed landlord’s waiver or other lien waiver agreement from the
lessor, warehouse operator or other applicable Person for each leased Collateral
location to the extent requested and required to be received by Administrative
Agent;

(xv) A true and correct copy of the Acquisition Documents, and any amendments,
waivers and other documents executed in connection therewith; the transactions
contemplated by the Acquisition Documents shall be consummated substantially
concurrently with the closing of the Loans in accordance with terms and
conditions thereof, as heretofore reviewed by the Administrative Agent without
any amendment or waiver thereof by the Loan Parties not consented to by the
Administrative Agent;

(xvi) Receipt of Target’s Quality of Earnings report, in form and substance
satisfactory to the Administrative Agent, supporting EBITDA in an amount not
less than Eight Million Five Hundred Thousand and 00/100 Dollars ($8,500,000.00)
as of December 31, 2016 for the twelve (12) month period then ended;

(xvii) Receipt of Target’s audited financial statements for the two (2) most
recently ended fiscal years of Target, in each case in compliance with all SEC
requirements;

(xviii) Receipt of third-party due diligence initiated by MDI and certain other
Loan Parties as it relates to the Acquisitions;

 

- 84 -



--------------------------------------------------------------------------------

(xix) Evidence that MDI shall have received equity contributions in cash of not
less than Six Million and 00/100 Dollars ($6,000,000);

(xx) All documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and

(xxi) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

8.1.2 Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

8.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) the representations, warranties of the Loan
Parties shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the specific dates or times referred to therein), (ii) no
Event of Default or Potential Default shall have occurred and be continuing, and
(iii) the Borrowing Agent shall have delivered to the Administrative Agent a
duly executed and completed Loan Request or Delayed Draw Term Loan Request, as
applicable or to the Issuing Lender an application for a Letter of Credit, as
the case may be.

9. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

9.1 Affirmative Covenants.

9.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership, limited liability company or unlimited limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 9.2.6 [Liquidations, Mergers, Etc.].

9.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
(including, without limitation, Priority Payables) to which it is subject or
which are asserted against it, promptly as and when the same shall become due
and payable, including all taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

 

- 85 -



--------------------------------------------------------------------------------

9.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. At the request of the Administrative Agent, the Loan
Parties shall deliver to the Administrative Agent and each of the Lenders (x) on
the Closing Date and annually thereafter an original certificate of insurance
signed by the Loan Parties’ independent insurance broker describing and
certifying as to the existence of the insurance on the Collateral required to be
maintained by this Agreement and the other Loan Documents, together with a copy
of the endorsement described in the next sentence attached to such certificate,
and (y) from time to time a summary schedule indicating all insurance then in
force with respect to each of the Loan Parties. Such policies of insurance shall
contain special endorsements which include the provisions specified below or are
otherwise in form acceptable to the Administrative Agent in its discretion. The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline. Any monies
received by the Administrative Agent constituting insurance proceeds may, at the
option of the Administrative Agent, (i) in the case of property insurance
proceeds received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than One Hundred Thousand
and 00/100 Dollars ($100,000.00) received at such time as no Event of Default or
Potential Default exists, be disbursed by the Administrative Agent to the
applicable Loan Parties, and (iii) for losses equal to or greater than One
Hundred Thousand and 00/100 Dollars ($100,000.00) received at such time as no
Event of Default or Potential Default exists, be disbursed by the Administrative
Agent to the applicable Loan Parties on such terms as are deemed appropriate by
the Administrative Agent for the repair, restoration and/or replacement of
Collateral and other property in respect of which such proceeds were received.

9.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

9.1.5 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowing Agent

 

- 86 -



--------------------------------------------------------------------------------

and the Administrative Agent with reasonable notice prior to any visit or
inspection and shall use commercially reasonable efforts to minimize
interference with such Loan Party’s or Subsidiary’s normal business operations.
In the event any Lender desires to conduct an audit of any Loan Party, such
Lender shall make a reasonable effort to conduct such audit contemporaneously
with any audit to be performed by the Administrative Agent. The foregoing
obligations of the Loan Parties shall include Collateral audits and field
examinations to audit the Collateral. Such Collateral audits and such field
examinations shall be conducted by an independent examiner selected by the
Administrative Agent. Notwithstanding anything herein to the contrary, at the
discretion of the Administrative Agent, one (1) field examination per annum will
be conducted by or on behalf of the Administrative Agent at the Loan Parties’
expense; provided, however, that (i) absent an Event of Default, up to one
(1) additional field examination may be conducted at any time and from time to
time at the Lenders’ expense and (ii) each field examination initiated during
the continuance of an Event of Default (the number of which shall not be
limited) shall be conducted at the Loan Parties’ expense.

9.1.6 Keeping of Records and Books of Account. Each Loan Party shall, and shall
cause each Subsidiary of such Loan Party to, maintain and keep proper books of
record and account which enable such Loan Party and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over such Loan Party or
any Subsidiary of such Loan Party, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

9.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 9.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change. The Loan Parties will use the (i) Letters of Credit and the proceeds of
the Revolving Credit Loans to (a) refinance existing Indebtedness on the Closing
Date, (b) provide working capital to the Borrowers, and (c) for general
corporate purposes of the Borrowers (including, without limitation, to pay a
portion of the consideration due and payable to consummate the Acquisitions and
to pay fees and expenses associated therewith), (ii) the proceeds of the Term
Loan to pay a portion of the consideration due and payable to consummate the
Acquisitions and to pay fees and expenses associated therewith and (iii) the
proceeds of the Delayed Draw Term Loans to make payments in respect of the
Acquisition Earn-Out.

9.1.8 Further Assurances. Each Loan Party shall, from time to time at its
expense, using commercially reasonable efforts faithfully preserve and protect
the Administrative Agent’s Lien on and Prior Security Interest in the Collateral
and all other real and personal property of the Loan Parties whether now owned
or hereafter acquired as a continuing Prior Security Interest, and shall do such
other acts and things as the Administrative Agent in its Permitted Discretion
may deem necessary or advisable from time to time in order to preserve, perfect
and protect the Liens granted under the Loan Documents and to exercise and
enforce its rights and remedies thereunder with respect to the Collateral.

 

- 87 -



--------------------------------------------------------------------------------

9.1.9 Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrowing Agent
shall promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

9.1.10 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such Non Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 9.1.10 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 9.1.10, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 9.1.10 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Loan Party intends that this Section 9.1.10 constitute, and this Section 9.1.10
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18(A)(v)(II) of the CEA.

9.2 Negative Covenants.

9.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 9.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 9.2.1);

(iii) Indebtedness incurred with respect to Purchase Money Security Interests
and Capital Leases in an aggregate principal amount not to exceed One Million
and 00/100 Dollars ($1,000,000.00) at any time outstanding;

 

- 88 -



--------------------------------------------------------------------------------

(iv) Reserved;

(v) The Acquisition Earn-Out and earn-out payments incurred by the Loan Parties
and their Subsidiaries in connection with a Permitted Acquisition;

(vi) Indebtedness of (a) a US Loan Party to another US Loan Party or (b) a
Canadian Loan Party to another Canadian Loan Party, in each case which is
subordinated pursuant to the Intercompany Subordination Agreement;

(vii) Indebtedness of a US Loan Party to a Canadian Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;

(viii) Indebtedness of a Canadian Loan Party to a US Loan Party so long as such
Indebtedness is incurred within the parameters of clause (viii) of Section 9.2.4
[Loans and Investments];

(ix) Indebtedness of an Excluded Subsidiary to another Excluded Subsidiary;

(x) Guaranties permitted by Section 9.2.3 [Guaranties];

(xi) Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided Foreign
Currency Hedge or (iii) Indebtedness under any Other Lender Provided Financial
Services Product; provided however, the Loan Parties shall enter into an
Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather than
speculative) purposes; and

(xii) Any unsecured Indebtedness not otherwise permitted in items (i) through
(xi) above which does not exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00) in the aggregate at any time outstanding.

9.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

9.2.3 Guaranties. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time, directly or indirectly, become or be liable
in respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for
(i) Guaranties of Indebtedness of the Loan Parties permitted hereunder, and
(ii) contingent liabilities arising from the endorsement of negotiable or other
instruments for deposit or collection or similar transactions in the ordinary
course of business.

9.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

 

- 89 -



--------------------------------------------------------------------------------

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) loans and advances to employees, officers, managers, directors, members or
shareholders of a Loan Party in the ordinary course of business to meet expenses
incurred by such Persons in the ordinary course of business (including, without
limitation, relocation expenses) which shall not exceed Two Hundred Thousand and
00/100 Dollars ($200,000.00) in the aggregate for all such loans at any one time
outstanding;

(iii) Permitted Investments;

(iv) transactions permitted by Section 9.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions];

(v) loans, advances and investments by US Loan Parties in other US Loan Parties;

(vi) loans, advances and investments by Canadian Loan Parties in US Loan
Parties, subject to the provisions of Section 9.2.1(vii) [Indebtedness];

(vii) (a) loans, advances and investments by Excluded Subsidiaries in other
Excluded Subsidiaries and (b) loans, advances and investments by MDT in Mastech
Digital Private Limited, an Indian company, existing on the Closing Date; and

(viii) loans, advances and investments by US Loan Parties in Canadian Loan
Parties in an amount, measured at the time any such loan, advance or investment
is made, which shall not exceed Fifty Million and 00/100 Dollars
($50,000,000.00) in the aggregate at any one time outstanding.

9.2.5 Dividends and Related Distributions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, make or pay, or agree to become
or remain liable to make or pay, any dividend or other distribution of any
nature (whether in cash, property, securities or otherwise) on account of or in
respect of its shares of Capital Stock, on account of the purchase, redemption,
retirement or acquisition of its shares of Capital Stock (or warrants, options
or rights therefor), except (i) dividends or other distributions payable to a
Loan Party, and (ii) Stock Repurchases so long as both immediately before and
immediately after giving effect thereto (a) there exists no Event of Default or
Potential Default, (b) MDI and its Subsidiaries are, and shall continue to be,
in compliance with all financial covenants set forth in Section 9.2 hereof and
(c) Undrawn Availability shall not be less than Five Million and 00/100 Dollars
($5,000,000.00).

9.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger, amalgamation
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person; provided
that

(i) the Acquisitions may be consummated;

 

- 90 -



--------------------------------------------------------------------------------

(ii) upon prior written notice by the Borrowing Agent, any Loan Party may
consolidate, amalgamate or merge with or into another Loan Party so long as
(a) the Administrative Agent shall have been provided with any and all
documents, agreements, searches, filings or other items required by the
Administrative Agent to maintain the Administrative Agent’s Prior Security
Interest in the assets and Lien on the property of such surviving entity and
(b) such surviving entity shall have assumed all obligations of such merged or
consolidated Loan Party;

(iii) upon prior written notice by the Borrowing Agent, any Excluded Subsidiary
may consolidate, amalgamate or merge with or into a Loan Party so long as such
Loan Party survives such consolidation, amalgamation or merger, and so long as
(a) the Administrative Agent shall have been provided with any and all
documents, agreements, searches, filings or other items required by the
Administrative Agent to maintain the Administrative Agent’s Prior Security
Interest in the assets and Lien on the property of such surviving entity and
(b) such surviving entity shall have assumed all obligations of such merged or
consolidated Excluded Subsidiary;

(iv) upon prior written notice by the Borrowing Agent, any Loan Party may
dispose of all or any of its assets (upon voluntary liquidation, dissolution
winding up or otherwise) to any other Loan Party; provided that with respect to
any such disposition, the consideration for such disposition shall not exceed
the fair market value of such assets;

(v) any Excluded Subsidiary may (a) dispose of all or any of its assets (upon
voluntary liquidation, dissolution winding up or otherwise) to any other
Excluded Subsidiary or (b) consolidate or merge with or into any Excluded
Subsidiary and such merged or consolidated Excluded Subsidiary may be liquidated
or dissolved if the Borrowing Agent determines in good faith that such
liquidation or dissolution is in the best interests of MDI and its Subsidiaries
and is not materially adverse to the interests of the Administrative Agent and
the Lenders; and

(vi) any Loan Party may acquire (by purchase or other acquisition) (x) all of
the ownership interests of another Domestic Person or (y) all or substantially
all of the assets of another Domestic Person or of a business or division of
another Domestic Person (each, a “Permitted Acquisition”); provided that each of
the following requirements is met:

(A) such Person shall join this Agreement as a Revolving Borrower and/or a
Guarantor pursuant to Section 12.15 [Joinder] and the Administrative Agent shall
have received all documents and other items required by Section 12.15 [Joinder];

(B) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and the Loan Parties also shall
have delivered to the Administrative Agent and the Lenders written evidence of
the approval of the board of directors (or equivalent body) of such Person for
such Permitted Acquisition;

(C) each applicable Official Body shall have approved such Permitted Acquisition
and the Loan Parties shall have delivered to the Administrative Agent and the
Lenders written evidence of the approval of such Official Body or such Permitted
Acquisition;

 

- 91 -



--------------------------------------------------------------------------------

(D) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as one or more line or lines of business conducted by the Loan Parties
or reasonably related or complementary thereto and shall comply with
Section 9.2.10 [Continuation of or Change in Business];

(E) the Borrowing Agent shall deliver to the Agent a compliance certificate in
the form of Exhibit 9.2.6 (an “Acquisition Compliance Certificate”) at least
five (5) days prior to such Permitted Acquisition, which shall demonstrate that
(i) the Loan Parties shall be in pro forma compliance with all financial
covenants contained in Section 9.2 [Negative Covenants] after giving effect to
such Permitted Acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition)
and (ii) Undrawn Availability shall not be less than Five Million and 00/100
Dollars ($5,000,000.00) after giving effect to such Permitted Acquisition;

(F) the Loan Parties shall deliver to the Administrative Agent at least ten
(10) Business Days before (or such shorter timeframe as may be agreed to by the
Administrative Agent in its sole discretion) such Permitted Acquisition copies
of (x) any agreements entered into or proposed to be entered into by such Loan
Parties in connection with such Permitted Acquisition, (y) such other
information about such Person or its assets as the Administrative Agent or any
Lender may reasonably require; and

(G) no Event of Default or Potential Default shall exist immediately prior to or
after giving effect to such Permitted Acquisition.

9.2.7 Dispositions of Assets. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse, except:

(i) transactions involving (a) the sale of inventory in the ordinary course of
business and (b) the transfer, license or other conveyance of intellectual
property and other intangible assets in the ordinary course of business;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by any Loan Party or any wholly
owned Subsidiary of such Loan Party to another Loan Party;

(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of this Agreement; provided that such substitute assets are subject to the
Agent’s Prior Security Interest; and

 

- 92 -



--------------------------------------------------------------------------------

(v) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above; provided that (a) the
aggregate value of all assets sold by MDI and its Subsidiaries shall not exceed
Two Million and 00/100 Dollars ($2,000,000.00) during the term of this Agreement
and (b) the proceeds of any such sale, transfer or lease are applied in
accordance with Section 6.7.3 [Sale of Assets].

9.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate of any Loan Party (including purchasing property or services from
or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions which are fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.

9.2.9 Subsidiaries and Joint Ventures.    Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to own or create directly or
indirectly any Subsidiaries other than:

(i) any Domestic Subsidiary which has joined this Agreement as a Revolving
Borrower or a Guarantor on the Closing Date;

(ii) any Domestic Subsidiary created, acquired or otherwise formed after the
Closing Date in compliance with this Agreement, so long as such Domestic
Subsidiary joins this Agreement as a Revolving Borrower or Guarantor pursuant to
Section 12.15 [Joinder];

(iii) any Excluded Subsidiary (a) existing as of the Closing Date, or (b) formed
by MDI or a Subsidiary of MDI after the Closing Date in compliance with this
Agreement.

No Loan Party shall not become or agree to become a party to a Joint Venture.

9.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than (i) those businesses conducted and operated by such Loan Party or
Subsidiary during the fiscal year ended December 31, 2016, substantially as
conducted and operated by such Loan Party or Subsidiary during the present
fiscal year, and (ii) businesses reasonably related or complementary thereto,
and such Loan Party or Subsidiary shall not permit any fundamental change in
such business.

9.2.11 Fiscal Year. Each Loan Party shall not, and shall not permit any of its
Subsidiaries to, change its fiscal year from the twelve (12) month period
beginning January 1 and ending December 31.

9.2.12 Changes in Organizational Documents or Acquisition Documents. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to,
(i) amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to Capital Stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents without providing
at least thirty (30) calendar days’ prior written notice to the Administrative
Agent and the Lenders and, in the event such change would be adverse to the
Lenders as determined by the

 

- 93 -



--------------------------------------------------------------------------------

Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders or (ii) amend, waive or modify (x) the Canadian
Acquisition Agreement if the effect thereof is to increase the Deferred Amount
(as defined therein) or any calculation of any Deferred Amount Payment (as
defined therein), or otherwise increase the amount of any deferred consideration
due thereunder, or (y) any Acquisition Document the extent any such amendment,
waiver or modification would be adverse to the Lenders in any material respect,
as determined by the Administrative Agent in its reasonable discretion, in each
case without obtaining the prior written consent of the Required Lenders.

9.2.13 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio to be less than (i) 1.15 to 1.00, calculated as
of June 30, 2017 and as of the end of each fiscal quarter thereafter through and
including the fiscal quarter ending December 31, 2020, in each case for the four
(4) fiscal quarters then ended and (ii) 1.20 to 1.00, calculated as of March 31,
2021 and as of the end of each fiscal quarter thereafter, in each case for the
four (4) fiscal quarters then ended.

9.2.14 Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio to exceed (i) 3.50 to 1.00, calculated as of June 30, 2017 and as of the
end of each fiscal quarter thereafter through and including the fiscal quarter
ending December 31, 2017, in each case for the four (4) fiscal quarters then
ended, (ii) 3.25 to 1.00, calculated as of March 31, 2018 and as of the end of
each fiscal quarter thereafter through and including the fiscal quarter ending
December 31, 2018, in each case for the four (4) fiscal quarters then ended and
(iii) 3.00 to 1.00, calculated as of March 31, 2019 and as of the end of each
fiscal quarter thereafter, in each case for the four (4) fiscal quarters then
ended.

9.2.15 Limitation on Negative Pledges. Each of the Loan Parties shall not, and
shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition of assets permitted under
this Agreement of all or substantially all of the equity interests or assets of
such Subsidiary, (c) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business and (e) customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries.

9.2.16 Location of Assets in the Province of Quebec. Except for Collateral that
is tangible personal property in transit in the ordinary course of business, the
Canadian Revolving Borrowers shall not acquire, or permit any other Canadian
Loan Party to acquire any Collateral with an aggregate value in excess of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) in the Province of Quebec or
move any Collateral with an aggregate value in excess of Five Hundred Thousand
and 00/100 Dollars ($500,000.00) to the Province of Quebec,

 

- 94 -



--------------------------------------------------------------------------------

or acquire or create any location or office in the Province of Quebec, unless in
each case the applicable Canadian Revolving Borrower or the applicable Canadian
Loan Party has (i) first given thirty (30) days’ prior written notice thereof to
the Administrative Agent, and (ii) executed and delivered to the Administrative
Agent all Collateral Documents and all applications for registration in form and
substance satisfactory to the Administrative Agent which the Administrative
Agent or its counsel, acting reasonably, from time to time deem necessary or
advisable to ensure that that security interest/hypothec in favor of the
Administrative Agent constitutes a perfected first priority Lien/hypothec
(subject only to Permitted Liens) in the Province of Quebec together with such
supporting certificates, resolutions, opinions, amendments to this credit
agreement and other documents as the Administrative Agent may deem necessary or
desirable in connection with such security/hypothecs and registrations, acting
reasonably.

9.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

9.3.1 Quarterly Financial Statements. As soon as practicable and in any event
not later than the earlier to occur of (x) the date by which MDI is required to
file its quarterly report on form 10-Q with the SEC after the close of each of
the first (1st) three (3) fiscal quarters of each fiscal year of MDI (commencing
with the fiscal quarter ending June 30, 2017) and (y) the sixtieth (60th) day
after the close of any such fiscal quarter, financial statements of MDI and its
Subsidiaries, consisting of a consolidated and consolidating balance sheet as of
the end of such fiscal quarter and related consolidated and consolidating
statements of income, stockholders’ equity and cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President or Chief Financial Officer of MDI as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.

9.3.2 Annual Financial Statements. As soon as practicable and in any event not
later than the earlier to occur of (x) the date by which MDI is required to file
its annual report on Form 10-K with the SEC after the close of each fiscal year
of MDI (commencing with the fiscal year ending December 31, 2017) and (y) the
one hundred twentieth (120th) day after the close of any such fiscal year of
MDI, financial statements of MDI and its Subsidiaries consisting of an audited
consolidated and consolidating balance sheet as of the end of such fiscal year,
and related consolidated and consolidating statements of income, stockholders’
equity and cash flows for the fiscal year then ended, all in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.

 

- 95 -



--------------------------------------------------------------------------------

9.3.3 Certificate of MDI. Concurrently with the financial statements of MDI and
its Subsidiaries furnished to the Administrative Agent and to the Lenders
pursuant to Sections 9.3.1 [Quarterly Financial Statements] and 9.3.2 [Annual
Financial Statements], a certificate (each a “Compliance Certificate”) of MDI
signed by the Chief Executive Officer, President or Chief Financial Officer of
MDI, in the form of Exhibit 9.3.3.

9.3.4 Borrowing Base Certificate; Schedule of Receivables; Schedule of Payables.
As soon as available and in any event within thirty (30) calendar days after the
end of each calendar month, in each case calculated as of the last day of the
immediately preceding calendar month, (i) a Borrowing Base Certificate in the
form of Exhibit 9.3.4 hereto, appropriately completed, executed and delivered by
an Authorized Officer of the Borrowing Agent, together with a detailed sales
register, a cash receipts journal and a purchase journal showing sales, receipts
and purchases for the preceding week, (ii) a Schedule of Accounts, and (iii) a
Schedule of Payables.

9.3.5 Notices.

9.3.5.1 Default. Promptly after any Authorized Officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

9.3.5.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
involve a claim or series of claims in excess of Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) or which would reasonably be expected to have a
Material Adverse Change.

9.3.5.3 Erroneous Financial Information. Immediately in the event that any Loan
Party or its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance.

9.3.5.4 ERISA Event. Immediately upon the occurrence of any ERISA Event.

9.3.5.5 Canadian Pension Plans. (A) Prompt written notice if any Loan Party
establishes, maintains or contributes to a Canadian Pension Plan after the
Closing Date, along with such additional information with respect to any such
Canadian Pension Plan reasonably requested by the Administrative Agent, and
(B) promptly after any Loan Party or any Subsidiary or any Affiliate knows or
has reason to know of the occurrence of (i) any violation or FSCO asserted
violation of any applicable Law (including any applicable provincial pension
standards legislation) in any material respect with respect to any Canadian
Pension Plan or; (ii) any Canadian Pension Termination Event, the Borrowing
Agent will deliver to the Administrative Agent a certificate of a senior officer
of the Borrowing Agent setting forth details as to such occurrence and the
action, if any, that the Borrowing Agent, such Subsidiary or Affiliate is
required or proposes to take, together with any notices (required, proposed or
otherwise) given to or filed with or by the Borrowing Agent, such Subsidiary,
such Affiliate, FSCO) or the Canadian Pension Plan administrator with respect
thereto.

 

- 96 -



--------------------------------------------------------------------------------

9.3.5.6 Other Reports. Promptly upon their becoming available to the Loan
Parties:

(i) Annual Budget. As soon as practicable and in any event not later than the
forty-fifth (45th) day after the commencement of the fiscal year to which any of
the foregoing may be applicable, the annual budget of MDI and its Subsidiaries;

(ii) Management Letters. Any reports including management letters submitted to
any Loan Party by independent accountants in connection with any annual or
interim audit of financial statements;

(iii) SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by any Loan Party with the SEC; and

(iv) Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.

Documents required to be delivered pursuant Section 9.3.1 [Quarterly Financial
Statements], Section 9.3.2 [Annual Financial Statements] and Section 9.3.5.6
[Other Reports] may be delivered electronically and, if so delivered (to the
extent that any Loan Party is required to file Annual Reports or Quarterly
Reports with the SEC), shall be deemed to have been delivered on the date on
which such documents are filed for public availability on the EDGAR website;
provided that the Borrowing Agent shall (i) notify (which may be by facsimile or
electronic mail) the Administrative Agent of the filing of any such documents,
and (2) provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything to the
contrary contained herein, in every instance the Borrowing Agent shall be
required to provide paper copies of the compliance certificate required by
Section 9.3.3 [Certificate of MDI] to the Administrative Agent.

10. DEFAULT

10.1 Events of Default. An Event of Default means the occurrence or existence of
any one or more of the following events or conditions (whatever the reason
therefor and whether voluntary, involuntary or effected by operation of Law):

10.1.1 Payments Under Loan Documents. Any Borrower shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation on the date on which such principal amount becomes due in accordance
with the terms hereof, or (ii) any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any other amount owing hereunder or
under the other Loan Documents within three (3) days after the date on which
such interest or other amount becomes due in accordance with the terms hereof or
thereof;

 

- 97 -



--------------------------------------------------------------------------------

10.1.2 Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

10.1.3 Anti-Terrorism Laws. Any representation or warranty contained in
Section 7.1.17 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

10.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 9.1.2 [Payment of Liabilities, Etc.] with respect
to the payment of Priority Payables, Section 9.1.5 [Visitation Rights],
Section 9.1.9 [Anti-Terrorism Laws; International Trade Law Compliance] or
Section 9.2 [Negative Covenants];

10.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of twenty (20) days from the earlier of (x) written notice thereof from
Administrative Agent or any Lender to the Borrowing Agent, and (y) any Loan
Party obtaining knowledge of the occurrence of such default;

10.1.6 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend;

10.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) in the aggregate shall be entered against any Loan Party by a
court having jurisdiction in the premises, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of thirty (30) days
from the date of entry;

10.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

 

- 98 -



--------------------------------------------------------------------------------

10.1.9 Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00), or the Collateral or any other of the Loan Parties’ or any of
their Subsidiaries’ assets are attached, seized, levied upon or subjected to a
writ or distress warrant; or such come within the possession of any receiver,
manager, receiver and manager, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter; or

10.1.10 Events Relating to Pension Plans and Multiemployer Plans. (i) An ERISA
Event occurs with respect to a Pension Plan which constitutes a Material Adverse
Change, or MDI or any member of the ERISA Group fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, where the aggregate amount of unamortized withdrawal liability has
resulted in a Material Adverse Change, or (ii) an event or condition shall occur
or exist with respect to any Canadian Pension Plan and, as a result of such
event or condition, together with all other such events or conditions, any Loan
Party incurs a liability to a Canadian Pension Plan that could reasonably be
expected to result in a Material Adverse Change or the occurrence of a Canadian
Pension Termination Event which constitutes a Material Adverse Change;

10.1.11 Change of Control. A Change of Control shall occur;

10.1.12 Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of sixty
(60) consecutive days or such court shall enter a decree or order granting any
of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.

10.2 Consequences of Event of Default.

10.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 10.1.1 [Payments
Under Loan Documents] through 10.1.11 [Change of Control] shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrowing Agent,
declare the unpaid principal amount of the Notes then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrowers hereby
pledge to the Administrative Agent and the Lenders, and grant to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and

 

- 99 -



--------------------------------------------------------------------------------

10.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 10.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

10.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 6.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrowing Agent and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application; and

10.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 10.2.4 and
until Payment In Full, and subject to the provisions of Section 12.13.4
[Bifurcation of Obligations], any and all proceeds received by the
Administrative Agent from any sale or other disposition of the Collateral, or
any part thereof, or the exercise of any other remedy by the Administrative
Agent, shall be applied as follows:

(A) First, to payment of that portion of the Obligations constituting fees
(other than Letter of Credit Fees), indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, the Issuing Lender in its capacity as such and the Swing Loan Lender in
its capacity as such, ratably among the Administrative Agent, the Issuing Lender
and Swing Loan Lender in proportion to the respective amounts described in this
clause First payable to them;

 

- 100 -



--------------------------------------------------------------------------------

(B) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

(C) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders and the Issuing Lenders in proportion to
the respective amounts described in this clause Third payable to them;

(D) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedge, Lender Provided Foreign
Currency Hedge and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial Service Products, in
proportion to the respective amounts described in this clause Fourth held by
them;

(E) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any undrawn amounts under outstanding Letters of Credit (to
the extent not otherwise cash collateralized pursuant to this Agreement); and

(F) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full to the Borrowers or as otherwise required by Law.

Notwithstanding anything to the contrary in this Section 10.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 10.2.4.

11. THE ADMINISTRATIVE AGENT

11.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 11.1 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and no Loan Party shall have rights
as a third party beneficiary of any of such provisions.

 

- 101 -



--------------------------------------------------------------------------------

11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

11.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications, Amendments or
Waivers] and 10.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowing Agent, a Lender or the
Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or

 

- 102 -



--------------------------------------------------------------------------------

conditions set forth herein or therein or the occurrence of any Potential
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 8 [Conditions of Lending and Issuance of Letters of Credit] or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

11.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

11.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 11 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

11.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowing Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrowing Agent (so long as
no Event of Default has occurred and is continuing), to appoint a successor,
such approval not to be unreasonably withheld or delayed. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrowing
Agent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security

 

- 103 -



--------------------------------------------------------------------------------

held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 11.6. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 11.6 and Section 12.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 11.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

11.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, to
the extent applicable, no syndication agent, documentation agent, lead arranger
or bookrunner, whether acting individually or jointly, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

 

- 104 -



--------------------------------------------------------------------------------

11.9 Administrative Agent’s Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) among certain of the Borrowers
and Administrative Agent, as amended from time to time.

11.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under the terms of this Agreement or
any other Loan Document (including pursuant to a valid waiver or consent), and
(ii) any Guarantor from its obligations under the Guaranty Agreement if the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 9.2.7 [Dispositions of Assets
or Subsidiaries] or Section 9.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

11.11. No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law or Anti-Corruption Law,
including any programs involving any of the following items relating to or in
connection with any of the Loan Parties, their Affiliates or their agents, the
Loan Documents or the transactions hereunder or contemplated hereby: (i) any
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws.

12. MISCELLANEOUS

12.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders (or as expressly contemplated by Section 2.9 [Increase in
Revolving Credit Commitments]), the Administrative Agent, acting on behalf of
all the Lenders, and the Borrowing Agent, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Loan Parties hereunder or thereunder, or may grant written
waivers or consents hereunder or thereunder. Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

12.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment, Term Loan Commitment or Delayed Draw Term Loan Commitment of any
Lender hereunder without the consent of such Lender;

12.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Maturity Date or the time for payment of principal or interest of any
Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee, the Delayed Draw Ticking Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan (other than as a result of waiving the applicability of any post-default
increase in interest rates) or reduce the Commitment Fee, the Delayed Draw
Ticking Fee or any other fee payable to any Lender, without the consent of each
Lender directly affected thereby;

 

- 105 -



--------------------------------------------------------------------------------

12.1.3 Release of Collateral or Guarantor. Except for sales of assets permitted
by Section 9.2.7 [Dispositions of Assets or Subsidiaries], release all or
substantially all of the Collateral or any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders); or

12.1.4 Miscellaneous. Amend Section 6.2 [Pro Rata Treatment of Lenders],
Section 11.3 [Exculpatory Provisions] or Section 6.3 [Sharing of Payments by
Lenders] or this Section 12.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders; provided that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 12.1.1 through 12.1.4 above, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each a “Non-Consenting Lender”), then the
Borrowing Agent shall have the right to replace any such Non-Consenting Lender
with one or more replacement Lenders pursuant to Section 6.6.2 [Replacement of a
Lender]. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrowing Agent, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct or cure any
ambiguity, inconsistency or defect or correct any typographical or ministerial
error in any Loan Document (provided that any such amendment, modification or
supplement shall not be materially adverse to the interests of the Lenders taken
as a whole).

12.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders specified in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and

 

- 106 -



--------------------------------------------------------------------------------

the Lenders of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise.
No reasonable delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default.

12.3 Expenses; Indemnity; Damage Waiver.

12.3.1 Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one (1) primary
counsel and one (1) additional local counsel per additional jurisdiction for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any one (1) primary counsel and one (1) additional
local counsel per additional jurisdiction for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent to the extent provided in Section 9.1.5 [Visitation
Rights].

12.3.2 Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or

 

- 107 -



--------------------------------------------------------------------------------

proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Loan Parties under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee, (y) arise out of a material
breach of the obligations of such Indemnitee or any of its respective affiliates
or each of their respective officers, directors, employees, advisors and agents
under this Agreement or the other Loan Documents as determined by a final and
non-appealable judgment by a court of competent jurisdiction or (iii) arises out
of, or in connection with, any other Indemnitee.

12.3.3 Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 12.3.1 [Costs
and Expenses] or Section 12.3.2 [Indemnification by the Loan Parties] to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Issuing Lender or
such Related Party, as the case may be, such Lender’s Ratable Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

12.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 12.3.2 [Indemnification by Loan
Parties] shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

12.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

12.3.6 Survival. Each party’s obligations under this Section 12.3 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

- 108 -



--------------------------------------------------------------------------------

12.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 5.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
all Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

12.5 Notices; Effectiveness; Electronic Communication.

12.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.5.2 [Electronic Communications], shall be effective as
provided in such Section.

12.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

- 109 -



--------------------------------------------------------------------------------

12.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

12.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

12.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Loan Parties contained
herein relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 6 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

12.8 Successors and Assigns.

12.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 12.8.2 [Assignments by Lenders], (ii) by way of participation in
accordance with the provisions of Section 12.8.4 [Participations], or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 12.8.5 [Certain Pledges; Successors and Assigns Generally] (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 12.8.4 [Participations] and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

12.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

- 110 -



--------------------------------------------------------------------------------

(B) in any case not described in clause (i)(A) of this Section 12.8.2, the
aggregate amount of (x) the Commitments (which for this purpose includes Loans
outstanding thereunder) or, (y) if any applicable Commitment is not then in
effect, the principal outstanding balance of the Loans made under such
Commitment plus the aggregate amount of any other Commitments (which for this
purpose includes Loans outstanding thereunder), in each case of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than Five Million
and 00/100 Dollars ($5,000,000.00), unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrowing
Agent otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A) the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowing Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of Three Thousand Five
Hundred and 00/100 Dollars ($3,500.00), and the assignee, if it is not a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Loan Party or any of such Loan Party’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

- 111 -



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

(vii) No Assignment to Disqualified Lender. No such assignment shall be made to
a Disqualified Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to 12.8.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 5.4 [Euro-Rate
Unascertainable; Etc.], 6.8 [Increased Costs], and 12.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.8.4 [Participations].

12.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

12.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than (a) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (b) any Loan Party or any of such Loan Party’s Affiliates or
Subsidiaries, (c) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof or (d) a Disqualified Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders, and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

 

- 112 -



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 5.4 [Euro Rate Unascertainable, Etc.],
6.8 [Increased Costs], 6.10 [Indemnity] and 6.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under
Section 6.9.7 [Status of Lenders] (it being understood that the documentation
required under Section 6.9.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 6.6.2 [Replacement of a Lender] and Section 6.6.3
[Designation of a Different Lending Office] as if it were an assignee under
Section 12.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 6.8 [Increased Costs] or 6.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowing Agent’s request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 6.6.2
[Replacement of a Lender] and Section 6.6.3 [Designation of Different Lending
Office] with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.2.3 [Set-off]
as though it were a Lender; provided that such Participant agrees to be subject
to Section 6.3 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

12.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

- 113 -



--------------------------------------------------------------------------------

12.9 Confidentiality.

12.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (vii) with the consent of the Borrowing Agent
or (viii) to the extent such Information (Y) becomes publicly available other
than as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Borrower or the
other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

12.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to a Loan Party or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 12.9.1
[General].

12.10 Counterparts; Integration; Effectiveness.

12.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior

 

- 114 -



--------------------------------------------------------------------------------

confidentiality agreements and commitments. Except as provided in Section 8
[Conditions Of Lending And Issuance Of Letters Of Credit], this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

12.10.2 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

12.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of New York
without regard to is conflict of laws principles.

12.11.2 SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING

 

- 115 -



--------------------------------------------------------------------------------

LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

12.11.3 WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 12.11.1 [GOVERNING LAW]. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

12.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

12.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

12.13 Payment of Debt; Joint and Several Obligations; Borrowing Agency;
Bifurcation of Obligations.

 

- 116 -



--------------------------------------------------------------------------------

12.13.1 US Revolving Borrowers. The US Revolving Borrowers shall be jointly and
severally liable for the Obligations under this Agreement and each of the other
Loan Documents. Without limiting the generality of the foregoing, each of the US
Revolving Borrowers hereby acknowledges and agrees that any and all actions,
inactions or omissions by any one or more, or all, of the US Revolving Borrowers
in connection with, related to or otherwise affecting this Agreement or any of
the other Loan Documents are the obligations of, and inure to and are binding
upon, each and all of the US Revolving Borrowers, jointly and severally.

12.13.2 Canadian Revolving Borrowers. The Canadian Revolving Borrowers shall be
jointly and severally liable solely for the Canadian Obligations under this
Agreement and each of the other Loan Documents. Without limiting the generality
of the foregoing, each of the Canadian Revolving Borrowers hereby acknowledges
and agrees that any and all actions, inactions or omissions by any one or more,
or all, of the Canadian Revolving Borrowers in connection with, related to or
otherwise affecting this Agreement or any of the other Loan Documents are the
obligations of, and inure to and are binding upon, each and all of the Canadian
Revolving Borrowers, jointly and severally.

12.13.3 Designation of Borrowing Agent; Nature of Borrowing Agency. Each Loan
Party hereby irrevocably designates the Borrowing Agent to be its attorney and
agent and in such capacity to borrow, sign and endorse notes, and execute and
deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of such Loan Party, and hereby
authorizes the Administrative Agent, the Lenders and the Issuing Lender to pay
over or credit all loan proceeds hereunder in accordance with the request of the
Borrowing Agent. The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Loan Parties and at their request. The Administrative
Agent, the Lenders and the Issuing Lender shall incur no liability to any Loan
Party as a result thereof. To induce the Administrative Agent, the Lenders and
the Issuing Lender to do so and in consideration thereof, each Loan Party hereby
indemnifies the Administrative Agent, the Lenders and the Issuing Lender and
holds each of them harmless from and against any and all liabilities, expenses,
losses, damages and claims of damage or injury asserted against the
Administrative Agent, the Lenders or the Issuing Lender by any Person arising
from or incurred by reason of the handling of the financing arrangements of the
Loan Parties as provided herein, reliance by Administrative Agent, the Lenders
or the Issuing Lender on any request or instruction from the Borrowing Agent or
any other action taken by the Administrative Agent, the Lenders or the Issuing
Lender with respect to this Section 12.13.3 [Designation of Borrowing Agent,
Etc.] except due to willful misconduct or gross (not mere) negligence by the
indemnified party (as determined by a court of competent jurisdiction in a final
and non-appealable judgment).

12.13.4 Bifurcation of Obligations. The parties hereto acknowledge and agree
that, notwithstanding anything to the contrary in this Agreement or any of the
other Loan Documents, and notwithstanding that certain Loan Parties which are US
Persons (“US Loan Parties”) are Guarantors or are liable with respect to the
Obligations of Loan Parties which are not US Persons (including, without
limitation, the Canadian Loan Parties) (“Non-US Loan Parties”), the Obligations
of the Non-US Loan Parties under this Agreement or any of the other Loan
Documents shall be separate and distinct from the Obligations of any US Loan
Party and

 

- 117 -



--------------------------------------------------------------------------------

shall be expressly limited to the Obligations of the Non-US Loan Parties. In
furtherance of the foregoing, each of the parties hereto acknowledges and agrees
that (a) the liability of any Non-US Loan Party for the payment and performance
of its covenants, representations and warranties set forth in this Agreement and
the other Loan Documents shall be several from but not joint with the
Obligations of the US Loan Parties, (b) the Non-US Loan Parties shall not
guarantee any Obligations of any US Loan Party and (c) the present and future
assets of the Non-US Loan Parties shall not be subject to any Lien, claim or
action by the Administrative Agent to satisfy any Obligations of any US Loan
Party. No amount paid by any Non-US Loan Party or value derived from its assets
shall be applied to the Obligations of any US Loan Party.

12.14 Additional Waivers of Borrowers. Each Revolving Borrower hereby waives to
the full extent permitted by Law any defense it may otherwise have to the
payment and performance of the Obligations based on any contention that its
liability hereunder and under the other Loan Documents is limited and not joint
and several to the extent set forth herein. Each Revolving Borrower acknowledges
and agrees that the foregoing waivers and those set forth below serve as a
material inducement to the agreement of the Administrative Agent and the Lenders
to make the Loans, and that the Administrative Agent and the Lenders are relying
on each specific waiver and all such waivers in entering into this Agreement.
The undertakings of each Borrower hereunder secure the Obligations of itself and
the other Borrowers. Each Borrower further agrees that:

(i) the Administrative Agent and the Lenders may do any of the following with
notice to such Borrower and without adversely affecting the validity or
enforceability of this Agreement or the Obligations (or any portion thereof):
(i) release, surrender, exchange, compromise or settle the Obligations or any
portion thereof, with respect to any other Borrower; (ii) change, renew or waive
the terms of the Obligations, or any part thereof with respect to any other
Borrower; (iii) change, renew or waive the terms of any of the Loan Documents or
any other agreements relating to the Obligations, or any portion thereof, with
respect to any other Borrower; (iv) grant any extension or indulgence with
respect to the payment or performance of the Obligations, or any portion
thereof, with respect to any other Borrower; (v) enter into any agreement of
forbearance with respect to the Obligations, or any portion thereof, with
respect to any other Borrower; and (vi) release, surrender, exchange, impair or
compromise any security of any other Borrower held by the Administrative Agent
or any Lender for the Obligations or any portion thereof. Each Borrower agrees
that the Administrative Agent and the Lenders may do any of the above as the
Administrative Agent and the Lenders deem necessary or advisable, in the
Administrative Agent’s and the Lenders’ sole discretion, without giving notice
to any other Borrower, and that such Borrower will remain liable for full
payment and performance of the Obligations; and

(ii) each Borrower waives and agrees not to enforce any of the rights of the
Administrative Agent or the Lenders against any other Borrower or any other
obligor of the Obligations, or any portion thereof, unless and until all of the
Obligations shall have been indefeasibly paid in full and the Borrowers’ rights
to borrow hereunder have terminated, including but not limited to any right of
such Borrower to be subrogated in whole or in part to any right or claim of the
Administrative Agent and the Lenders with respect to the Obligations or any
portion thereof. Each Borrower hereby irrevocably agrees that following the
occurrence of any Event of Default which has not been waived by the
Administrative Agent or the Lenders, such Borrower shall not enforce any rights
of contribution, indemnity or reimbursement from

 

- 118 -



--------------------------------------------------------------------------------

any other Borrower on account of such Borrower’s payment of the Obligations, or
any portion thereof, unless and until all of the Obligations shall have been
indefeasibly paid in full and the Borrowers’ rights to borrow hereunder have
terminated. Each of the Borrowers hereby waives any defenses based on suretyship
or the like.

12.15 Joinder. Any Person which is required to join this Agreement pursuant to
Section 9.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] or
Section 9.2.9 [Subsidiaries and Joint Ventures] shall execute and deliver to the
Administrative Agent (i) a Borrower Joinder or a Guarantor Joinder, as
determined by the Administrative Agent, and (ii) documents in the forms
described in Section 8.1 [Initial Loans and Letters of Credit] that the
Administrative Agent may reasonably require, modified as appropriate to relate
to such Subsidiary, including, without limitation, organizational documents,
legal opinions and documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent (for its benefit and for the benefit of
the Lenders) in all Collateral held by such Subsidiary; provided, however, to
the extent such Subsidiary becomes a Revolving Borrower, none of such assets
which become Collateral shall be included in the applicable Borrowing Base in
accordance with the terms of this Agreement until such time as the
Administrative Agent makes such a determination in its sole discretion.
Notwithstanding the foregoing provisions of this Section 12.15, no more than
sixty-five percent (65%) of the total voting power of the Capital Stock of each
first tier Subsidiary of any US Loan Party that is not a US Person shall be
required to be pledged to secure, or to directly or indirectly provide security
for, any Obligation owed by a US Loan Party. The Loan Parties shall deliver such
Borrower Joinder or Guarantor Joinder, as applicable, and all related documents
required by this Section 12.15 [Joinder] to the Administrative Agent (a) with
respect to any Subsidiary incorporated or otherwise formed pursuant to
Section 9.2.9 [Subsidiaries and Joint Ventures], within ten (10) Business Days
after the date of the filing of such Subsidiary’s articles of incorporation if
the Subsidiary is a corporation, the date of the filing of its certificate of
limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or corporation,
and (2) the contemporaneously with the joinder of Holdco pursuant to subsection
(c), (b) with respect to any Subsidiary acquired pursuant to Section 9.2.6)
[Liquidations, Mergers, Consolidations, Acquisitions], within ten (10) days
after the date of consummation of the applicable acquisition.

12.16 Canadian Anti-Money Laundering Legislation.

(i) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c.17 and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Administrative Agent and the Lenders may be required to
obtain, verify and record information regarding the Loan Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. Each Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by the Administrative Agent, any Lender, any Issuer or
any of their respective prospective assignees or participants, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

- 119 -



--------------------------------------------------------------------------------

(ii) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of any Loan Party for the purposes of applicable
AML Legislation, then the Administrative Agent:

(A) shall be deemed to have done so as an agent for itself, each Lender and each
Issuer, and this Agreement shall constitute a “written agreement” in such regard
between each Lender, each Issuer and the Administrative Agent within the meaning
of the applicable AML Legislation; and

(B) shall provide to each Lender and each Issuer copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders and each of the Issuers agrees that the
Administrative Agent has no obligation to ascertain the identity of the Loan
Parties or any authorized signatories of the Loan Parties on behalf of any of
the Lenders or any of the Issuers, or to confirm the completeness or accuracy of
any information it obtains from any Loan Party or any such authorized signatory
in doing so.

12.17 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

- 120 -



--------------------------------------------------------------------------------

12.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrowers acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and their Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrowers have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) the Borrowers are capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower or any of its
Affiliates, or any other Person and (B) no Lender has any obligation to any
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrowers or their Affiliates. To the
fullest extent permitted by law, the Borrowers hereby waive and release any
claims that they may have against each of the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[INTENTIONALLY LEFT BLANK]

 

- 121 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Agreement as of the day
and year first above written.

 

   LOAN PARTIES: WITNESS:    Mastech Digital, Inc.,    a Pennsylvania
corporation /s/ MABEL KIME                                         
                   By: /s/ VIVEK GUPTA                                        
                    Name: Vivek Gupta    Title: President and CEO WITNESS:   
Mastech Digital Technologies, Inc.,    a Pennsylvania corporation /s/ MABEL
KIME                                                             By: /s/ VIVEK
GUPTA                                                             Name: Vivek
Gupta    Title: President and CEO WITNESS:    Mastech Digital Alliances, Inc., a
   Pennsylvania corporation /s/ MABEL
KIME                                                             By: /s/ VIVEK
GUPTA                                                             Name: Vivek
Gupta    Title: President and CEO WITNESS:    Mastech Digital Resourcing, Inc.,
a    Pennsylvania corporation /s/ MABEL
KIME                                                             By: /s/ VIVEK
GUPTA                                                             Name: Vivek
Gupta    Title: President and CEO



--------------------------------------------------------------------------------

WITNESS:    Mastech Digital Data, Inc., a    Delaware corporation /s/ MABEL
KIME                                                             By: /s/ VIVEK
GUPTA                                                             Name: Vivek
Gupta    Title: President and CEO

 

WITNESS:    Mastech InfoTrellis, Inc., a    Delaware corporation /s/ MABEL
KIME                                                             By: /s/ VIVEK
GUPTA                                                             Name: Vivek
Gupta    Title: President and CEO WITNESS:    Mastech InfoTrellis Digital, Ltd.,
a    British Columbia corporation /s/ MABEL
KIME                                                             By: /s/ VIVEK
GUPTA                                                             Name: Vivek
Gupta    Title: President and CEO



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

ADMINISTRATIVE AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION, as a

Lender and as Administrative Agent

By: /s/ SCOTT D. COLCOMBE                                 Name: Scott D.
Colcombe Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF

PENNSYLVANIA, as a Lender

By: /s/ MICHAEL COLELLA                                     Name: Michael
Colella Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

NORTHWEST BANK, as a Lender By: /s/ C. FORREST
TEFFT                                     Name: C. Forrest Tefft Title: Senior
Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND LETTER OF CREDIT FEES BASED ON LEVERAGE

RATIO (ALL PRICING AND FEES EXPRESSED IN BASIS POINTS)

 

Level

  

Leverage Ratio

   Letter of
Credit Fee    Revolving
Credit Base
Rate Spread    Term
Facility
Base Rate
Spread    Revolving
Credit Euro-
Rate Spread    Term
Facility
Euro-Rate
Spread    Commitment/Ticking
Fees I    Less than 2.50 to 1.0    150    50    175    150    275    20 II   
Greater than or equal to 2.50 to 1.0 but less than 3.00 to 1.0    175    75   
200    175    300    25 III    Greater than or equal to 3.00 to 1.0    225   
125    250    225    350    30

For purposes of determining the Applicable Margin, the Applicable Letter of
Credit Fee Rate and the Applicable Commitment/Ticking Fee Rate:

(a) As of the Closing Date, the Applicable Margin, the Applicable Letter of
Credit Fee Rate and the Applicable Commitment/Ticking Fee Rate shall be set at
Level II based on the Leverage Ratio computed on such date pursuant to the
Closing Compliance Certificate.

(b) The Applicable Margin, the Applicable Letter of Credit Fee Rate and the
Applicable Commitment/Ticking Fee Rate shall be recomputed as of June 30, 2017
and the end of each fiscal quarter ending thereafter based on the Leverage Ratio
as of such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Letter of Credit Fee Rate or the Applicable Commitment/Ticking Fee
Rate computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 9.3.3 [Certificate of MDI]. If a Compliance Certificate is not delivered
when due in accordance with such Section 9.3.3, then the rates in Level III
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Loan Parties or the
Lenders determine that (i) the Leverage Ratio as calculated by the Loan Parties
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period,



--------------------------------------------------------------------------------

the Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Loan Party under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.7 [Letter of
Credit Subfacility] or Section 5.3 [Interest After Default] or Section 10
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1—Commitments of Lenders and Addresses for Notices to Lenders

 

   

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Amount of
Commitment for
Term Loans      Amount of
Commitment for
Delayed Draw
Term Loans      Commitment      Ratable Share  

Name:

Address:

 

 

 

 

Attention:

Telephone:

Telecopy:

 

PNC Bank, National Association

The Tower at PNC Plaza

300 Fifth Avenue, 13th Floor

Pittsburgh, PA 15222

Scott Colcombe

(412) 762-2149

(412) 762-4718

   $ 19,038,461.54      $ 21,115,384.62      $ 4,846,153.84      $ 45,000,000.00
       69.230769236 % 

Name:

Address:

 

 

Attention:

Telephone:

Telecopy:

 

First National Bank of Pennsylvania

One North Shore

Center, Suite 500

12 Federal Street

Pittsburgh, PA 15212

Michael Colella

(412) 395-2036

(412) 231-3584

   $ 4,230,769.23      $ 4,692,307.69      $ 1,076,923.08      $ 10,000,000.00  
     15.384615382 % 



--------------------------------------------------------------------------------

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

 

Northwest Bank

535 Smithfield St.,

Suite 501

Pittsburgh, PA 15222

C. Forrest Tefft

(412) 325-6216 ext. 3

(412) 325-6250

   $ 4,230,769.23      $ 4,692,307.69      $ 1,076,923.08      $ 10,000,000.00  
     15.384615382 %   

Total

   $ 27,500,000.00      $ 30,500,000.00      $ 7,000,000.00      $ 65,000,000.00
       100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2—Addresses for Notices to Borrowers and Guarantors:

ADMINISTRATIVE AGENT

 

Name:    PNC Bank, National Association Address:    The Tower at PNC Plaza   
300 Fifth Avenue, 13th Floor    Pittsburgh, Pennsylvania 15222 Attention:   
Scott Colcombe Telephone:    (412) 762-2149 Facsimile:    (412) 762-4718 With a
Copy To: Name:    Agency Services, PNC Bank, National Association    Mail Stop:
P7-PFSC-05-W Address:    500 First Avenue    Pittsburgh, PA 15219 Attention:   
Agency Services Telephone:    (412) 768-0423 Facsimile:    (412) 705-2006 With a
Copy To: Name:    Clark Hill PLC Address:    One Oxford Centre    310 Grant
Street, 14th Floor    Pittsburgh, PA 15219-1425 Attention:    Jeffrey J. Conn,
Esq. Telephone:    (412) 394-2324 Facsimile:    (412) 394-2555



--------------------------------------------------------------------------------

BORROWERS:

 

Name:    c/o Mastech Digital, Inc.    1305 Cherrington Parkway #400    Building
210    Coraopolis, Pennsylvania 15108-4355 Attention:    Jack Cronin, Vice
President and Chief Financial Officer Telephone:    (412) 490-7981 Facsimile:   
(412) 494-9272 With a Copy To: Name:    Blank Rome LLP Address:    501 Grant
Street, Suite 850    Pittsburgh, Pennsylvania 15219 Attention:    James J.
Barnes, Esq. Telephone:    (412) 932-2731 Facsimile:    (412) 592-0921
GUARANTOR: Name:    c/o Mastech Digital, Inc.    1305 Cherrington Parkway #400
   Building 210    Coraopolis, Pennsylvania 15108-4355 Attention:    Jack
Cronin, Vice President and Chief Financial Officer Telephone:    (412) 490-7981
Facsimile:    (412) 494-9272



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date (as hereinafter defined) and is entered into by and between
                                 [Insert name of Assignor] (the “Assignor”) and
                                         [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, modified, supplemented or restated, the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

         1.    Assignor:                                          
                                  2.    Assignee:   
                                    
                 [and is an Affiliate /Approved Fund of            
                          [identify Lender]1] 3.    Borrowing Agent:    Mastech
Digital, Inc., a Pennsylvania corporation    4.    Administrative Agent:    PNC
Bank, National Association, as the Administrative Agent under the Credit
Agreement   

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Credit Agreement dated the 13th day of July,
2017, among the Borrowing Agent, each of the other Borrowers party thereto from
time to time, the Guarantors party thereto from time to time, the Lenders party
thereto from time to time, and PNC Bank, National Association, as Administrative
Agent for the Lenders 6.    Assigned Interest:   

 

 

Facility Assigned2

   Aggregate
Amount of
Commitment/
Loans
for all Lenders3      Amount of
Commitment/Loans
Assigned3      Percentage
Assigned of
Commitment/Loans4      $      $        %      $      $        %      $      $  
     %  

 

[7. Trade Date:                                                               
                       ]5

 

8. Effective Date:                                 , 201     [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[INTENTIONALLY LEFT BLANK]

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.; “Revolving
Credit Commitment”, “Term Loan Commitment”, “Delayed Draw Term Loan Commitment”,
etc.).

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

- 2 -



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name:  

 

Title:  

 

 

Consented to and Accepted:
PNC Bank, National Association, as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

[If necessary per terms of Credit Agreement] [Consented to:

Mastech Digital, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

]



--------------------------------------------------------------------------------

[If necessary per terms of Credit Agreement]

[Consented to:

[                  ], as Issuing Lender

By:  

 

Name:  

 

Title:  

]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document (as defined in the Credit
Agreement), (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of any Loan Party, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by any Loan Party, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 9.3.1 [Quarterly Financial Statements]
or Section 9.3.2 [Annual Financial Statements] thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is not incorporated under the laws of the United
States of America or a state thereof, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to its conflict of laws principles.

[INTENTIONALLY LEFT BLANK]

 

- ii -



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

FORM OF

BORROWER JOINDER AND ASSUMPTION AGREEMENT

This Borrower Joinder and Assumption Agreement (“Joinder”) is made this
             day of                      , 20     , by
_                                    , a [limited liability company/limited
partnership/general partnership/corporation] (the “New Borrower”).

Background

Reference is made to (i) that certain Credit Agreement, dated as of July 13,
2017 (as may be amended, modified, supplemented or restated from time to time,
the “Credit Agreement”), by and among Mastech Digital, Inc., a Pennsylvania
corporation (“MDI”), each of the other Borrowers party thereto and each other
Person which joins thereunder as a Borrower (MDI and such other Persons are
each, a “Borrower” and collectively, the “Borrowers”), the Guarantors party
thereto from time to time, the Lenders party thereto from time to time, and PNC
Bank, National Association, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), and (ii) the other Loan Documents referred
to in the Credit Agreement, as the same may be modified, supplemented, amended
or restated.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Borrower becoming a Borrower under the
terms of the Credit Agreement and in consideration of the value of the
synergistic benefits received by New Borrower as a result of becoming affiliated
with Borrowers and the Guarantors, the New Borrower hereby agrees that: (i) on
the date hereof, it shall execute and deliver to the Administrative Agent for
the benefit of the Lenders any applicable documents as set forth in this
Joinder; and (ii) effective as of the date hereof, it hereby is, and shall be
deemed to be, and assumes the obligations of, a “Borrower” and a “Loan Party”
jointly and severally with the existing Borrowers and Loan Parties under the
Credit Agreement, and a “Borrower”, “Loan Party”, “Grantor”, “Company” or
“Pledgor” (or other applicable term), as the case may be, under each of the
other applicable Loan Documents to which the Borrowers or Loan Parties are a
party and agrees that from the date hereof and so long as any Loan or any
Commitment of any Lender shall remain outstanding and until Payment In Full, the
New Borrower shall perform, comply with and be subject to and bound by, jointly
and severally, each of the terms, provisions and waivers of the Credit Agreement
and each of the other applicable Loan Documents which are stated to apply to or
are made by a Borrower, a Loan Party, a Grantor, a Company or a Pledgor (or
other applicable term). Without limiting the generality of the foregoing, the
New Borrower hereby represents and warrants that (i) each of the representations
and warranties with respect to the Borrowers set forth in Section 7 of the
Credit Agreement is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as to the New
Borrower on and as of the date hereof as if made on and as of the date hereof by
the New Borrower (except representations and warranties which relate solely to
an earlier date or time which representations and warranties shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the specific date or times



--------------------------------------------------------------------------------

referred to in said representations and warranties), (ii) the New Borrower has
heretofore received a true and correct copy of the Credit Agreement and each of
the other Loan Documents (including any modifications thereof or supplements or
waivers thereto) as in effect on the date hereof and (iii) that it has read and
reviewed, and hereby acknowledges and agrees to, the terms and conditions set
forth in Section 12.13 [Payment of Debt; Joint and Several Obligations;
Borrowing Agency; Bifurcation of Obligations] of the Credit Agreement.

The New Borrower hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement and each of the other Loan
Documents given by the Borrowers to the Administrative Agent and any of the
Lenders.

The New Borrower and/or the other Loan Parties, as applicable, is simultaneously
delivering to the Administrative Agent the following documents together with
this Joinder required under Section 12.15 [Joinder] of the Credit Agreement.

 

Document [Opinion of Counsel Landlord or other third party waivers Stock (or
equivalent) certificates under Pledge Agreement and related transfer powers Lien
searches Good standing certificates Officer’s Certificate Secretary’s
Certificate (or equivalent thereof)

UCC-Financing Statement naming New Borrower as debtor

 

such other documents as reasonably required by the Administrative Agent
necessary to grant and perfect Prior Security Interests to the Administrative
Agent (for its benefit and for the benefit of the Lenders) in all Collateral
held by such New Borrower] 6

 

 

6  Administrative Agent to identify the full list of documents required pursuant
to Section 12.15 of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

Schedules to Credit Agreement Schedule 1.1(E) Existing Letters of Credit (if
applicable) Schedule 1.1(P) Permitted Liens (if applicable) Schedule 7.1.2
Capitalization; Subsidiaries (mandatory) Schedule 9.2.1 Permitted Indebtedness
(if applicable)

[Note: updates to schedules do not cure any breach of warranties unless
expressly agreed in accordance with the terms of the Credit Agreement]

In furtherance of the foregoing, the New Borrower shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out the provisions and purposes of this Joinder and the other
Loan Documents.

Delivery of an executed counterpart of a signature page of this Joinder by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Joinder.

[INTENTIONALLY LEFT BLANK]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Borrower has duly
executed this Joinder and delivered the same to the Administrative Agent for the
benefit of the Lenders, on the date and year first above written.

 

NEW BORROWER:

 

By:  

 

Name:  

 

Title:  

 

 

Acknowledged and accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

This Guarantor Joinder and Assumption Agreement (“Joinder”) is made this
         day of                     , 20        , by
                                    , a(n)                                 
[limited liability company/limited partnership/general partnership/corporation]
(the “New Guarantor”).

Background

Reference is made to (i) that certain Credit Agreement, dated as of July 13,
2017 (as may be amended, modified, supplemented or restated from time to time,
the “Credit Agreement”), by and among Mastech Digital, Inc., a Pennsylvania
corporation (“MDI”), each of the other Borrowers party thereto from time to
time, the Guarantors party thereto from time to time, the Lenders party thereto
from time to time, and PNC Bank, National Association, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), (ii) those
certain Guaranty Agreements referred to in the Credit Agreement, made by the
Guarantors party thereto and each other Person that joins thereunder as a
guarantor, in favor of the Administrative Agent and the Lenders, and (iii) the
other Loan Documents referred to in the Credit Agreement, as the same may be
modified, supplemented, amended or restated.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the
synergistic benefits received by New Guarantor as a result of becoming
affiliated with the Borrower and the Guarantors, the New Guarantor hereby agrees
that: (i) on the date hereof, it shall execute and deliver to the Administrative
Agent for the benefit of the Lenders any applicable documents as set forth in
this Joinder; and (ii) effective as of the date hereof, it hereby is, and shall
be deemed to be, and assumes the obligations of, a “Guarantor” and a “Loan
Party” jointly and severally with the existing Guarantors and Loan Parties under
the Credit Agreement, a “Guarantor” jointly and severally with the existing
Guarantors under the applicable Guaranty Agreement and a “Guarantor”, “Loan
Party”, “Grantor”, “Company” or “Pledgor” (or other applicable term), as the
case may be, under each of the other applicable Loan Documents to which the
Guarantors or Loan Parties are a party and agrees that from the date hereof and
until Payment In Full, the New Guarantor shall perform, comply with and be
subject to and bound by, jointly and severally, each of the terms, provisions
and waivers of the Credit Agreement, the applicable Guaranty Agreement and each
of the other applicable Loan Documents which are stated to apply to or are made
by a Guarantor, a Loan Party, a Grantor, a Company or a Pledgor (or other
applicable term). Without limiting the generality of the foregoing, the New
Guarantor hereby represents and warrants that (i) each of the representations
and warranties with respect to the Guarantors set forth in Section 7 of the
Credit Agreement is true and correct as to the New Guarantor on and as of the
date hereof as if made on and as of the date hereof by the New Guarantor (except
representations and warranties which relate solely to an earlier date or time
which

 



--------------------------------------------------------------------------------

representations and warranties shall be true and correct on and as of the
specific date or times referred to in said representations and warranties), (ii)
the New Guarantor has heretofore received a true and correct copy of the Credit
Agreement, the Guaranty Agreements and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) as in
effect on the date hereof, and (iii) that it has read and reviewed, and hereby
acknowledges and agrees to, the terms and conditions set forth in Section 12.13
[Payment of Debt; Joint and Several Obligations; Borrowing Agency; Bifurcation
of Obligations] of the Credit Agreement.

The New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Administrative Agent the Credit Agreement and each of the other Loan
Documents given by the Loan Parties to the Administrative Agent and any of the
Lenders.

The New Guarantor and/or the other Loan Parties, as applicable, is
simultaneously delivering to the Administrative Agent the following documents
together with this Joinder required under Section 12.15 [Joinder of Guarantors]
of the Credit Agreement:

 

Document [Opinion of Counsel Landlord or other third party waivers Stock (or
equivalent) certificates under Pledge Agreement and related transfer powers Lien
searches Good standing certificates Officer’s Certificate Secretary’s
Certificate (or equivalent thereof)

UCC-Financing Statement naming New Guarantor as debtor

 

such other documents as reasonably required by the Administrative Agent
necessary to grant and perfect Prior Security Interests to the Administrative
Agent (for its benefit and for the benefit of the Lenders) in all Collateral
held by such New Guarantor] 7

 

 

7  Administrative Agent to identify the full list of documents required pursuant
to Section 12.15 of the Credit Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Schedules to Credit Agreement Schedule 1.1(E) Existing Letters of Credit (if
applicable) Schedule 1.1(P) Permitted Liens (if applicable) Schedule 7.1.2
Capitalization; Subsidiaries (mandatory) Schedule 9.2.1 Permitted Indebtedness
(if applicable)

[Note: updates to schedules do not cure any breach of warranties unless
expressly agreed in accordance with the terms of the Credit Agreement]

In furtherance of the foregoing, the New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be necessary or proper in the opinion of the Administrative Agent to
carry out the provisions and purposes of this Joinder and the other Loan
Documents.

Delivery of an executed counterpart of a signature page of this Joinder by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Joinder.

[INTENTIONALLY LEFT BLANK]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Guarantor has
duly executed this Joinder and delivered the same to the Administrative Agent
for the benefit of the Lenders, on the date and year first above written.

 

NEW GUARANTOR:

 

By:  

 

Name:  

 

Title:  

 

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
                , 20         (the “Effective Date”) by
                                 (the “New Lender”).

Background

Reference is made to the Credit Agreement dated as of July 13, 2017 (as the same
may be modified, supplemented, amended or restated, the “Credit Agreement”), by
and among Mastech Digital, Inc., a Pennsylvania corporation (“MDI”), each of the
other Borrowers party thereto from time to time and each other Person which
joins thereunder as a Borrower (MDI and such other Persons are each, a
“Borrower” and collectively, the “Borrowers”), the Guarantors party thereto from
time to time (the “Guarantors”), the Lenders party thereto from time to time
(the “Lenders”), and PNC Bank, National Association, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms defined in the Credit Agreement are used herein as
defined therein and the rules of construction set forth in Section 1.2 of the
Credit Agreement shall apply to this Joinder.

Agreement

1. In consideration of the Administrative Agent’s consent to the New Lender
becoming a Lender pursuant to Section 2.9 [Increase in Revolving Credit
Commitments] of the Credit Agreement, the New Lender agrees that effective as of
the Effective Date it shall become, and shall be deemed to be, a Lender under
the Credit Agreement and each of the other Loan Documents and agrees that from
the Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender with a
Revolving Credit Commitment under and perform, comply with and be bound by each
of the provisions of the Credit Agreement which are stated to apply to a Lender
with a Revolving Credit Commitment and shall be entitled to the benefits, rights
and remedies set forth therein and in each of the other Loan Documents.

2. The New Lender acknowledges and agrees that the Administrative Agent and each
Lender make no representation or warranty and assume no responsibility with
respect to: (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any of the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant thereto, or (ii) the financial
condition of any Loan Party or the performance or observance by any Loan Party
of any of its or their obligations under the Credit Agreement or any of the
other Loan Documents or any other instrument or document furnished pursuant
thereto.

 



--------------------------------------------------------------------------------

3. The New Lender: (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.3.1 [Quarterly Financial Statements] or
Section 9.3.2 [Annual Financial Statements] thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iii) appoints and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Administrative Agent by the terms thereof, (iv) agrees that
it will become a party to and be bound by the Credit Agreement on the Effective
Date as if it were an original Lender with a Revolving Credit Commitment
thereunder and will have the rights and obligations of a Lender with a Revolving
Credit Commitment thereunder and will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender with a Revolving Credit Commitment, and
(v) specifies as its address for notices the office set forth beneath its name
on the signature pages hereof.

4. Following the execution of this Joinder, it will be delivered to the Loan
Parties and the Administrative Agent for acceptance and for recording by the
Administrative Agent. Upon such acceptance and recording, as of the Effective
Date, (i) the New Lender shall be a party to the Credit Agreement and, to the
extent provided in this Joinder, have the rights and obligations of a Lender
with a Revolving Credit Commitment thereunder and under the Loan Documents, and
(ii) the Revolving Credit Commitment of the New Lender shall be as set forth in
Schedule I hereto.

5. Upon such acceptance and recording from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Notes evidencing the Revolving Credit Loans in respect and to the extent of the
interest of the New Lender assumed hereby, including, all payments of principal,
interest, fees, costs and expenses with respect thereto, as are allocated
ratably to the Lenders.

6. To the extent that any Revolving Credit Loans are outstanding as of the
Effective Date, the New Lender shall make Revolving Credit Loans to the
Borrowers on the Effective Date in an amount such that its share of all
Revolving Credit Loans outstanding (after giving effect to the Revolving Credit
Loans of the New Lender and assuming that no Lender failed to make Revolving
Credit Loans) are in the same proportion as the Revolving Credit Commitment of
the New Lender bears to the Revolving Credit Commitments of all the Lenders
(after giving effect to the Revolving Credit Commitment of the New Lender).

7. This Joinder shall be deemed to be a contract under the Laws of the State of
New York and for all purposes shall be governed by and construed and enforced in
accordance with the laws of the State of New York without regard to its conflict
of laws principles.

8. This Joinder may be signed in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and delivery of executed signature pages hereof by telecopy or
other electronic transmission from one party to another shall constitute
effective and binding execution and delivery of this Joinder by such party.

 

- 2 -



--------------------------------------------------------------------------------

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) share ratably in all Revolving Credit Loans
borrowed by the US Revolving Borrowers and Canadian Revolving Borrowers, as
applicable, on and after the Effective Date; (B) participate in all new
Revolving Credit Loans at the Base Rate Option and at the Euro-Rate Option
borrowed by the US Revolving Borrowers and Canadian Revolving Borrowers, as
applicable, on and after the Effective Date according to its ratable share of
the Revolving Credit Commitments; and (C) participate in all Letters of Credit
outstanding on the Effective Date and issued by the Issuing Lender thereafter
according to its ratable share of the Revolving Credit Commitments.

[SIGNATURE PAGE FOLLOWS]

 

 

- 3 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[ADDITIONAL LENDER]

By:  

 

Name:  

 

Title:  

 

Address for Notices:

 

 

 

 

 

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

BORROWING AGENT: MASTECH DIGITAL, INC.

By:  

 

Name:  

 

Title:  

 

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments of New Lender After Giving Effect to

the Lender Joinder and Assumption Agreement

 

Lender

   Amount of Commitment
for Revolving Credit
Loans



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

FORM OF

REVOLVING CREDIT NOTE

 

$                             Pittsburgh, Pennsylvania    ________ __, 20__

FOR VALUE RECEIVED, the undersigned and each other Person (as defined in the
Credit Agreement (as hereinafter defined)) that joins hereunder as a Revolving
Borrower (as defined in the Credit Agreement) (the undersigned and such other
Persons are each, a “Borrower” and collectively, jointly and severally, the
“Borrowers”), jointly and severally hereby promise to pay to the order of
                                 (“Holder”), the lesser of (i) the principal sum
of                                  and         /100 Dollars
($                            ) (or the Dollar Equivalent of such amount as
provided in the Credit Agreement) or (ii) the aggregate unpaid principal balance
of all Revolving Credit Loans made by Holder to the Borrowers pursuant to
Section 2.1.1 [Revolving Credit Loans] of that certain Credit Agreement, dated
July 13, 2017 (as may be amended, modified, supplemented or restated from time
to time, the “Credit Agreement”), by and among the Borrowers, each of the other
borrowers party thereto from time to time, the Guarantors (as defined the Credit
Agreement) party thereto from time to time, the Lenders (as defined in the
Credit Agreement) party thereto from time to time, and PNC Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), payable on the Maturity Date or as otherwise provided
in the Credit Agreement. All capitalized terms used herein shall, unless
otherwise defined herein, have the same meanings given to such terms in the
Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowing Agent pursuant to Section 5.1.1 [Revolving Credit Interest Rate
Options; Swing Line Interest Rate] of, or as otherwise provided in, the Credit
Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Revolving Credit Loans evidenced
by this Revolving Credit Note (this “Revolving Credit Note”) at a rate per annum
specified by Section 5.3 [Interest After Default] of, or as otherwise provided
in, the Credit Agreement. Such interest rate will accrue before and after any
judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in Section 6.5 [Interest
Payment Dates] of the Credit Agreement and on the Maturity Date.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

 



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office, in the same currency (whether Dollars or
Canadian Dollars) in which such Revolving Credit Loans evidenced by this
Revolving Credit Note were made, in immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

Each Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Revolving Credit Note.

EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE HOLDER TO ACCEPT THIS
REVOVLING CREDIT NOTE AND MAKE THE REVOLVING CREDIT LOANS.

This Revolving Credit Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
Holder, the Administrative Agent and the Lenders and their respective successors
and assigns. This Revolving Credit Note may be enforced by Holder or its
respective successors or assigns. All references herein to the “Borrowers”,
“Holder”, the “Administrative Agent” and the “Lenders” shall be deemed to apply
to the Borrowers, Holder, the Administrative Agent and the Lenders,
respectively, and their respective successors and assigns.

This Revolving Credit Note shall be deemed to be a contract under the Laws of
the State of New York without regard to its conflict of laws principles.

Upon the execution and delivery by any Person of a joinder or similar agreement
to become a “Revolving Borrower” under the Credit Agreement, such Person shall
become a “Borrower” under this Revolving Credit Note with the same force and
effect as if it were originally a party to this Revolving Credit Note and named
as “Borrower” on the signature pages hereto.

 

- 3 -



--------------------------------------------------------------------------------

Holder may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Revolving Credit Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release Holder from its obligations under any of the Loan Documents.

The liability of the Canadian Revolving Borrowers under this Revolving Credit
Note is subject to the provisions of Section 12.13.2 [Canadian Revolving
Borrowers] of the Credit Agreement. Notwithstanding anything to the contrary set
forth in this Revolving Credit Note, no Canadian Revolving Borrower shall have
any liability with respect to a Revolving Credit Loan made to a US Revolving
Borrower, any Letters of Credit issued for the account of a US Loan Party or
other Obligation for which a US Loan Party is the primary obligor.

Delivery of an executed counterpart of a signature page of this Revolving Credit
Note by facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be
effective as delivery of a manually executed counterpart of this Revolving
Credit Note.

[INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Revolving Credit Note as
of the day and year first above written.

 

BORROWERS: Mastech Digital, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

Mastech Digital Technologies, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

Mastech Digital Alliances, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

Mastech Digital Resourcing, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Mastech InfoTrellis, Inc., a Delaware corporation

By:  

 

Name:  

 

Title:  

]

Mastech InfoTrellis Digital, Ltd., a British Columbia, Canada corporation

By:  

 

Name:  

 

Title:  

 

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

FORM OF

SWING LOAN NOTE

 

$3,000,000.00    Pittsburgh, Pennsylvania    July 13, 2017

FOR VALUE RECEIVED, the undersigned and each other Person (as defined in the
Credit Agreement (as hereinafter defined)) that joins hereunder as a US
Revolving Borrower (as defined in the Credit Agreement) (the undersigned and
such other Persons are each, a “Borrower” and collectively, jointly and
severally, the “Borrowers”), jointly and severally hereby promise to pay to the
order of PNC Bank, National Association (“PNC Bank”) the lesser of (i) the
principal sum of Three Million and 00/100 Dollars ($3,000,000.00) or (ii) the
aggregate unpaid principal balance of all Swing Loans made by PNC Bank to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] of that certain
Credit Agreement, dated of even date herewith (as may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among the Borrowers, each of the other borrowers party thereto from time to
time, the Guarantors (as defined the Credit Agreement) party thereto from time
to time, the Lenders (as defined in the Credit Agreement) party thereto from
time to time, and PNC Bank, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), payable on the
Maturity Date or as otherwise provided in the Credit Agreement. All capitalized
terms used herein shall, unless otherwise defined herein, have the same meanings
given to such terms in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified
pursuant to Section 5.1.1 [Revolving Credit Interest Rate Options; Swing Line
Interest Rate] of, or as otherwise provided in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Swing Loans evidenced by this
Swing Loan Note (this “Swing Note”) at a rate per annum specified by Section 5.3
[Interest After Default] of, or as otherwise provided in, the Credit Agreement.
Such interest rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Swing Note
will be payable on the dates set forth in Section 6.5 [Interest Payment Dates]
of the Credit Agreement and on the Maturity Date.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

 



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office, in lawful money of the United States of
America in immediately available funds.

This Swing Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement, among other things, contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayment in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified.

Each Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Note.

EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR THE HOLDER TO ACCEPT THIS NOTE AND MAKE
THE SWING LOANS.

This Swing Note shall bind the Borrowers and their respective successors and
assigns, and the benefits hereof shall inure to the benefit of PNC Bank, the
Administrative Agent and the Lenders and their respective successors and
assigns. This Swing Note may be enforced by PNC Bank or its respective
successors or assigns. All references herein to the “Borrowers”, “PNC Bank”, the
“Administrative Agent” and the “Lenders” shall be deemed to apply to the
Borrowers, PNC Bank, the Administrative Agent and the Lenders, respectively, and
their respective successors and assigns.

This Swing Note shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles.

Upon the execution and delivery by any Person of a joinder or similar agreement
to become a “US Revolving Borrower” under the Credit Agreement, such Person
shall become a “Borrower” under this Swing Note with the same force and effect
as if it were originally a party to this Swing Note and named as “Borrower” on
the signature pages hereto.

 

- 8 -



--------------------------------------------------------------------------------

PNC Bank may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Swing Note to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. § 341. No such pledge or enforcement thereof shall release PNC Bank
from its obligations under any of the Loan Documents.

Delivery of an executed counterpart of a signature page of this Swing Note by
facsimile or e mail (in “pdf”, “tif “ or similar format) shall be effective as
delivery of a manually executed counterpart of this Swing Note.

[INTENTIONALLY LEFT BLANK]

 

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Swing Note as of the day
and year first above written.

 

BORROWERS: Mastech Digital, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

Mastech Digital Technologies, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

Mastech Digital Alliances, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

Mastech Digital Resourcing, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

Mastech InfoTrellis, Inc., a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(3)

FORM OF

TERM NOTE

 

$                                      
                                                                      
Pittsburgh, Pennsylvania                         , 20    

FOR VALUE RECEIVED, the undersigned and each other Person (as defined in the
Credit Agreement (as hereinafter defined)) that joins hereunder as an
Acquisition Borrower (as defined in the Credit Agreement) (the undersigned and
such other Persons are each, a “Borrower” and collectively, jointly and
severally, the “Borrowers”), jointly and severally hereby promise to pay to the
order of                                  (“Holder”), the principal sum of
                                 and     /100 Dollars
($                            ), which shall be payable to Holder in the amounts
and on the dates set forth in that certain Credit Agreement, dated July 13, 2017
(as may be amended, modified, supplemented or restated from time to time, the
“Credit Agreement”), by and among the Borrowers, each of the other borrowers
party thereto from time to time, the Guarantors (as defined the Credit
Agreement) party thereto from time to time, the Lenders (as defined in the
Credit Agreement) party thereto from time to time, and PNC Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein shall, unless
otherwise defined herein, have the same meanings given to such terms in the
Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowing Agent pursuant to Section 5.1.2 [Term Loan Interest Rate Options]
of, or as otherwise provided in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Term Loans evidenced by this
Term Note (this “Term Note”) at a rate per annum specified by Section 5.3
[Interest After Default] of, or as otherwise provided in, the Credit Agreement.
Such interest rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Term Note
will be payable on the dates set forth in Section 6.5 [Interest Payment Dates]
of the Credit Agreement and on the Maturity Date.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office, in lawful money of the United States of
America in immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

Each Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Term Note.

EACH BORROWER HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS TERM NOTE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE HOLDER HAS BEEN INDUCED TO ACCEPT THIS TERM NOTE AND TO MAKE THE TERM
LOANS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS TERM NOTE.

This Term Note shall bind the Borrowers and their respective successors and
assigns, and the benefits hereof shall inure to the benefit of Holder, the
Administrative Agent and the Lenders and their respective successors and
assigns. This Term Note may be enforced by Holder or its respective successors
or assigns. All references herein to the “Borrowers”, “Holder”, the
“Administrative Agent” and the “Lenders” shall be deemed to apply to the
Borrowers, Holder, the Administrative Agent and the Lenders, respectively, and
their respective successors and assigns.

Upon the execution and delivery by any Person of a joinder or similar agreement
to become an “Acquisition Borrower” under the Credit Agreement, such Person
shall become a “Borrower” under this Term Note with the same force and effect as
if it were originally a party to this Term Note and named as “Borrower” on the
signature pages hereto.

This Term Note shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles.

 

- 12 -



--------------------------------------------------------------------------------

Holder may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Term Note to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. § 341. No such pledge or enforcement thereof shall release Holder from
its obligations under any of the Loan Documents.

Delivery of an executed counterpart of a signature page of this Term Note by
facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be effective as
delivery of a manually executed counterpart of this Term Note.

[INTENTIONALLY LEFT BLANK]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Term Note as of the day
and year first above written.

 

BORROWERS: Mastech Digital Data, Inc., a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Mastech InfoTrellis, Inc., a Delaware corporation

By:  

 

Name:  

 

Title:  

]



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(4)

FORM OF

DELAYED DRAW TERM NOTE

 

$                                                                               
              Pittsburgh, Pennsylvania                         , 20    

FOR VALUE RECEIVED, the undersigned and each other Person (as defined in the
Credit Agreement (as hereinafter defined)) that joins hereunder as an
Acquisition Borrower (as defined in the Credit Agreement) (the undersigned and
such other Persons are each, a “Borrower” and collectively, jointly and
severally, the “Borrowers”), jointly and severally hereby promise to pay to the
order of                          (“Holder”), the lesser of (i) the principal
sum of                              and         /100 Dollars
($                        ) or (ii) the aggregate unpaid principal balance of
all Delayed Draw Term Loans made by Holder to the Borrowers pursuant to
Section 4.1 [Delayed Draw Term Loan Commitments] of that certain Credit
Agreement, dated July 13, 2017 (as may be amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), by and among the Borrowers,
each of the other borrowers party thereto from time to time, the Guarantors (as
defined the Credit Agreement) party thereto from time to time, the Lenders (as
defined in the Credit Agreement) party thereto from time to time, and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), which shall be payable to Holder in the amounts and
on the dates set forth in that certain Credit Agreement. All capitalized terms
used herein shall, unless otherwise defined herein, have the same meanings given
to such terms in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowing Agent pursuant to Section 5.1.2 [Term Loan Interest Rate Options]
of, or as otherwise provided in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Delayed Draw Term Loans
evidenced by this Delayed Draw Term Note (this “Delayed Draw Term Note”) at a
rate per annum specified by Section 5.3 [Interest After Default] of, or as
otherwise provided in, the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Delayed Draw
Term Note will be payable on the dates set forth in Section 6.5 [Interest
Payment Dates] of the Credit Agreement and on the Maturity Date.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office, in lawful money of the United States of
America in immediately available funds.

This Delayed Draw Term Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

Each Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Delayed Draw Term Note.

EACH BORROWER HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DELAYED
DRAW TERM NOTE (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE HOLDER HAS BEEN INDUCED TO ACCEPT THIS DELAYED DRAW
TERM NOTE AND TO MAKE THE DELAYED DRAW TERM LOANS BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS DELAYED DRAW TERM NOTE.

This Delayed Draw Term Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
Holder, the Administrative Agent and the Lenders and their respective successors
and assigns. This Delayed Draw Term Note may be enforced by Holder or its
respective successors or assigns. All references herein to the “Borrowers”,
“Holder”, the “Administrative Agent” and the “Lenders” shall be deemed to apply
to the Borrowers, Holder, the Administrative Agent and the Lenders,
respectively, and their respective successors and assigns.

This Delayed Draw Term Note shall be deemed to be a contract under the Laws of
the State of New York without regard to its conflict of laws principles.

 

- 16 -



--------------------------------------------------------------------------------

Upon the execution and delivery by any Person of a joinder or similar agreement
to become an “Acquisition Borrower” under the Credit Agreement, such Person
shall become a “Borrower” under this Delayed Draw Term Note with the same force
and effect as if it were originally a party to this Delayed Draw Term Note and
named as “Borrower” on the signature pages hereto.

Holder may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Delayed Draw Term Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release Holder from its obligations under any of the Loan Documents.

Delivery of an executed counterpart of a signature page of this Delayed Draw
Term Note by facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be
effective as delivery of a manually executed counterpart of this Delayed Draw
Term Note.

[INTENTIONALLY LEFT BLANK]

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Delayed Draw Term Note
as of the day and year first above written.

 

BORROWERS: Mastech Digital Data, Inc., a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Mastech InfoTrellis, Inc., a Delaware corporation

By:  

 

Name:  

 

Title:  

]



--------------------------------------------------------------------------------

EXHIBIT 2.4.1

FORM OF

LOAN REQUEST

 

TO: PNC Bank, National Association, as Administrative Agent

PNC Firstside Center

500 First Avenue, 4th Floor

Mail Stop: P7-PFSC-05-W

Pittsburgh, PA 15219

Telephone No.: (412) 807-7859

Facsimile No.: (412) 762-8672

Attention: Agency Services

 

FROM: Mastech Digital, Inc., a Pennsylvania corporation (the “Borrowing Agent”)

 

RE: Credit Agreement (as it may be amended, modified, supplemented or restated,
the “Credit Agreement”), dated July 13, 2017, by and among Mastech Digital,
Inc., each of the other Borrowers (as defined in the Credit Agreement) party
thereto from time to time, the Guarantors (as defined in the Credit Agreement)
party thereto from time to time, the Lenders (as defined in the Credit
Agreement) party thereto from time to time and PNC Bank, National Association,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

1.1 Pursuant to Section 2.4.1 [Loan Requests] and Section 5.2 [Interest Periods]
of the Credit Agreement, the undersigned irrevocably requests [check one box
under 1(a) below and fill in blank space next to the box as appropriate]:

 

1.(a)    ☐    New Revolving Credit Loans in Dollars, OR    ☐    Renewal of the
Euro-Rate Option applicable to outstanding Revolving Credit Loans in Dollars,
originally made on                                 , OR    ☐    Conversion of
the Base Rate Option applicable to outstanding Revolving Credit Loans in Dollars
originally made on                             , to Loans to which the Euro-Rate
Option applies, OR    ☐    Conversion of the Euro-Rate Option applicable to
outstanding Revolving Credit Loans in Dollars originally made on
                        , to Loans to which the Base Rate Option applies, OR   
☐    New Revolving Credit Loans in Canadian Dollars, OR



--------------------------------------------------------------------------------

☐    Renewal of the Euro-Rate Option applicable to an outstanding Revolving
Credit Loan in Canadian Dollars, originally made on
                                , OR ☐    New Term Loan (applicable on the
Closing Date only), OR ☐    Renewal of the Euro-Rate Option applicable to an
outstanding portion of the Term Loan originally made on
                                , OR ☐    Conversion of the Base Rate Option
applicable to an outstanding portion of Term Loan originally made on
                         to a Loan to which the Euro-Rate Option applies, OR ☐
   Conversion of the Euro-Rate Option applicable to an outstanding portion of
the Term Loan originally made on                          to a Loan to which the
Base Rate Option applies.

SUCH NEW, RENEWED OR CONVERTED LOANS SHALL BEAR INTEREST:

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

 

1.(b)(i)    ☐    Under the Base Rate Option. Such Loans shall have a Borrowing
Date of                              (which date shall be (i) on the Business
Day of receipt by the Administrative Agent of this Loan Request for making new
Revolving Credit Loans or Term Loans to which the Base Rate Option applies, or
(ii) on the last day of the preceding Interest Period if Loans to which the
Euro-Rate Option applies are being converted to Loans to which the Base Rate
Option applies; provided, in each case, that the Administrative Agent receives
this Loan Request prior to 2:00 p.m., Eastern Time, on such day), OR (ii)    ☐
   Under the Euro-Rate Option. Such Loans shall have a Borrowing Date of
                                              (which date shall be (a) at least
three (3) Business Days subsequent to the Business Day of receipt by the
Administrative Agent by 2:00 p.m., Eastern Time, of this Loan Request for making
new Loans in Dollars to which the Euro-Rate Option applies, renewing Loans in
Dollars to which the Euro-Rate Option applies, or converting Loans to which the
Base Rate Option applies, to Loans in Dollars to which the Euro-Rate Option
applies, or (b) four (4) Business Days subsequent to the Business Day of receipt
by the Administrative Agent by 2:00 p.m., Eastern Time, of this Loan Request for
making a new Revolving Credit Loan in Canadian Dollars or renewing a Revolving
Credit Loan in Canadian Dollars to which the Euro-Rate Option applies).

 

2.    Such Loans are for the account of the [check one box below]:    ☐    the
US Revolving Borrowers, OR    ☐    the Canadian Revolving Borrowers, OR    ☐   
the Acquisition Borrowers (in the case of the Term Loan).

 

- 20 -



--------------------------------------------------------------------------------

  3. Such Loans are in the aggregate principal amount of $                    
or the aggregate principal amount to be renewed or converted is
$                     [for each Borrowing Tranche to which the Euro-Rate Option
applies in integral multiples of Five Hundred Thousand and 00/100 Dollars
($500,000.00) (or the Dollar Equivalent thereof) and not less than One Million
and 00/100 Dollars ($1,000,000.00) (or the Dollar Equivalent thereof), and for
each Borrowing Tranche to which the Base Rate Option applies, in integral
multiples of Five Hundred Thousand and 00/100 Dollars ($500,000.00) and not less
than One Million and 00/100 Dollars ($1,000,000.00)].

 

  4. [Check if applicable as this paragraph A.4 only applies if the Borrowing
Agent is selecting a Revolving Credit Loan in Canadian Dollars]: ☐ Such
Revolving Credit Loan shall be made in Canadian Dollars.

 

  5. Such Loans shall have an Interest Period of [                     Months]
[one (1), two (2), three (3) or six (6) Months (and, if agreed to by all Lenders
(other than a Defaulting Lender), twelve (12) Months; this paragraph A.5 only
applies if the Borrowing Agent is selecting the Euro-Rate Option].8

 

1.2 As of the date hereof and the date of making of the above-requested Loans
(and after giving effect thereto): all of the Loan Parties’ representations and
warranties contained in the Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
such date (except representations and warranties which expressly relate solely
to an earlier date or time, which representations and warranties shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the specific dates or times referred
to therein); no Event of Default or Potential Default has occurred and is
continuing; and the making of any Loan shall not cause (i) the aggregate amount
of the Revolving Credit Loans from any Lender to exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations, (ii) the Revolving Facility Usage to
exceed the Revolving Credit Commitments, (iii) the US Revolving Facility Usage
to exceed the US Borrowing Base, or (iv) the Canadian Revolving Facility Usage
to exceed the lesser of (a) the Canadian Sublimit Amount or (b) the Canadian
Borrowing Base.

 

1.3 The undersigned hereby irrevocably requests [check one box below and fill in
blank space next to the box as appropriate]:

☐ Funds to be deposited into PNC Bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$                        , OR

☐ Funds to be wired per the following wire instructions:

Amount of Wire Transfer: $                                             

 

 

8  With respect to Revolving Credit Loans made in Canadian Dollars, the
Borrowing Agent may only request an Interest Period of one (1) Month.

 

- 21 -



--------------------------------------------------------------------------------

Bank Name:                                       
                                                          

ABA:                                          
                                                                  

Account Number:                                          
                                                

Account Name:                                          
                                                    

Reference:                                          
                                                            

☐ Funds to be wired per the attached Funds Flow (multiple wire transfers)

[INTENTIONALLY LEFT BLANK]

 

- 22 -



--------------------------------------------------------------------------------

The undersigned certifies to the Administrative Agent and the Lenders as to the
accuracy of the foregoing.

 

BORROWING AGENT: Mastech Digital, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.4.2

FORM OF

SWING LOAN REQUEST

 

TO: PNC Bank, National Association, as Administrative Agent

PNC Firstside Center

500 First Avenue, 4th Floor

Mail Stop: P7-PFSC-05-W

Pittsburgh, PA 15219

Telephone No.: (412) 807-7859

Facsimile No.: (412) 762-8672

Attention: Agency Services

 

FROM: Mastech Digital, Inc., a Pennsylvania corporation (the “Borrowing Agent”)

RE: Credit Agreement (as it may be amended, modified, supplemented or restated,
the “Credit Agreement”), dated July 13, 2017, by and among Mastech Digital,
Inc., each of the other Borrowers (as defined in the Credit Agreement) party
thereto from time to time, the Guarantors (as defined in the Credit Agreement)
party thereto from time to time, the Lenders (as defined in the Credit
Agreement) party thereto from time to time and PNC Bank, National Association,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

1.4 Pursuant to Section 2.4.2 [Swing Loan Requests] of the Credit Agreement, the
undersigned, on behalf of the US Revolving Borrowers, irrevocably requests:

 

  1. New Swing Loans. Such Swing Loan shall have a Borrowing Date of
                                 (which date shall be the Business Day of
receipt by the Administrative Agent by 2:00 p.m., Eastern Time, of this Swing
Loan Request for making a new Swing Loan).

 

  2. Such Swing Loan is in the principal amount of
$                                     [in a principal amount not less than One
Hundred Thousand and 00/100 Dollars ($100,000.00)].

 

1.5

As of the date hereof and the date of making of the above-requested Loans (and
after giving effect thereto): all of the Loan Parties’ representations and
warranties contained in the Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
such date (except representations and warranties which expressly relate solely
to an earlier date or time, which representations and warranties shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the specific dates or times



--------------------------------------------------------------------------------

  referred to therein); no Event of Default or Potential Default has occurred
and is continuing or shall exist; and the making of any Swing Loan shall not
cause (i) the aggregate amount of the Revolving Credit Loans from any Lender to
exceed such Lender’s Revolving Credit Commitment minus such Lender’s Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations, (ii) the
Revolving Facility Usage to exceed the Revolving Credit Commitments, (iii) the
US Revolving Facility Usage to exceed the US Borrowing Base, or (iv) the
aggregate amount of the Swing Loans to exceed to the Swing Loan Commitment.

 

1.6 The undersigned hereby irrevocably requests [check one box below and fill in
blank space next to the box as appropriate]:

☐ Funds to be deposited into a PNC Bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$                        , OR

☐ Funds to be wired per the following wire instructions:

Amount of Wire Transfer : $                                                  

Bank Name:                                         
                                  

ABA:                                         
                                              

Account Number:                                         
                          

Account Name:                                         
                              

Reference:                                         
                                      

☐ Funds to be wired per the attached Funds Flow (multiple wire transfers)

[INTENTIONALLY LEFT BLANK]

 

- 25 -



--------------------------------------------------------------------------------

The undersigned certifies to the Administrative Agent and the Lenders as to the
accuracy of the foregoing.

 

BORROWING AGENT: Mastech Digital, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 4.4

FORM OF

DELAYED DRAW TERM LOAN REQUEST

 

TO: PNC Bank, National Association, as Administrative Agent

PNC Firstside Center

500 First Avenue, 4th Floor

Mail Stop: P7-PFSC-05-W

Pittsburgh, PA 15219

Telephone No.: (412) 807-7859

Facsimile No.: (412) 762-8672

Attention: Agency Services

 

FROM: Mastech Digital, Inc., a Pennsylvania corporation (the “Borrowing Agent”)

 

RE: Credit Agreement (as it may be amended, modified, supplemented or restated,
the “Credit Agreement”), dated July 13, 2017, by and among Mastech Digital,
Inc., each of the other Borrowers (as defined in the Credit Agreement) party
thereto from time to time, the Guarantors (as defined in the Credit Agreement)
party thereto from time to time, the Lenders (as defined in the Credit
Agreement) party thereto from time to time and PNC Bank, National Association,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

1.7 Pursuant to Section 4.4 [Delayed Draw Term Loan Requests] and Section 5.2
[Interest Periods] of the Credit Agreement, the undersigned, on behalf of the
Acquisition Borrowers, irrevocably requests [check one box under 1(a) below and
fill in blank space next to the box as appropriate]:

 

1.(a)    ☐    New Delayed Draw Term Loans, OR    ☐    Renewal of the Euro-Rate
Option applicable to an outstanding Delayed Draw Term Loan originally made on
                        , OR    ☐    Conversion of the Base Rate Option
applicable to an outstanding Delayed Draw Term Loan originally made on
                            , to Loans to which the Euro-Rate Option applies, OR
   ☐    Conversion of the Euro-Rate Option applicable to an outstanding Delayed
Draw Term Loan originally made on                         , to Loans to which
the Base Rate Option applies.



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED LOANS SHALL BEAR INTEREST:

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

 

  1.(b) Such Loans shall have a Borrowing Date of                             
(which date shall be at least three (3) Business Days subsequent to the Business
Day of receipt by the Administrative Agent by 10:00 a.m., Eastern Time, of this
Delayed Draw Term Loan Request for making new Delayed Draw Term Loans, or the
conversion to or the renewal of the Euro-Rate Option for any Delayed Draw Term
Loan.

 

  2. Such Loans are in the aggregate principal amount of
$                                 or the aggregate principal amount to be
renewed or converted is $                             [for each Borrowing
Tranche to which the Euro-Rate Option applies in integral multiples of One
Million and 00/100 Dollars ($1,000,000.00) and not less than One Million and
00/100 Dollars ($1,000,000.00), and for each Borrowing Tranche to which the Base
Rate Option applies, in integral multiples of One Million and 00/100 Dollars
($1,000,000.00) and not less than One Million and 00/100 Dollars
($1,000,000.00)].

 

  3. Such Loans shall have an Interest Period of [                 Months] [one
(1), two (2), three (3) or six (6) Months (and, if agreed to by all Lenders
(other than a Defaulting Lender), twelve (12) Months; this paragraph A.3 only
applies if the Borrowing Agent is selecting the Euro-Rate Option].

 

1.8 As of the date hereof and the date of making of the above-requested Loans
(and after giving effect thereto): all of the Loan Parties’ representations and
warranties contained in the Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
such date (except representations and warranties which expressly relate solely
to an earlier date or time, which representations and warranties shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the specific dates or times referred
to therein); no Event of Default or Potential Default has occurred and is
continuing; and the making of any Delayed Draw Term Loan shall not cause (i) the
aggregate amount of the Delayed Draw Term Loans from any Lender to exceed such
Lender’s Delayed Draw Term Loan Commitment, and (ii) the aggregate amount of the
Delayed Draw Term Loans from all Lenders to exceed the Delayed Draw Term Loan
Commitments.

 

1.9 The undersigned hereby irrevocably requests [check one box below and fill in
blank space next to the box as appropriate]:

☐ Funds to be deposited into PNC Bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$                        , OR

☐ Funds to be wired per the following wire instructions:

Amount of Wire Transfer: $                                          
                   

 

- 28 -



--------------------------------------------------------------------------------

Bank Name:                                         
                                    

ABA:                                          
                                              

Account Number:                                         
                            

Account Name:                                         
                                

Reference:                                         
                                        

☐ Funds to be wired per the attached Funds Flow (multiple wire transfers)

[INTENTIONALLY LEFT BLANK]

 

- 29 -



--------------------------------------------------------------------------------

The undersigned certifies to the Administrative Agent and the Lenders as to the
accuracy of the foregoing.

 

BORROWING AGENT: Mastech Digital, Inc., a Pennsylvania corporation

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 6.9.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 13, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mastech Digital, Inc., a Pennsylvania corporation (the
“MDI”), each of the other Borrowers (as defined therein) party thereto from time
to time, the Guarantors (as defined therein) party thereto from time to time,
the Lenders (as defined therein) party thereto from time to time and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

Pursuant to the provisions of Section 6.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowing Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowing Agent and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Borrowing Agent and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 6.9.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 13, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mastech Digital, Inc., a Pennsylvania corporation (the
“MDI”), each of the other Borrowers (as defined therein) party thereto from time
to time, the Guarantors (as defined therein) party thereto from time to time,
the Lenders (as defined therein) party thereto from time to time and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

Pursuant to the provisions of Section 6.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 6.9.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 13, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mastech Digital, Inc., a Pennsylvania corporation (the
“MDI”), each of the other Borrowers (as defined therein) party thereto from time
to time, the Guarantors (as defined therein) party thereto from time to time,
the Lenders (as defined therein) party thereto from time to time and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

Pursuant to the provisions of Section 6.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

 

Title:

 

 

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 6.9.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 13, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mastech Digital, Inc., a Pennsylvania corporation (the
“MDI”), each of the other Borrowers (as defined therein) party thereto from time
to time, the Guarantors (as defined therein) party thereto from time to time,
the Lenders (as defined therein) party thereto from time to time and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

Pursuant to the provisions of Section 6.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowing Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowing Agent and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrowing Agent and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:  

 

 

Name:

 

Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 9.2.6

FORM OF

ACQUISITION COMPLIANCE CERTIFICATE

                                                                      ,
20        

PNC Bank, National Association, as Administrative Agent

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of July 13, 2017, by and among Mastech
Digital, Inc., a Pennsylvania corporation (“MDI”), each of the other Borrowers
party thereto from time to time, each of the Guarantors (as defined therein)
party thereto from time to time, PNC Bank, National Association (“PNC Bank”) and
various other financial institutions from time to time party thereto (PNC Bank
and such other financial institutions are each a “Lender” and collectively, the
“Lenders”) and PNC Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (as may be amended, modified, supplemented
or restated from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

                                                  [insert name of applicable
Loan Party] intends to enter into a Permitted Acquisition with
                                     [enter name of the target company] pursuant
to which                                               [insert name of
applicable Loan Party] will                                      [provide a
brief description of the transactions contemplated by such Permitted
Acquisition, including without limitation the dollar amount of such Permitted
Acquisition]. This Certificate is delivered to the Administrative Agent in
accordance with Section 9.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] of the Credit Agreement. I, the
                                                  [Chief Executive
Officer/President/Chief Financial Officer] of the Borrowing Agent, do hereby
certify, solely in my capacity as an officer of the Borrowing Agent and not in
my individual capacity, as of                         , 20        , which is at
least five (5) days prior to any Permitted Acquisition (the “Report Date”), as
follows:

2. The representations and warranties of the Loan Parties contained in Section 5
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though such representations and warranties had
been made on and as of the Report Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of the specific dates
or times referred to therein). The Loan Parties are in compliance with, and
since the date of the previously delivered Compliance Certificate have performed
and complied with all covenants and conditions contained in the Credit
Agreement.



--------------------------------------------------------------------------------

3. No Event of Default or Potential Default exists on the Report Date; no Event
of Default or Potential Default has occurred or is continuing since the date of
the previously delivered Compliance Certificate; no Event of Default or
Potential Default shall exist immediately prior to and after giving effect to
such Permitted Acquisition; no Material Adverse Change has occurred since the
date of the previously delivered Compliance Certificate; and no event has
occurred or is continuing since the date of the previously delivered Compliance
Certificate that may reasonably be expected to result in a Material Adverse
Change.

[NOTE: If any Event of Default, Potential Default, Material Adverse Change or
event which may reasonably be expected to result in a Material Adverse Change
has occurred or is continuing, set forth on an attached sheet the nature thereof
and the action which the Loan Parties have taken, are taking or propose to take
with respect thereto.]

4. Undrawn Availability. After giving effect to such Permitted Acquisition,
Undrawn Availability9 is $                      .        .

Under Section 9.2.6(vi)(E)(ii) of the Credit Agreement, Undrawn Availability is
required to be at least than Five Million and 00/100 Dollars ($5,000,000.00).
Therefore, the Loan Parties                          [will/will not] be in
compliance with Section 9.2.6(vi)(E)(ii) of the Credit Agreement after giving
effect to such Permitted Acquisition.

5. Maximum Leverage Ratio. After giving effect to such Permitted Acquisition
(including in such computation Indebtedness or other liabilities assumed or
incurred in connection with such Permitted Acquisition), the Leverage Ratio is
                     to 1.0 for the period equal to the four (4) consecutive
fiscal quarters most recently ended on or prior to the Report Date for which
financial statements are available.

The Leverage Ratio shall be computed as follows:

(A) Total Funded Debt (after giving effect to such Permitted Acquisition) on the
last day of the fiscal quarter most recently ended for which financial
statements are available equals $                                , and is
computed as follows:

 

 

9  Undrawn Availability means, as of any date of determination, an amount equal
to (a) the lesser of (i) the Borrowing Base or (ii) the Revolving Credit
Commitments, minus (b) the sum of (i) the Revolving Facility Usage plus (ii) all
amounts due and owing to any Revolving Borrower’s trade creditors which are
outstanding beyond normal trade terms, plus (iii) fees and expenses then due
from the Revolving Borrowers hereunder which have not been paid or charged to
the account of the Revolving Borrowers.

 

- 36 -



--------------------------------------------------------------------------------

  

1.1.1

   all Indebtedness representing borrowed money, including both current and long
term portion thereof      $___________   plus            

1.1.2

   Capital Lease Obligations      $___________   plus            

1.1.3

   reimbursement obligations under letters of credit      $___________   plus   
        

1.1.4

   obligations under any Swap (excluding net obligations under a Swap (exclusive
of any mark to market adjustment not requiring any actual cash payment or
settlement))      $___________   plus            

1.1.5

   contingent and guaranty obligations10      $___________         The sum of
items 4(A)(i) through 4(A)(v) equals Total Funded Debt      $___________  

(B) EBITDA (after giving effect to such Permitted Acquisition) for the period
equal to the four (4) consecutive fiscal quarters most recently ended on or
prior to the Report Date for which financial statements are available equals
$                        , and is computed in each case of MDI on a Consolidated
Basis as follows:

 

  

(i)

   net income (or loss) (excluding extraordinary gains or losses including,
without limitation, those items created by mandated changes in accounting
treatment)      $___________   plus             (ii)    interest expense     
$___________  

plus

        

 

 

 

10  Excluding any Indebtedness in respect of the Acquisition Earn-Out.

 

- 37 -



--------------------------------------------------------------------------------

   (iii)    all charges against or minus credits to income for federal, state
and local income tax expenses    $___________ plus            

(iv)

   non-cash share issuance and share option related compensation expense items
(SFAS 123, 148 and APB 25 and each of their respective successors)   
$___________ plus             (v)    depreciation    $___________ plus         
   (vi)    amortization    $___________ plus             (vii)    non-cash stock
based compensation    $___________ plus or minus (as applicable)      

(viii)

   any non-cash charges related to the Acquisitions or Permitted Acquisitions,
including goodwill impairment or other expenses or credits in connection with
the consummation of the Acquisitions or Permitted Acquisitions or adjustments to
the contingent purchase price component of the Acquisitions or a Permitted
Acquisition    $___________ plus            

(ix)

   non-recurring costs and expenses in connection with the Acquisitions and
Permitted Acquisitions, in an amount not to exceed $2,200,000 in the aggregate
for the Acquisitions and all Permitted Acquisitions    $___________ plus      
  

 

- 38 -



--------------------------------------------------------------------------------

   (x)    costs and expenses related to severance in an aggregate amount not to
exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00) during the term of
the Credit Agreement    $___________ plus             (xi)    to the extent
treated as an expense item, the portion of the Acquisition Earn-Out paid as a
bonus to the employees of Mastech Canada in accordance with the Canadian
Acquisition Agreement, in an aggregate amount not to exceed Two Million Five
Hundred Thousand and 00/100 Dollars ($2,500,000.00)    $___________ plus      
      (xii)    EBITDA with respect to a business acquired by the Loan Parties
pursuant to the Acquisitions or a Permitted Acquisition, calculated on a pro
forma basis, using historical numbers, in accordance with GAAP as if the
Acquisitions or the Permitted Acquisition had been consummated at the beginning
of such period    $___________ plus             (xiii)    EBITDA with respect to
a business liquidated, sold or disposed of by the Loan Parties pursuant to
Section 9.2.7 [Dispositions of Assets or Subsidiaries], calculated on a pro
forma basis, using historical numbers, in accordance with GAAP as if such
liquidation, sale or disposition had been consummated at the beginning of such
period    $___________       The total of 4(B)(i) through 4(B)(xiii) equals
EBITDA    $___________

(C) The ratio of item 4(A) to item 4(B) equals the Leverage Ratio

 

- 39 -



--------------------------------------------------------------------------------

Under Section 9.2.6(vi)(E)(i) of the Credit Agreement, the Leverage Ratio is not
permitted to be greater than the required ratio for such period as determined by
reference to Table 1:

TABLE 1

 

Fiscal Quarters Ending

  

Maximum Leverage Ratio

June 30, 2017 through and including December 31, 2017

  

3.50 to 1.00

March 31, 2018 through and including December 31, 2018

  

3.25 to 1.00

March 31, 2019 and thereafter

  

3.00 to 1.00

Therefore, the Loan Parties                      [will/will not] be in
compliance with Section 9.2.6(vi)(E)(i) of the Credit Agreement after giving
effect to such Permitted Acquisition.

[INTENTIONALLY LEFT BLANK]

 

- 40 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Acquisition Compliance Certificate this          day of
                    , 20        .

 

WITNESS:     Mastech Digital, Inc., a Pennsylvania corporation

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 9.3.3

FORM OF

COMPLIANCE CERTIFICATE

                             , 20        

PNC Bank, National Association,

as Administrative Agent

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of July 13, 2017, by and among Mastech
Digital, Inc., a Pennsylvania corporation (“MDI”), each of the other Borrowers
party thereto from time to time, each of the Guarantors (as defined therein)
party thereto from time to time, PNC Bank, National Association (“PNC Bank”) and
various other financial institutions from time to time party thereto (PNC Bank
and such other financial institutions are each a “Lender” and collectively, the
“Lenders”) and PNC Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (as may be amended, modified, supplemented
or restated from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

I, the                                          [Chief Executive
Officer/President/Chief Financial Officer] of MDI, do hereby certify, solely in
my capacity as an officer of MDI and not in my individual capacity, as of the
                            [quarter/year] ended                             
        , 20        (the “Report Date”), as follows:

6. CHECK ONE:

 

                

  

The annual financial statements of MDI and its Subsidiaries, consisting of an
audited consolidated and consolidating balance sheet as of the end of such
fiscal year, and related consolidated and consolidating statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year and certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Administrative Agent, in each case being delivered to the Administrative
Agent and the Lenders with this Compliance Certificate comply with the reporting
requirements for such financial statements as set forth in Section 9.3.2 [Annual
Financial Statements] of the Credit Agreement.

OR



--------------------------------------------------------------------------------

                

   The quarterly financial statements of MDI and its Subsidiaries, consisting of
a consolidated and consolidating balance sheet as of the end of such fiscal
quarter and related consolidated and consolidating statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President
or Chief Financial Officer of MDI as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year, in each case being delivered to the Administrative Agent and the
Lenders with this Compliance Certificate comply with the reporting requirements
for such financial statements as set forth in Section 9.3.1 [Quarterly Financial
Statements] of the Credit Agreement.

7. The representations and warranties of the Loan Parties contained in Section 7
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though such representations and warranties had
been made on and as of the Report Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of the specific dates
or times referred to therein).

8. In accordance with Section 7.2 [Updates to Schedules] of the Credit
Agreement, attached hereto as Exhibit A are updates to the schedules to the
Credit Agreement (the “Updated Schedules”). Notwithstanding the foregoing, the
Borrowing Agent (on behalf of the Loan Parties) hereby acknowledges and agrees
that no schedule shall be deemed to have been amended, modified or superseded by
the Updated Schedules, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured by the Updated Schedules, unless and until the Required
Lenders, in their sole and absolute discretion, shall have accepted in writing
the Updated Schedules, provided, however, that the Borrowing Agent may update
Schedule 7.1.2 without any Lender approval in connection with any transaction
permitted under Sections 9.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], 9.2.7 [Dispositions of Assets or Subsidiaries] and 9.2.9
[Subsidiaries, Partnerships and Joint Ventures] of the Credit Agreement.

9. No Event of Default or Potential Default exists on the Report Date; no Event
of Default or Potential Default has occurred or is continuing since the date of
the previously delivered Compliance Certificate; no Material Adverse Change has
occurred since the date of the previously delivered Compliance Certificate; and
no event has occurred or is continuing since the date of the previously
delivered Compliance Certificate that may reasonably be expected to result in a
Material Adverse Change.

[NOTE: If any Event of Default, Potential Default, Material Adverse Change or
event which may reasonably be expected to result in a Material Adverse Change
has occurred or is continuing, set forth on an attached sheet the nature thereof
and the action which the Loan Parties have taken, are taking or propose to take
with respect thereto.]

 

- 43 -



--------------------------------------------------------------------------------

10. Indebtedness (Sections 9.2.1(iii) and (xii)).

(a) Indebtedness of the Loan Parties and their Subsidiaries incurred with
respect to Purchase Money Security Interests and Capital Leases, in the
aggregate, as of the Report Date is $                            , which does
not exceed the permitted maximum of One Million and 00/100 Dollars
($1,000,000.00) at any time outstanding.

(b) Unsecured Indebtedness of the Loan Parties and their Subsidiaries not
otherwise permitted in items (i) through (xi) of Section 9.2.1 of the Credit
Agreement [Indebtedness], in the aggregate, as of the Report Date is
$                            , which does not exceed the permitted maximum of
Five Hundred Thousand and 00/100 Dollars ($500,000.00) at any time outstanding.

11. Loans and Investments (Section 9.2.4(ii) and (viii)).

(a) Loans and advances to employees, officers, managers, directors, members or
shareholders of a Loan Party in the ordinary course of business to meet expenses
incurred by such Persons in the ordinary course of business (including, without
limitation, relocation expenses), in the aggregate, as of the Report Date is
$                            , which does not exceed the permitted maximum of
Two Hundred Thousand and 00/100 Dollars ($200,000.00) at any time outstanding.

(b) Loans, advances and investments by US Loan Parties in Canadian Loan Parties
in an amount, measured at the time any such loan, advance or investment was
made, in the aggregate, as of the Report Date is
$                                , which does not exceed the permitted maximum
of Fifty Million and 00/100 Dollars ($50,000,000.00) at any time outstanding.

12. Dispositions of Assets or Subsidiaries (Section 9.2.7(v)). The aggregate
value of all assets sold, transferred or leased by MDI and its Subsidiaries
during the term of the Credit Agreement (except pursuant to clauses (i) through
(iv) of Section 9.2.7 [Dispositions of Assets] of the Credit Agreement), in the
aggregate, as of the Report Date equals $                                , which
does not exceed the permitted maximum of Two Million and 00/100 Dollars
($2,000,000.00) during the term of the Credit Agreement11.

13. Minimum Fixed Charge Coverage Ratio (Section 9.2.13). The Fixed Charge
Coverage Ratio for the period equal to the four (4) consecutive fiscal quarters
ending as of the Report Date is [Insert from item 8(C) below] to 1.0, which is
not less than the required ratio for such period as determined by reference to
Table 1.

 

 

11  The proceeds of any such sale, transfer or lease must have been applied in
accordance with Section 6.7.3 [Sale of Assets] of the Credit Agreement.

 

- 44-



--------------------------------------------------------------------------------

TABLE 1

 

Fiscal Quarters Ending

  

Required Fixed Charge Coverage Ratio

June 30, 2017 through and including December 31, 2020

  

1.15 to 1.00

March 31, 2021 and thereafter

  

1.20 to 1.00

The Fixed Charge Coverage Ratio shall be computed as follows:

13.1 EBITDA for the four (4) consecutive fiscal quarters then ending on the
Report Date equals $                        , and is computed in each case of
MDI on a Consolidated Basis as follows:

 

   (i)    net income (or loss) (excluding extraordinary gains or losses
including, without limitation, those items created by mandated changes in
accounting treatment)    $___________ plus             (ii)    interest expense
   $___________ plus             (iii)    all charges against or minus credits
to income for federal, state and local income tax expenses    $___________ plus
            (iv)    non-cash share issuance and share option related
compensation expense items (SFAS 123, 148 and APB 25 and each of their
respective successors)    $___________ plus             (v)    depreciation   
$___________ plus             (vi)    amortization    $___________ plus         
   (vii)    non-cash stock based compensation    $___________ plus or minus (as
applicable)   

 

 

- 45 -



--------------------------------------------------------------------------------

  (viii)   any non-cash charges related to the Acquisitions or Permitted
Acquisitions, including goodwill impairment or other expenses or credits in
connection with the consummation of the Acquisitions or Permitted Acquisitions
or adjustments to the contingent purchase price component of the Acquisitions or
a Permitted Acquisition    $___________ plus          (ix)   non-recurring costs
and expenses in connection with the Acquisitions and Permitted Acquisitions, in
an amount not to exceed $2,200,000 in the aggregate for the Acquisitions and all
Permitted Acquisitions    $___________ plus          (x)   costs and expenses
related to severance in an aggregate amount not to exceed Five Hundred Thousand
and 00/100 Dollars ($500,000.00) during the term of the Credit Agreement   
$___________ Plus          (xi)   to the extent treated as an expense item, the
portion of the Acquisition Earn-Out paid as a bonus to the employees of Mastech
Canada in accordance with the Canadian Acquisition Agreement, in an aggregate
amount not to exceed Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00)    $___________ plus          (xii)   EBITDA with respect to a
business acquired by the Loan Parties pursuant to the Acquisitions or a
Permitted Acquisition, calculated on a pro forma basis, using historical
numbers, in accordance with GAAP as if the Acquisitions or the Permitted
Acquisition had been consummated at the beginning of such period    $___________

 

- 46 -



--------------------------------------------------------------------------------

 

plus             (xiii)    EBITDA with respect to a business liquidated, sold or
disposed of by the Loan Parties pursuant to Section 9.2.7 [Dispositions of
Assets or Subsidiaries], calculated on a pro forma basis, using historical
numbers, in accordance with GAAP as if such liquidation, sale or disposition had
been consummated at the beginning of such period      $___________         The
total of 8(A)(i) through 8(A)(xiii) equals EBITDA      $___________  

13.2 Fixed Charges for the four (4) consecutive fiscal quarters then ending on
the Report Date equals $                        , and is computed in each case
of MDI on a Consolidated Basis as follows:

 

   (i)    cash interest expense      $___________   plus             (ii)   
scheduled principal installments (excluding prepayments of Loans) on Total
Indebtedness (as adjusted for prepayments) including, without limitation,
payments under Capital Leases                           $___________   plus   
         (iii)    cash income tax expense      $___________   plus            
(iv)    Capital Expenditures      $___________   plus             (v)    Stock
Repurchases      $___________   plus             (vi)   

dividends or distributions

 

The total of 8(B)(i) through 8(B)(vi) equals Fixed Charges

    

 



$___________

 

$___________

 

 

 

 

- 47 -



--------------------------------------------------------------------------------

(C) The ratio of item 8(A) to item 8(B) equals the Fixed Charge Coverage Ratio

14. Maximum Leverage Ratio (Section 9.2.14). The Leverage Ratio for the period
equal to the four (4) consecutive fiscal quarters ending as of the Report Date
is [Insert from item 9(C) below] to 1.0, which is not greater than the required
ratio for such period as determined by reference to Table 2:

TABLE 2

 

Fiscal Quarters Ending

  

Maximum Leverage Ratio

June 30, 2017 through and including December 31, 2017

  

3.50 to 1.00

March 31, 2018 through and including December 31, 2018

  

3.25 to 1.00

March 31, 2019 and thereafter

  

3.00 to 1.00

The Leverage Ratio shall be computed as follows:

 

(A) Total Funded Debt on the Report Date equals $                        , and
is computed as follows:       1.1.6    all Indebtedness representing borrowed
money, including both current and long term portion thereof    $___________ plus
            1.1.7    Capital Lease Obligations    $___________ plus            
1.1.8    reimbursement obligations under letters of credit    $___________ plus
            1.1.9    obligations under any Swap (excluding net obligations under
a Swap (exclusive of any mark to market adjustment not requiring any actual cash
payment or settlement))    $___________ plus         

 

- 48 -



--------------------------------------------------------------------------------

  1.1.10   contingent and guaranty obligations12    $___________     The sum of
items 9(A)(i) through 9(A)(v) equals Total Funded Debt    $___________ (B)  
EBITDA (from item 8(A) above)    $___________ (C)   The ratio of item 9(A) to
item 9(B) equals the Leverage Ratio.   

[INTENTIONALLY LEFT BLANK]

 

 

12  Excluding any Indebtedness in respect of the Acquisition Earn-Out.

 

- 49 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Compliance Certificate this              day
of                    , 20        .

 

WITNESS:

   

Mastech Digital, Inc., a Pennsylvania corporation

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Updated Schedules

[see attached]



--------------------------------------------------------------------------------

EXHIBIT 9.3.4

FORM OF BORROWING BASE CERTIFICATE

This Borrowing Base Certificate (the “Certificate”) is delivered pursuant to
Section 9.3.4 of the Credit Agreement, dated as of July 13, 2017, by and among
Mastech Digital, Inc., a Pennsylvania corporation (“MDI”), each of the other
Borrowers party thereto from time to time, each of the Guarantors (as defined
therein) party thereto from time to time, PNC Bank, National Association (“PNC
Bank”) and various other financial institutions from time to time party thereto
(PNC Bank and such other financial institutions are each a “Lender” and
collectively, the “Lenders”) and PNC Bank, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
modified, supplemented or restated from time to time, the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used herein have the meanings
provided in the Credit Agreement.

The undersigned hereby certifies that [he/she] is an Authorized Officer of the
Borrowing Agent and that, as such, [he/she] is authorized to execute this
Certificate on behalf of itself and each other Revolving Borrower and further
certifies that:

For purposes of this Certificate, the date for which the US Borrowing Base and
Canadian Borrowing Base is being calculated is                 , 201     (the
“Calculation Date”).

1. The calculation of the US Borrowing Base and Canadian Borrowing Base is
attached hereto as Exhibit A.

2. As of the Calculation Date (after giving effect to any Loan or Letter of
Credit being requested in conjunction with the delivery of this Certificate, if
any), (i) the aggregate Dollar Equivalent amount of Revolving Credit Loans from
any Lender shall not exceed such Lender’s Revolving Credit Commitment minus such
Lender’s Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations, (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments, (iii) the US Revolving Facility Usage shall not exceed the
US Borrowing Base, and (iv) the Canadian Revolving Facility Usage shall not
exceed the lesser of (a) the Canadian Sublimit Amount or (b) the Canadian
Borrowing Base.

3. All (i) Receivables set forth herein as Eligible Receivables meet each of the
requirements of Eligible Receivables as set forth in the Credit Agreement and
(ii) Receivables set forth herein as Eligible Unbilled Receivables meet each of
the requirements of Eligible Unbilled Receivables as set forth in the Credit
Agreement.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Borrowing Base Certificate this              day
of                    , 20        .

 

Mastech Digital, Inc., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

US BORROWING BASE AND CANADIAN BORROWING BASE

(see attached)